           EXHIBIT 1
   1 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 1 of 116 PageID #: 13
Case
                                                                   May 16, 2021


   Division of Dockets Management
   Department of Health and Human Services
   Food and Drug Administration
   Acting Commissioner Janet Woodcock, M.D.
   5630 Fishers Lane, Room 1061
   Rockville, MD 20852

   Dear Acting Commissioner Woodcock:

           Enclosed is a Citizen Petition filed on behalf of Children’s Health Defense by Meryl
   Nass, M.D., Scientific Advisory Board member, and Robert F. Kennedy, Jr., Board Chair and
   Chief Litigation Counsel, requesting that the FDA revoke Emergency Use Authorizations for
   existing COVID vaccines and refrain from approving and licensing them.

          Dr. Nass and Mr. Kennedy look forward to your timely review of this petition. They are
   available to answer questions and to provide any additional relevant information.

                                                          Sincerely yours,




                                                          Mary Holland
                                                          President and General Counsel
                                                          (845) 445-7807
                                                          mary.holland@childrenshealthdefense.org




                      1227 North Peachtree Parkway, Suite 202. Peachtree City, GA 30269
                                      www.childrenshealthdefense.org
   2 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 2 of 116 PageID #: 14
Case
   VIA ELECTRONIC FILING

   May 16, 2021

   Division of Dockets Management
   Department of Health and Human Services
   Food and Drug Administration
   5630 Fishers Lane, Room 1061
   Rockville, MD 20852


         UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES
                  AND THE FOOD AND DRUG ADMINISTRATION


    PETITION FOR ADMINISTRATIVE
    ACTION REGARDING COVID-19                      Docket No. ______________________
    VACCINES


                                       CITIZEN PETITION

           On behalf of Children’s Health Defense, the undersigned submit this petition under 21
   C.F.R. § 10.20, § 10.30, § 50.23, § 600 – 680, § 601.2; 10 U.S.C. § 1107(f), § 1107a; 21 U.S.C.
   § 355(i)(4), § 360bbb-3; 42 U.S. Code § 247d; § 564 of the Federal Food, Drug, and Cosmetic Act
   (FDCA); the Public Readiness and Emergency Preparedness Act; the Public Health Service Act,
   and § 553(e) of the Administrative Procedures Act.

           We request the Acting Commissioner of the Food and Drugs Administration (FDA) to
   issue, amend, revoke, or refrain from taking the administrative actions listed below regarding
   emergency use authorizations (EUAs), current and future new drug applications (NDAs), and
   biologics license applications (BLAs) for all COVID vaccines.

   I.     ACTIONS REQUESTED

          1.      FDA should revoke all EUAs and refrain from approving any future EUA, NDA or
   BLA for any COVID vaccine for all demographic groups because the current risks of serious
   adverse events or deaths outweigh the benefits, and because existing, approved drugs provide
   highly effective prophylaxis and treatment against COVID, mooting the EUAs.

          2.      Given the extremely low risk of severe COVID illness in children, FDA should
   immediately refrain from allowing minors to participate in COVID vaccine trials, refrain from
   amending EUAs to include children, and immediately revoke all EUAs that permit vaccination of
   children under 16 for the Pfizer vaccine and under 18 for other COVID vaccines.

         3.      FDA should immediately revoke tacit approval that pregnant women may receive
   any EUA or licensed COVID vaccines and immediately issue public guidance to that effect.


                                       1
   3 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 3 of 116 PageID #: 15
Case
          4.     FDA should immediately amend its existing guidance for the use of the chloroquine
   drugs, ivermectin, and any other drugs demonstrated to be safe and effective against COVID, to
   comport with current scientific evidence of safety and efficacy at currently used doses and
   immediately issue notifications to all stakeholders of this change.

           5.      The FDA should issue guidance to the Secretary of the Defense and the President
   not to grant an unprecedented Presidential waiver of prior consent regarding COVID vaccines for
   Servicemembers under 10 U.S.C. § 1107(f) or 10 U.S.C. § 1107a.

           6.       The FDA should issue guidance to all stakeholders in digital and written formats to
   affirm that all citizens have the option to accept or refuse administration of investigational COVID
   vaccines without adverse work, educational or other non-health related consequences, under 21
   U.S.C. § 360bbb-3(e)(1)(a)(ii)(III) 1 and the informed consent requirements of the Nuremberg
   Code.2

           7.      Pending revocation of COVID vaccine EUAs, FDA should issue guidance that all
   marketing and promotion of COVID vaccines must refrain from labeling them “safe and
   effective,” as such statements violate 21 U.S.C. § 360bbb-3.

   II.      STATEMENT OF GROUNDS

            A.     Safety

           8.     Vaccine Adverse Event Reporting System (VAERS) data reveal unprecedented
   levels of deaths and other adverse events since the FDA issued Emergency Use Authorizations
   (EUAs) for three COVID vaccines. As of May 10, 2021, VAERS reported 4,434 deaths of people
   who received at least one COVID vaccination.3

            9.      FDA and CDC have not responded to these data by issuing any warnings or
   restricting the use of these vaccines. Furthermore, the VAERS database is the only safety database
   to which the public has access. The government withholds extensive safety information from the
   public despite having at least ten additional data sources and expert consultants to analyze these
   data, according to Nancy Messonier, MD, the Director of the National Center for Immunization
   and Respiratory Diseases.4 Examples include databases from the Centers for Medicare and


   1
    21 U.S.C. § 360bbb-3, Authorization for medical products for use in emergencies,
   https://www.govinfo.gov/content/pkg/USCODE-2011-title21/pdf/USCODE-2011-title21-chap9-
   subchapV-partE-sec360bbb-3.pdf.
   2
    Nuremburg Code, BRITISH MEDICAL JOURNAL, No. 7070, Volume 313, p. 1448 (Dec. 7, 1996),
   https://media.tghn.org/medialibrary/2011/04/BMJ_No_7070_Volume_313_The_Nuremberg_Co
   de.pdf.
   3
       VAERS Vaccine Adverse Event Reporting System data, available at https://vaers.hhs.gov/.
   4
    FDA meeting on COVID 19 and Emergency Use Authorization, Part 1 (Video), Dec. 10, 2020,
   available at https://www.c-span.org/video/?507053-1/fda-meeting-covid-19-vaccine-emergency-
   authorization-part-1.


                                       2
   4 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 4 of 116 PageID #: 16
Case
   Medicaid, the Veterans Administration, the Defense Department (DMSS), the Vaccine Safety
   Datalink and the “Genesis” database, which is operated in cooperation with the National Institutes
   of Health and Brown University and includes 250 long-term care facilities and 35,000 residents.

           10.     Dr. Messonier told the FDA and its Vaccines and Related Biological Products
   Advisory Committee (VRBPAC) on December 10, 2020 that it had 11 systems that would evaluate
   COVID vaccine safety. Five systems would be active at the start of the vaccine program, and an
   additional six systems would become active over ensuing weeks. She said that the VAERS system
   was being enhanced for long-term care facilities, and added, “Hopefully you’ll understand how
   robust these systems are.” Below is the graphic she presented to the VRBPAC and the public on
   December 10, 2020.




         11.     The CDC website, updated on May 11, 2021 states, "These vaccines have
   undergone and will continue to undergo the most intensive safety monitoring in U.S. history. This
   monitoring includes using both established and new safety monitoring systems to make sure that
   COVID-19 vaccines are safe."5

           12.    The CDC website states that “CDC and FDA physicians review each case report of
   death as soon as notified and CDC requests medical records to further assess reports.”6 By contrast,
   a CDC official told a reporter for The Daily Beast that it lacks a "good way to track deaths that
   occur after vaccination in real time.” Furthermore, CDC told the reporter, "there are no current
   plans to include vaccination data in the current CDC Covid-19 mortality analysis."7



   5
    CDC, Safety of COVID-19 Vaccines (updated May 11, 2021),
   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html.
   6
    CDC, Selected Adverse Events Reported after COVID-19 Vaccination (updated May 11, 2021),
   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/adverse-events.html.
   7
       Erin Banco, White House asks CDC to study how many have died after COVID vaccine shots,


                                       3
   5 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 5 of 116 PageID #: 17
Case
           13.     Children's Health Defense asked CDC for information on post-vaccination deaths
   and injuries in early March 2021 and has yet to receive a response.8

           14.     Normally, licensed biologics manufacturers review adverse event reports pursuant
   to 21 C.F.R. § 600.80, while to date the CDC and the manufacturers appear to dispute most causal
   links to COVID vaccines. Any COVID vaccine license applicant “assumes responsibility for
   compliance with the applicable product and establishment standards” according to 21 C.F.R. §
   600.3.9 CDC asserts that a “review of available clinical information, including death certificates,
   autopsy, and medical records has not established a causal link to COVID-19 vaccines,” yet recent
   assessments acknowledge “a plausible causal relationship between the J&J/Janssen COVID-19
   vaccine and a rare and serious adverse event—blood clots with low platelets—which has caused
   deaths.”10 Denmark, among other nations, has banned the EUA J&J/Janssen COVID vaccine,
   stating, “the benefits of using the COVID-19 vaccine from J&J do not outweigh the risk of causing
   possible adverse effect in those who receive the vaccine.”11

           15.     CDC calculated rates of adverse effects for anaphylaxis post-vaccination
   improperly, using VAERS reports as the numerator, even though CDC officials have
   acknowledged "it is not possible to use VAERS data to calculate how often an adverse event occurs
   in a population.”12 When Massachusetts General-Brigham hospitals evaluated the rate of
   anaphylaxis in employees post COVID vaccination, they found anaphylaxis rates approximately
   50-100 times greater than the rates CDC calculated using VAERS data. (Pfizer rate 2.7/10,000
   vaccinees and Moderna rate 2.3/10,000 vaccinees).13 Anaphylaxis after vaccination has led to
   deaths. If this degree of underestimation holds true for other adverse events using the VAERS
   database, then the safety of COVID vaccines is considerably worse than it currently appears. This
   rate could be verified by querying the ten databases whose results have been hidden from the


   DAILY BEAST (Jan. 28, 2021), https://www.thedailybeast.com/white-house-asks-cdc-to-study-
   how-many-have-died-after-covid-vaccine-shots.
   8
    Megan Redshaw, 64 Days and Counting — Why Won’t the CDC Answer Our Questions? THE
   DEFENDER (May 11, 2021), https://childrenshealthdefense.org/defender/64-days-why-wont-cdc-
   answer-questions/.
   9
    Code of Federal Regulations Title 21 § 600.3,
   https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=600.3.
   10
     CDC, Selected Adverse Events Reported after COVID-19 Vaccination (updated May 11,
   2021), https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/adverse-events.html.
   11
     Vincent West, Denmark ditches J&J COVID-19 shots from vaccination programme, REUTERS
   (May 3, 2021), https://www.reuters.com/world/europe/denmark-excludes-jj-shot-vaccine-
   programme-local-media-reports-2021-05-03/.
   12
      CDC, Vaccine Adverse Event Reporting System (VAERS),
   https://www.cdc.gov/vaccinesafety/ensuringsafety/monitoring/vaers/index.html.
   13
      Blumenthal K. G., Robinson L. B., Camargo C. A., et al., Acute Allergic Reactions to mRNA
   COVID-19 Vaccines. JAMA, Vol. 325, No. 15, pp. 1562–1565 (Mar. 8, 2021),
   https://jamanetwork.com/journals/jama/fullarticle/2777417.


                                       4
   6 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 6 of 116 PageID #: 18
Case
   public.

            16.     Other problems with vaccine safety assessment may exist because of inadequate
   animal toxicology and pharmacokinetic studies of COVID vaccines. Animal experiments failed to
   measure the quantity, duration and organ distribution of spike protein production. The animal
   experiments, incomprehensibly, failed to inject the actual vaccine to be tested during certain
   pharmacokinetic and toxicology tests. For example, in study 2.6.5.5B, only 2 of the 4 lipid
   nanoparticle (LNP) components were labeled and injected into rats, and their distribution and
   persistence in many organs were assessed at animal necropsy, from 15 minutes to 48 hours post-
   injection. For most organs, at 48 hours the amount of the two LNP components in each organ was
   still increasing. Thus, the ultimate distribution and persistence of the LNPs are unknown. And we
   have no information regarding duration and persistence of the mRNA or spike protein production
   in organs based on this study.14

          17.     A surrogate for mRNA (coding for spike protein) was an entirely different mRNA
   (coding for luciferase) in LNP injected into mice. In study 2.6.5.5A, bioluminescence was
   measured in liver through 9 days as a surrogate measure, while no attempt was made to evaluate
   the presence of spike protein in animal tissues, including in the brains of the experimental
   animals.15 These surprising omissions have significant potential safety implications.

           18.    Given that only 1 to 13% of adverse reactions have been reported to the FDA and
   CDC via the VAERS passive reporting system, according to Lazarus et al., the high number of
   adverse events and deaths following COVID vaccines is alarming.16 While the Pfizer vaccine has
   now been used for five months and administered to more than 60 million Americans, FDA has
   issued no new guidance about the vaccine based on these troubling data, apart from expanding its
   use in children.

          19.     The FDA must be aware that the only avenue for an injured party to claim benefits
   as a result of a COVID vaccine injury is the Countermeasures Injury Compensation Program
   (CICP).17 The CICP requires petitioners to prove that the COVID vaccine caused their injuries;
   the program has an extremely short statute of limitations of one year. If the FDA, working with

   14
     Study 2.6.5.5.B Pharmacokinetics: Organ Distribution. SARS-CoV-2 mRNA Vaccine (English
   Portion) (BNT162, PF-07302048), pp. 15-18, https://www.pmda.go.jp/drugs/2021/P20210212001/.
   15
        Id.
   16
      See Lazarus et al., Electronic Support for Public Health-Vaccine Adverse Event Reporting
   System, AGENCY FOR HEALTHCARE RESEARCH AND QUALITY, DEPT. OF HEALTH AND HUMAN
   SERVICES (Sept. 30, 2010), https://digital.ahrq.gov/ahrq-funded-projects/electronic-support-
   public-health-vaccine-adverse-event-reporting-system; Shimabukuro et al., Safety monitoring in
   the Vaccine Adverse Event Reporting System (VAERS), VACCINE (Nov. 4, 2015),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4632204/; S. Rosenthal and R. Chen, The
   reporting sensitivities of two passive surveillance systems for vaccine adverse events, AM J PUBLIC
   HEALTH (Dec. 1995), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1615747/.
   17
     Health and Human Services Administration, Countermeasures Injury Compensation Program
   (CICP), https://www.hrsa.gov/cicp.


                                       5
   7 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 7 of 116 PageID #: 19
Case
   the vaccine manufacturers, does not compile and publish an accurate list of adverse reactions,
   which is required for licensing, then these petitioners will have virtually no opportunity to prove
   injury or receive compensation.

              B.   Effectiveness

           20.     As with safety data on COVID vaccines, effectiveness data continue to evolve.
   Recently CDC acknowledged “vaccine breakthrough cases” where vaccinated subjects fall ill and
   potentially transmit the virus. CDC acknowledges that a “small percentage of people who are fully
   vaccinated against COVID-19 will still get sick and some may be hospitalized or die from COVID-
   19. It’s also possible that some fully vaccinated people might have infections, but not have
   symptoms (asymptomatic infections).”18

           21.     As of April 26, 2021, CDC reported over 9,000 “breakthrough cases” and 132
   COVID-caused deaths among vaccinated people.19 CDC tracks reports of breakthrough cases via
   the National Notifiable Diseases Surveillance System (NNDSS)20 and has recently stopped
   reporting breakthrough cases absent death or hospitalization.21 The British government has also
   identified efficacy problems stating, “The resurgence in both hospitalisations and deaths is
   dominated by those that have received two doses of the vaccine, comprising around 60% and 70%
   of the wave respectively.”22

           22.     The U.K. data modelers attribute these rates to the high level of vaccine uptake in
   the most at-risk elderly age group.23 Overall, the U.K. believes “evidence shows vaccines are
   sufficiently effective in reducing hospitalisations and deaths in those vaccinated.”24 The U.K.
   caveat “sufficiently” is significant compared to the unqualified “effective” label that the FDA
   currently permits to be communicated to the public.


   18
     CDC, What You Should Know About the Possibility of COVID-19 Illness After Vaccination;
   (updated April 21, 2021), https://www.cdc.gov/coronavirus/2019-
   ncov/vaccines/effectiveness/why-measure-effectiveness/breakthrough-cases.html.
   19
      CDC, COVID-19 Breakthrough Case Investigations and Reporting (updated April 30, 2021),
   https://www.cdc.gov/vaccines/covid-19/health-departments/breakthrough-cases.html.
   20
        CDC, National Notifiable Diseases Surveillance System (NNDSS), https://wwwn.cdc.gov/nndss/.
   21
      CDC, COVID-19 Breakthrough Case Investigations and Reporting (April 30, 2021),
   https://www.cdc.gov/vaccines/covid-19/health-departments/breakthrough-cases.html.
   22
      SPI-M-O: Summary of further modelling of easing restrictions – Roadmap Step 2, p. 10 (Mar.
   31, 2021),
   https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file
   /975909/S1182_SPI-M-O_Summary_of_modelling_of_easing_roadmap_step_2_restrictions.pdf.
   23
        Id.
   24
      GOV.UK; COVID-19 Response-Spring 2021 (Summary) (Feb. 22, 2021),
   https://www.gov.uk/government/publications/covid-19-response-spring-2021/covid-19-response-
   spring-2021-summary.


                                       6
   8 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 8 of 116 PageID #: 20
Case
          C.      Misbranding as “Safe, Effective and FDA Approved”

           23.     Recently the FDA sent a warning letter “RE: Unapproved and Misbranded Products
   Related to Coronavirus Disease 2019 (COVID-19).”25 FDA warned that labeling COVID therapies
   as Safe, Effective or FDA Approved when they are not proven to be so by FDA standards violates
   § 505(a) of the FDCA, 21 U.S.C. § 355(a). The same standard should apply to COVID vaccines,
   as any such products are misbranded drugs and violate § 502 of the FDCA and 21 U.S.C. § 352.

           24.     The introduction or delivery for introduction of any such product into interstate
   commerce is prohibited under § 301(a) and (d) of the FDCA and 21 U.S.C. § 331(a) and (d). The
   FDA specifically warned a vendor: “We advise you to review your websites, product labels, and
   other labeling and promotional materials to ensure that you are not misleadingly representing your
   products as safe and effective for a COVID-19-related use for which they have not been approved
   by FDA and that you do not make claims that misbrand the products in violation of the FD&C
   Act.”

           25.     FDA must ensure against misrepresenting COVID vaccine products as “safe and
   effective” when FDA has not so designated them. FDA’s description of COVID vaccines pursuant
   to § 564(d)(3) of the Act states: “based on the totality of scientific evidence available to FDA…it
   is reasonable to believe that Pfizer-BioNTech COVID‑19 Vaccine may be effective in preventing
   COVID-19 when used in accordance with this Scope of Authorization (Section II), pursuant to
   Section 564(c)(2)(A) of the Act.” The FDA language on effectiveness provides a qualification
   similar to the above-mentioned U.K. regulatory language. FDA’s precise technical language to
   manufacturers does not match its unequivocal “effective” claims on official government websites,
   including that of the CDC, as illustrated below.26




   25
     FDA, Warning Letter to Mercola.com, LLC (Feb. 18, 2021), https://www.fda.gov/inspections-
   compliance-enforcement-and-criminal-investigations/warning-letters/mercolacom-llc-607133-
   02182021.
   26
      CDC, Key things to know about COVID-19 vaccines (May 10, 2021),
   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html;
   CDC, Safety of COVID-19 vaccines (udated May 11, 2021),
   https://www.cdc.gov/coronavirus/2019- ncov/vaccines/safety/safety-of-vaccines.html;
   FDA, Letter to Pfizer (May 10, 2021), https://www.fda.gov/media/144412/download.


                                       7
   9 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 9 of 116 PageID #: 21
Case
         D.      EUA revocation, additional EUAs, and off-label use clarification for COVID
                 therapies

          26.     On February 4, 2020 the Secretary of the Department of Health and Human
  Services (HHS) determined that there is a public health emergency that has a significant potential
  to affect national security or the health and security of United States citizens living abroad and that
  involves the virus that causes Coronavirus Disease (COVID-19). Based on this determination, the
  Secretary on March 27, 2020 declared that circumstances justify emergency use of drugs and
  biological products during the COVID-19 pandemic pursuant to § 564 of the FDCA (21 U.S.C. §
  360bbb-3).

          27.     Since December 2020, several manufacturers have received EUAs for COVID
  vaccines. One of the criteria for these authorizations, beyond the existence of an emergency, is that
  there are “no adequate, approved, and available alternatives.”27 Many medical professionals and
  elected officials have objected to the inconsistent handling of EUAs for alternative treatments. Dr.
  Peter McCullough testified to the Texas Senate on March 10, 2021 that an 85% lower mortality
  rate from COVID would have been possible if government agencies had publicly recommended


  27
     FDA, Emergency Use Authorization (updated May 11, 2021),
  https://www.fda.gov/emergency-preparedness-and-response/mcm-legal-regulatory-and-policy-
  framework/emergency-use-authorization;
    FDA, FAQs on Emergency Use Authorizations (EUAs) for Medical Devices During the
  COVID-19 Pandemic (updated April 23, 2021), https://www.fda.gov/medical-
  devices/coronavirus-disease-2019-covid-19-emergency-use-authorizations-medical-devices/faqs-
  emergency-use-authorizations-euas-medical-devices-during-covid-19-pandemic.


                                      8
  10 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 10 of 116 PageID #:
Case
                                     22
  early treatments.28 Now that COVID cases and deaths are decreasing because many if not most
  Americans are immune, the relative benefit of COVID vaccines has diminished.29

          28.     Three U.S. Senators asked the FDA to clarify why it revoked the previously granted
  EUAs for hydroxychloroquine (HCQ) and chloroquine (CQ) and under what authority it regulates
  the practice of medicine. The Senators also asked what authority states have to regulate the
  prescribing and dispensing of drugs.30 FDA issued and revoked EUAs for HCQ and CQ donated
  to the Strategic National Stockpile in a way that confused medical professionals, resulting in their
  reluctance to prescribe the drugs, including those not under EUA. FDA improperly recommended
  against the use of chloroquine drugs in outpatients, and against early treatment, which is when
  these antiviral drugs are likely to be effective. FDA appears to have collaborated with officials in
  dozens of states and even with certain pharmaceutical and pharmacy companies to restrict the
  prescribing and dispensing of chloroquine drugs against COVID. These unprecedented actions
  require explanation. The FDA must immediately revoke its recommendations for the limited use
  and withholding of these drugs during a life-threatening pandemic and must publicize its
  revocation widely.

          29.     Medical professionals also question FDA's approval of Investigational New Drug
  (IND) human trials performed by the University of Pittsburg (REMAP-COVID)31 and the
  University of Philadelphia (PATCH)32 using knowingly borderline lethal doses of HCQ in humans.
  There were more deaths in the HCQ arm than in the control arm of the REMAP-COVID study and
  in the other two large multicenter studies, the Solidarity and Recovery studies, that used excessive
  doses. The PATCH study ended after enrolling only 5 subjects.

         30.    In other FDA guidance regarding the chloroquine drugs, FDA made the misleading
  claim that “Hospitalized patients were likely to have greater prospect of benefit (compared to

  28
     Dr. Peter McCullough’s testimony to the Texas Senate HHS Committee (Mar. 10, 2021),
  https://www.youtube.com/watch?v=QAHi3lX3oGM.
  29
    Dr. Peter McCullough et al., SARS-CoV-2 mass vaccination: Urgent questions on vaccine
  safety 2 that demand answers from international health agencies, regulatory 3 authorities,
  governments and vaccine developers (May 8, 2021), https://www.andrewbostom.org/wp-
  content/uploads/2021/05/Bruno-et-al.-Vaccine-Safety-Urgent-Manuscript-Preprint-May-8-
  2021.pdf.
  30
    Senators Ted Cruz, Mike Lee, Ron Johnson, Letter to FDA Commissioner Stephen Hahn (Aug.
  18, 2020), https://www.hsgac.senate.gov/imo/media/doc/2020-08-
  18%20RHJ%20Letter%20to%20FDA%20on%20HCQ%20+%20CQ.pdf.
  31
     UNIVERSITY OF PITTSBURG, Department of Critical Care, UPMC Leads Global Efforts to Fast-
  track COVID-19 Therapies, https://www.ccm.pitt.edu/node/1110.
  32
    Penn Launches Trial to Evaluate Hydroxychloroquine to Treat, Prevent COVID-19, PENN
  MEDICINE NEWS (April 3, 2020), https://www.pennmedicine.org/news/news-releases/2020/
  april/penn-launches-trial-to-evaluate-hydroxychloroquine-to-treat-prevent-covid19;
  The PATCH Trial (Prevention And Treatment of COVID-19 With Hydroxychloroquine) (PATCH),
  CLINICALTRIALS.GOV (updated Dec. 10, 2020), https://clinicaltrials.gov/ct2/show/NCT04329923.


                                      9
  11 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 11 of 116 PageID #:
Case
                                     23
  ambulatory patients with mild illness),” and that chloroquine drugs have a “slow onset of action.”
  In its justification for restricting the use of chloroquine drugs, FDA also opined that “it is no longer
  reasonable to believe that oral formulations of HCQ and CQ may be effective in treating COVID-
  19, nor is it reasonable to believe that the known and potential benefits of these products outweigh
  their known and potential risks.”33

          31.    These claims fly in the face of substantial evidence of positive effects of the drugs
  when used early in the disease at usual, approved, therapeutic doses. FDA has chosen to ignore
  the many trials that were properly conducted. The FDA buttresses its contention of the dangers of
  these drugs based in part on the FDA-approved trial and other trials that administered excessive,
  non-therapeutic doses of HCQ and resulted in more deaths in the treated group than the placebo
  group.

          32.     Similarly, FDA exhibited bias regarding the effective and safe use of ivermectin
  for prophylactic use of COVID. In March 2021, the agency stated: “The FDA has not reviewed
  data to support use of ivermectin in COVID-19 patients to treat or to prevent COVID-19; however,
  some initial research is underway.”34 Yet already on April 10, 2020, FDA had issued a public
  warning against the use of ivermectin because, it claimed, Americans were purchasing over the
  counter (OTC) veterinary ivermectin as a COVID treatment.35 Research from Australia had been
  published online a week earlier, on April 3, 2020, supporting use of ivermectin for COVID based
  on in vitro studies.36

          33.     Thus, FDA was aware at least 13 months ago that Americans were using ivermectin
  to treat and prevent COVID. How could FDA not have reviewed data on ivermectin during an
  entire year after it was informed about this use? That was a year during which dozens of studies
  about the drug’s use were available as publications or preprints for both prophylaxis and treatment;
  during which there was a Senate hearing on the drug; and during which half a million Americans
  died from the disease, who had not been treated with effective medications because of FDA
  guidance.

         34.     Furthermore, ivermectin has been used OTC for COVID in many countries and
  regions with excellent reported treatment success. The drug's safety has been established with at

  33
     FDA Letter revoking EUA for Hydroxychloroquine (Jun. 15, 2020),
  https://www.fda.gov/media/138945/download.
  34
     FDA, Why You Should Not Use Ivermectin to Treat or Prevent COVID-19 (updated May 10,
  2021), https://www.fda.gov/consumers/consumer-updates/why-you-should-not-use-ivermectin-
  treat-or-prevent-covid-19.
  35
    FDA Letter to Stakeholders, Do Not Use Ivermectin Intended for Animals as Treatment for
  COVID-19 in Humans (April 10 2020), https://www.fda.gov/animal-veterinary/product-safety-
  information/fda-letter-stakeholders-do-not-use-ivermectin-intended-animals-treatment-covid-19-
  humans.
  36
     Leon Caly, Julian D. Druce, The FDA-approved drug ivermectin inhibits the replication of
  SARS-CoV-2 in vitro, ANTIVIRAL RESEARCH, vol. 178, 104787 (Jun. 2020),
  https://reader.elsevier.com/reader/sd/pii/S0166354220302011.


                                     10
  12 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 12 of 116 PageID #:
Case
                                     24
  least a billion doses used, and the drug is on the World Health Organization's list of essential drugs.

          35.      Many medical professionals suspect FDA's feigned ignorance about the drug was
  a prerequisite to issuing EUAs for COVID vaccines, given the EUA requirement that no approved
  drug may be available for the same indication. Ivermectin and hydroxychloroquine, both of which
  have extremely long biological half lives, can be given infrequently as prophylaxis for COVID.
  Hydroxychloroquine or chloroquine are used weekly to prevent malaria, and they have been used
  in the same way to prevent COVID. Ivermectin can be used once or twice yearly to prevent river
  blindness (onchocerciasis), and it has been used weekly or bi-weekly to prevent COVID. Many
  clinical trials have documented the benefits of both drugs for COVID prevention. Yet FDA has
  remained silent about these benefits, even though the efficacy of these preventive treatments
  probably supercedes that of COVID vaccines.

          36.     This petition encourages FDA to expeditiously evaluate existing ivermectin
  research and issue accurate guidance for its use against COVID, e.g., where “18 randomized
  controlled treatment trials of ivermectin in COVID-19 have found large, statistically significant
  reductions in mortality, time to clinical recovery, and time to viral clearance.”37 Additional studies
  have found it highly effective for both pre- and post-exposure prophylaxis of COVID.38

        37.     Finally, reflecting on the FDA’s regulatory history is helpful: A proven association
  between the 1976–1977 swine influenza vaccine and approximately 400 cases of Guillain–Barré
  syndrome halted that particular national vaccination campaign.39 The reported deaths following


  37
    P. Kory, G. Meduri et al., Review of the Emerging Evidence Demonstrating the Efficacy of
  Ivermectin in the Prophylaxis and Treatment of COVID-19, AMERICAN JOURNAL OF
  THERAPEUTICS (May-Jun 2021), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8088823/.
  Ahmed, Sabeena et al., A five-day course of ivermectin for the treatment of COVID-19 may
  reduce the duration of illness, INTERNATIONAL JOURNAL OF INFECTIOUS DISEASES, vol. 103, pp.
  214-216 (Feb. 2021), https://pubmed.ncbi.nlm.nih.gov/33278625/;
  Jans D. A. and Wagstaff K. M., The broad spectrum host-directed agent ivermectin as an
  antiviral for SARS-CoV-2? BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS, vol.
  538, pp. 163-172 (2021), https://pubmed.ncbi.nlm.nih.gov/33341233/.
  Formiga, Fabio Rocha et al., Ivermectin: an award-winning drug with expected antiviral activity
  against COVID-19, JOURNAL OF CONTROLLED RELEASE, vol. 329, pp. 758-761 (Jan. 2021),
  https://pubmed.ncbi.nlm.nih.gov/33038449/.
  Bhowmick, Subhrojyoti et al., Safety and Efficacy of Ivermectin and Doxycycline Monotherapy
  and in Combination in the Treatment of COVID-19: A Scoping Review, DRUG SAFETY, pp. 1-10
  (Apr. 16, 2021), https://pubmed.ncbi.nlm.nih.gov/33864232/.
  38
   Ivermectin for COVID-19: real-time meta analysis of 55 studies, COVID ANALYSIS (version 81,
  May 15, 2021), https://ivmmeta.com/.
  39
     See CDC, H1N1 Flu, FACT SHEET: GUILLAIN- BARRÉ SYNDROME (GBS) (Dec. 15, 2009),
  https://www.cdc.gov/h1n1flu/vaccination/factsheet_gbs.htm#:~:text=Getting%20GBS%20from
  %20a%20vaccination,got%20the%20swine%20flu%20vaccine.


                                     11
  13 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 13 of 116 PageID #:
Case
                                     25
  that swine flu vaccination campaign, 30 out of 40-45 million vaccinees,40 were insignificant
  compared to the current reported death toll of 4,434 due to COVID vaccines, Today’s death rate
  is more than 50 times higher than that which ended the swine flu vaccine campaign.

          38.       Regarding the halted swine flu vaccine program, the CDC’s Emerging Infectious
  Diseases Journal concluded, “In 1976, the federal government wisely opted to put protection of
  the public first.”41 FDA should learn from this past experience and again put protection of the
  public first. It is imperative that the FDA swiftly take action to authorize alternative treatments.

           E.     Children

         39.     According to the National Center for Health Statistics data as of May 5, 2021, 282
  children have died “involving COVID,” whereas over 560,000 Americans have died “involving
  COVID.”42 Three thousand children have been diagnosed with a multi-system inflammatory
  disorder, of whom about 1%, or approximately 30, have died. Thus the relative risk for children
  due to COVID is very low.

          40.     By contrast, recent VAERS reports include the deaths of several children following
  COVID vaccination.43 Five of the child death reports footnoted below involve apparent cardiac
  related deaths, and two were infants. There is one reported death in a 15 year old after receiving
  the Pfizer BioNTech vaccine, and another reported death of a 15 year old after receiving a Moderna


  40
    Rick Perlstein, Gerald Ford Rushed Out a Vaccine. It Was a Fiasco, THE NEW YORK TIMES
  (Sept. 2, 2020), https://www.nytimes.com/2020/09/02/opinion/coronavirus-vaccine-trump.html;
  Donald G. McNeil, Jr., Don’t Blame Flu Shots for All Ills, Officials Say, THE NEW YORK TIMES
  (Sept 27, 2009), https://www.nytimes.com/2009/09/28/health/policy/28vaccine.html.
  41
     Sencer D. J., Millar J., Reflections on the 1976 Swine Flu Vaccination Program, EMERGING
  INFECTIOUS DISEASES, Vol. 12, No. 1, pp. 29-33 (Jan. 2006),
  https://wwwnc.cdc.gov/eid/article/12/1/05-1007_article.
  42
     CDC, Weekly Updates by Select Demographic and Geographic Characteristics, Provisional
  Death Counts for Coronavirus Disease 2019 (COVID-19) (updated May 12, 2021),
  https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#SexAndAge.
  43
       VAERS reports include:
  A 1-year-old,
  https://medalerts.org/vaersdb/findfield.php?IDNUMBER=1261766&WAYBACKHISTORY=ON;
  a 2-year-old,
  https://medalerts.org/vaersdb/findfield.php?IDNUMBER=1255745&WAYBACKHISTORY=ON;
  two 15-year-olds, https://www.medalerts.org/vaersdb/findfield.php?IDNUMBER=1187918 and
  https://www.medalerts.org/vaersdb/findfield.php?IDNUMBER=1242573;
  two 16-year-olds, https://www.medalerts.org/vaersdb/findfield.php?IDNUMBER=1225942;
  a 17-year old, https://www.openvaers.com/openvaers/1199455;
  and an infant, https://www.medalerts.org/vaersdb/findfield.php?IDNUMBER=1166062.


                                     12
  14 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 14 of 116 PageID #:
Case
                                     26
  vaccine. Each child must have been enrolled in a clinical trial, since their ages would have
  precluded them getting the vaccine legally under the EUA. There were only about 1,000 children
  in the 12-15 year age group in the vaccine arm of Pfizer’s trial and probably about the same number
  in the vaccine arm of Moderna’s trial. Thus, the death rate following either vaccination in this age
  group, assuming these children were trial enrollees, is approximately 2 in 2,000 or 0.1%.

         41.    There are 74 million children in the United States. So far, 282 have died "involving
  Covid." Two hundred eighty-two in 74 million is a rate of 0.00038%. While many children may
  not have been exposed to COVID, CDC estimated that 22.2 million children aged 5-17 had had
  COVID and 127 had died, at the May 12, 2021 meeting of the Advisory Committee on
  Immunization Practices, or 0.00057%.44 Available evidence strongly suggests that the vaccine is
  much more dangerous to children than the disease.

         42.     A recent opinion piece in the British Medical Journal noted that “the likelihood of
  severe outcomes or death associated with COVID-19 infection is very low for children,
  undermining the appropriateness of an emergency use authorization for child covid-19 vaccines.”45
  The authors also suggested child vaccinations could strategically harm vaccination efforts and
  increase vaccine hesitancy.46

             F.   Servicemembers' Prior Consent

          43.    Certain citizens and elected officials have recently encouraged the President of the
  United States to waive U.S. Servicemembers’ right to prior consent for COVID vaccines.47
  According to 10 U.S.C. §1107(f), only the President of the United States may order such a waiver
  if he determines, in writing, that obtaining consent is not in the national security interest. The intent
  of any waiver of consent must be related to a member's participation in a “particular military
  operation,” as opposed to the broad sweep some are encouraging.

          44.    Such a waiver is only permissible when obtaining prior consent is infeasible or
  contrary to the best interests of the military member. Clearly, prior consent for current
  servicemembers is feasible for COVID vaccines.48 Because the President’s authority is contingent
  on the standards set forth in § 505(i)(4) of the FDCA and 21 U.S.C. § 355(i)(4), and since the chain
  of command requires consultation with HHS, the FDA may issue guidance to the President on this

  44
    Helen Branswell, CDC advisory group gives green light to Pfizer’s Covid vaccine for
  adolscents,” STAT (May 12, 2021), https://www.statnews.com/2021/05/12/cdc-advisory-group-
  gives-green-light-to-pfizers-covid-vaccine-for-adolescents/.
  45
    W. Pegden, V. Prasad, S. Baral, Covid vaccines for children should not get emergency use
  authorization, BMJ (May 7, 2021), https://blogs.bmj.com/bmj/2021/05/07/covid-vaccines-for-
  children-should-not-get-emergency-use-authorization/.
  46
       Id.
  47
     Jimmy Panetta, Letter to President Biden (Mar. 24, 2021),
  https://www.documentcloud.org/documents/20521870-panetta_dod-covid-vaccine-waiver.
  48
    21 U.S.C. § 50.23: Exception from general requirements, https://www.ecfr.gov/cgi-bin/text-
  idx?node=se21.1.50_123&rgn=div8.


                                     13
  15 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 15 of 116 PageID #:
Case
                                     27
  matter.49

         45.     The specific law on EUA vaccines was codified in 10 U.S.C. § 1107a.50 The
  § 1107a language is similar to § 1107(f) to ensure that troops are granted prior consent and have
  the “option to accept or refuse administration of a product.” National leaders should continue to
  honor and respect servicemembers’ rights. No President has ever waived servicemembers’ prior
  consent under 10 U.S.C. § 1107(f) or 10 U.S.C. § 1107a, and FDA should advise that current
  circumstances do not warrant such drastic action.

             G.   Coercion and Compulsion

          46.     COVID vaccines are optional in accordance with 21 C.F.R. § 360bbb-3(e)(1)(a) as
  EUA products.51 Yet throughout the United States, schools, businesses, government and industry
  are using coercive tactics to encourage, incentivize and compel COVID vaccination as a condition
  of employment, education and daily living. It is unlikely that most Americans would support such
  coercion if they were fully informed that COVID vaccines are for emergency use only,
  investigational, unapproved, and that individuals have the explicit right to refuse by law. Some
  states are considering or have approved legislation or executive action to bar vaccine mandates.52
  Some professional medical associations also have expressed opposition to these coercive tactics.53

          47.     Coercion and compulsory vaccination are inconsistent with the legal requirements
  to inform both healthcare workers administering EUA vaccines and vaccine recipients of the
  significant known and unknown benefits and risks of such use. Most importantly, the FDA must
  ensure all parties are aware of the “option to accept or refuse” administration of all EUA products
  and that alternatives are available. These disclosure requirements are entirely inconsistent with
  coercion, and government agencies should not publish information that violates the law.
  Information on the government websites of the Equal Employment Opportunity Commission




  49
       Id.
  50
    10 U.S.C. § 1107a - Emergency use products, https://www.govinfo.gov/app/details/USCODE-
  2010-title10/USCODE-2010-title10-subtitleA-partII-chap55-sec1107a/summary.
  51
     § 360bbb–3. Authorization for medical products for use in emergencies,
  https://www.govinfo.gov/content/pkg/USCODE-2011-title21/pdf/USCODE-2011-title21-chap9-
  subchapV-partE-sec360bbb-3.pdf.
  52
     Pearson L., Brofsky J., et al., 50-state Update on Pending Legislation Pertaining to Employer-
  mandated Vaccination, HUSCH BLACKWELL (updated April 20, 2021),
  https://www.huschblackwell.com/newsandinsights/50-state-update-on-pending-legislation-
  pertaining-to-employer-mandated-vaccinations.
  53
    Dr. Paul M. Kempen, Open Letter from Physicians to Universities: Allow Students Back
  Without COVID Vaccine Mandate, ASSOCIATION OF AMERICAN PHYSICIANS AND SURGEONS
  (Apr. 24, 2021), https://aapsonline.org/open-letter-from-physicians-to-universities-reverse-covid-
  vaccine-mandates/.


                                     14
  16 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 16 of 116 PageID #:
Case
                                     28
  (EEOC)54 and the Occupational Safety and Health Administration (OSHA)55 in fact ignore these
  federal disclosure requirements.

         48.      The armed forces' experience with the very first EUA vaccine mandate against
  anthrax is instructive.56 The military now administers the anthrax vaccine on a voluntary basis with
  informed consent, but only after a federal court halted the mandatory anthrax vaccine program
  because the FDA had improperly issued a license.57

          49.    The only language in the EUA law, 21 U.S.C. § 360bbb-3(e)(1)(A)(ii)(I-III), that
  could possibly be construed to imply mandates is the term “consequences” in clause III. Both
  statutory analysis and legislative history suggest that it is far more likely that this term applies to
  health-related consequences only, i.e., medical risks and benefits, since that is the topic of that
  statute section and because it does not refer to punitive measures or consequences, such as
  termination of employment or education.58

          50.    Another hazard of coercive policies and broad liability for industry is reliance on
  subpar manufacturers. One of the COVID vaccine manufacturing subcontractors today, Emergent
  BioSolutions, is the same company, with the same President and Board Chairman, which the FDA
  cited under its previous name, BioPort, for numerous violations of Good Manufacturing
  Practices.59 The image below, taken from an FDA form in 2000, shows the citation to BioPort for




  54
    EEOC, What You Should Know About COVID-19 and the ADA, the Rehabilitation Act, and
  Other EEOC Laws, §§ K1 & K7 (updated Dec. 16, 2020), https://www.eeoc.gov/wysk/what-
  you-should-know-about-covid-19-and-ada-rehabilitation-act-and-other-eeo-laws.
  55
    Jeff Yoders, OSHA Imposes New Guidance For Employer-Required COVID-19 Vaccines,
  ENR (May 3, 2021), https://www.enr.com/articles/51691-osha-imposes-new-guidance-for-
  employer-required-covid-19-vaccines.
  56
     FDA, Anthrax Vaccine Adsorbed (AVA) EUA –ARCHIVED INFORMATION,
  https://www.fda.gov/emergency-preparedness-and-response/mcm-legal-regulatory-and-policy-
  framework/emergency-use-authorization-archived-information#anthrax.
  57
     Determination and Declaration Regarding Emergency Use of Anthrax Vaccine Adsorbed for
  Prevention of Inhalation Anthrax, FEDERAL REGISTER (Feb. 2, 2005),
  https://www.federalregister.gov/documents/2005/02/02/05-2027/determination-and-declaration-
  regarding-emergency-use-of-anthrax- vaccine-adsorbed-for-prevention-
  of?fbclid=IwAR22J58y3SQ2tVoEUlNgZVU-PmRxoou0P05i9WqS4SUiOcj9HyaiUJ8Dvrg.
  58
     Parasidis E., Kesselheim A. S., Assessing The Legality Of Mandates For Vaccines Authorized
  Via An Emergency Use Authorization, HEALTH AFFAIRS (Feb. 16, 2021),
  https://www.healthaffairs.org/do/10.1377/hblog20210212.410237/full/.
  59
     Richard Luscombe, Emergent chief sold $10m in stock before company ruined 15m Covid
  vaccines, THE GUARDIAN (Apr. 26, 2021),
  https://www.theguardian.com/business/2021/apr/26/emergent-biosolutions-robert-kramer-stock-
  covid-vaccines-error.


                                     15
  17 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 17 of 116 PageID #:
Case
                                     29
  deviations from acceptable manufacturing standards for vaccines.




          51.    Today, Emergent BioSolutions, despite apparent FDA oversight, shipped out
  unauthorized bulk COVID vaccine ingredients for finishing and filling. Emergent BioSolutions
  shipped those ingredients to another entity, and the shipments eventually reached buyers in at least
  four other countries, according to the New York Times.60 The FDA halted distribution in the U.S.
  and cited quality deviations61 that mirrored those that American servicemembers witnessed 20
  years ago with the anthrax vaccine.62 People need to be informed about these manufacturing
  deviation patterns given the importance and wide use of these products.

          52.    States may lawfully mandate certain vaccines. But that is not the case for
  investigational, unapproved EUA medical products. The preemption doctrine,63 based on the
  Supremacy Clause of the U.S. Constitution, Article VI., § 2,64 requires that the federal
  requirements for informed consent supersede state laws and regulations that may violate EUA
  provisions. The FDA should support, defend and enforce federal laws that govern biologics,


  60
    Chris Hamby, Baltimore Vaccine Plant’s Troubles Ripple Across 3 Continents, THE NEW
  YORK TIMES (May 6, 2021), https://www.nytimes.com/2021/05/06/world/baltimore-vaccine-
  countries.html.
  61
     FDA, HHS, Form FDA 483, Inspectional Observations (Apr. 20, 2021),
  https://www.fda.gov/media/147762/download.
  62
     Historic FDA Form 483 Deviation Report Documenting that “The manufacturing process for
  Anthrax Vaccine is not validated.”
  https://nebula.wsimg.com/30662205620a26a4b21274dc49888891?AccessKeyId=0BA19F97E21
  CB8613CD7&disposition=0&alloworigin=1.
  63
     Preemption, CORNELL LAW SCHOOL, Legal Information Institute,
  https://www.law.cornell.edu/wex/preemption.
  64
    U.S. Const. art. VI., § 2 , “This Constitution, and the Laws of the United States which shall be
  made in Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of
  the United States, shall be the supreme Law of the Land; and the Judges in every State shall be
  bound thereby, any Thing in the Constitution or Laws of any State to the Contrary
  notwithstanding.” https://www.archives.gov/founding-docs/constitution-transcript.


                                     16
  18 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 18 of 116 PageID #:
Case
                                     30
  including EUA products. The option to refuse COVID vaccines is codified in federal law, and
  President Biden has affirmed this, saying, “I don't think it [vaccination against COVID] should be
  mandatory. I wouldn't demand it to be mandatory.”65

           H.     Conclusion to Statement of Grounds

          53.     The FDA’s mission is “protecting the public health by ensuring the safety, efficacy,
  and security of human and veterinary drugs, biological products.”66 President Roosevelt’s signing
  of the Federal Food, Drug, and Cosmetic Act (FDCA) closed many safety and efficacy loopholes
  and improved the landscape of consumer protection forever.67 The 1962 Harris-Kefauver
  amendment68 set in motion regulatory standards for biologics licensure that require proven
  efficacy, and the 1972 review sought to ensure proof of efficacy and no misbranding for biologics.
  These historic advances require reflection. The preamble to the 1972 review stated, ‘“The
  importance to the American public of safe and effective vaccines…and other biological products
  cannot be overstated.”69

         54.      Biologics, as with all drugs and devices, must have adequate directions for use and
  be proven safe and effective before FDA approval and licensure. The FDA erred with the anthrax
  vaccine, and it took a Citizen Petition70 and federal court decision to make the FDA comply with
  the FDCA.71 At other times, the FDA has upheld its mission without prompting to make tough
  regulatory rulings, as the Supreme Court has acknowledged.72 With this Petition, we look forward

  65
    Julia Manchester, Biden: Coronavirus vaccine should not be mandatory, THE HILL (Apr. 12,
  2021), https://thehill.com/homenews/campaign/528834-biden-coronavirus-vaccine-should-not-
  be-mandatory.
  66
       FDA, What We Do; https://www.fda.gov/about-fda/what-we-do#mission.
  67
     FDA, 80 Years of the Federal Food, Drug, and Cosmetic Act (Nov. 7, 2018),
  https://www.fda.gov/about-fda/fda-history-exhibits/80-years-federal-food-drug-and-cosmetic-act.
  68
     FDA, Kefauver-Harris Amendments Revolutionized Drug Development (Oct. 9, 2012),
  https://www.fda.gov/consumers/consumer-updates/kefauver-harris-amendments-revolutionized-
  drug-development.
  69
    HHS, FDA, Biological Products March 1936-March 1978, Preamble, p. 56, 37 Fed. Reg.
  16679.
  70
    Citizen Petition, FDA Docket 01P-0471/CP1, https://img1.wsimg.com/blobby/go/4fa7f468-
  a250-4088-926e-3c56a998df1f/downloads/citizen%20petition%20ava%20rempfer%20
  dingle.pdf?ver=1620969217312, and Response thereto, https://downloads.regulations.gov/FDA-
  2001-P-0119-0003/attachment_1.pdf.
  71
     Doe # 1 v. Rumsfeld, 297 F. Supp. 2d 119, 135; see par. F, reference to Citizen Petition, FDA
  docket 01p-0471,
  https://nebula.wsimg.com/2617051f041708e6b5335b6c885478d7?AccessKeyId=0BA19F97E21
  CB8613CD7&disposition=0&alloworigin=1.
  72
     U.S. Reports: Weinberger v. Hynson, Westcott & Dunning, 412 U.S. 609 (1972),
  https://tile.loc.gov/storage- services/service/ll/usrep/usrep412/usrep412609/usrep412609.pdf.


                                     17
  19 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 19 of 116 PageID #:
Case
                                     31
  to the FDA’s appropriate, tough regulatory action to bring its COVID vaccine regulations and
  guidance into line with federal law.

           55.    Although EUA law is relatively recent, we ask the FDA to be ever cognizant of its
  longstanding, statutory mission and duty to protect the public health and to ensure that the
  American public receives only safe and effective vaccines. Most Americans are not aware of the
  strict compliance requirements for EUA COVID vaccines nor do they know that these biologics
  are “investigational” and “unapproved medical products.”73 They do not know that the FDA has
  not fully approved these vaccines as safe and effective under the FDCA. The reason Americans
  are unaware is because the FDA has failed to provide and enforce accurate public messaging.
  Reversing this trend is imperative; the FDA must comply with law.

          56.    Acting on this Citizen Petition will enhance the FDA’s credibility with the public.
  Given the obvious safety, effectiveness, labeling and branding concerns over COVID vaccines
  detailed above, along with anticipated comments on this docket, we respectfully appeal to the FDA
  to implement the actions requested in this Petition.

  III.   ENVIRONMENTAL IMPACT

         57.    The undersigned hereby state that the relief requested in this Petition will have no
  environmental impact, and therefore an environmental assessment is not required under 21 C.F.R.
  §§ 25.30 and 25.31.

  IV.    ECONOMIC IMPACT

       58.     Economic impact information will be submitted upon request of the Acting
  Commissioner.

  V.     CERTIFICATION

         59.      The undersigned certify that, to their best knowledge and belief, this Petition
  includes all information and views on which the Petition relies, and that it includes representative
  data and information known to the Petitioners that are unfavorable to the Petition.

                                                      Respectfully submitted,

                                                      /s/ Meryl Nass
                                                      Meryl Nass, MD, Scientific Advisory Board
                                                      Member

                                                      /s/ Robert F. Kennedy, Jr.
                                                      Robert F. Kennedy, Jr., Board Chair and
                                                      Chief Litigation Counsel

  73
     FDA, Emergency Use Authorization for Vaccines explained (updated Nov. 20, 2020),
  https://www.fda.gov/vaccines-blood-biologics/vaccines/emergency-use-authorization-vaccines-
  explained.


                                     18
  20 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 20 of 116 PageID #:
Case
                                     32
           EXHIBIT 2
  21 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 21 of 116 PageID #:
Case
                                     33
    U.S. FDA GRANTS PRIORITY REVIEW FOR THE BIOLOGICS LICENSE APPLICATION
                     FOR PFIZER-BIONTECH COVID-19 VACCINE

  NEW YORK AND MAINZ, GERMANY, JULY 16, 2021—Pfizer Inc. (NYSE: PFE) and BioNTech
  SE (Nasdaq: BNTX) today announced that the U.S. Food and Drug Administration (FDA) granted
  Priority Review designation for the Biologics License Application (BLA) for their mRNA vaccine to
  prevent COVID-19 in individuals 16 years of age and older. The Prescription Drug User Fee Act
  (PDUFA) goal date for a decision by the FDA is in January 2022.

  Pfizer and BioNTech completed the rolling submission of the BLA in May 2021. The application
  includes clinical data from the pivotal Phase 3 clinical trial of the vaccine, where the vaccine’s
  efficacy and favorable safety profile were observed up to six months after the second dose.

  On May 10, 2021, the FDA expanded the Emergency Use Authorization (EUA) of the Pfizer-
  BioNTech COVID-19 Vaccine to include individuals 12 through 15 years of age. The companies
  intend to submit a supplemental BLA to support licensure of the vaccine in this age group once
  the required data six months after the second vaccine dose are available.

  The Pfizer-BioNTech COVID-19 Vaccine, which is based on BioNTech proprietary mRNA
  technology, was developed by both BioNTech and Pfizer. BioNTech is the Marketing
  Authorization Holder in the European Union, and the holder of emergency use authorizations or
  equivalent in the United States (jointly with Pfizer), Canada and other countries in advance of a
  planned application for full marketing authorizations in these countries.

  The Pfizer-BioNTech COVID-19 Vaccine has not been approved or licensed by the U.S. Food
  and Drug Administration (FDA), but has been authorized for emergency use by FDA under an
  Emergency Use Authorization (EUA) to prevent Coronavirus Disease 2019 (COVID-19) caused
  by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) for use in individuals 12 years
  of age and older. The emergency use of this product is only authorized for the duration of the
  declaration that circumstances exist justifying the authorization of emergency use of the medical
  product under Section 564 (b) (1) of the FD&C Act unless the declaration is terminated or
  authorization revoked sooner. Please see Emergency Use Authorization (EUA) Fact Sheet for
  Healthcare Providers Administering Vaccine (Vaccination Providers) and Full EUA Prescribing
  Information available at www.cvdvaccine-us.com.

  AUTHORIZED USE IN THE U.S.:
  The Pfizer-BioNTech COVID19 Vaccine is authorized for use under an Emergency Use
  Authorization (EUA) for active immunization to prevent coronavirus disease 2019 (COVID-19)
  caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) in individuals 12
  years of age and older.

  IMPORTANT SAFETY INFORMATION
  • Do not administer Pfizer-BioNTech COVID-19 Vaccine to individuals with known history of a
     severe allergic reaction (eg, anaphylaxis) to any component of the Pfizer-BioNTech COVID-
     19 Vaccine




  22 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 22 of 116 PageID #:
Case
                                     34
  •   Appropriate medical treatment used to manage immediate allergic reactions must be
      immediately available in the event an acute anaphylactic reaction occurs following
      administration of Pfizer-BioNTech COVID-19 Vaccine
      Monitor Pfizer-BioNTech COVID-19 Vaccine recipients for the occurrence of immediate
      adverse reactions according to the Centers for Disease Control and Prevention guidelines
      (https://www.cdc.gov/vaccines/covid-19/clinical-considerations/managing-anaphylaxis.html)
  •   Reports of adverse events following use of the Pfizer-BioNTech COVID-19 Vaccine under
      EUA suggest increased risks of myocarditis and pericarditis, particularly following the second
      dose. The decision to administer the Pfizer-BioNTech COVID-19 Vaccine to an individual with
      a history of myocarditis or pericarditis should take into account the individual’s clinical
      circumstances
  •   Syncope (fainting) may occur in association with administration of injectable vaccines, in
      particular in adolescents. Procedures should be in place to avoid injury from fainting
  •   Immunocompromised persons, including individuals receiving immunosuppressant therapy,
      may have a diminished immune response to the Pfizer-BioNTech COVID-19 Vaccine
  •   The Pfizer-BioNTech COVID-19 Vaccine may not protect all vaccine recipients
  •   In clinical studies, adverse reactions in participants 16 years of age and older included pain
      at the injection site (84.1%), fatigue (62.9%), headache (55.1%), muscle pain (38.3%), chills
      (31.9%), joint pain (23.6%), fever (14.2%), injection site swelling (10.5%), injection site
      redness (9.5%), nausea (1.1%), malaise (0.5%), and lymphadenopathy (0.3%)
  •   In a clinical study, adverse reactions in adolescents 12 through 15 years of age included pain
      at the injection site (90.5%), fatigue (77.5%), headache (75.5%), chills (49.2%), muscle pain
      (42.2%), fever (24.3%), joint pain (20.2%), injection site swelling (9.2%), injection site redness
      (8.6%), lymphadenopathy (0.8%), and nausea (0.4%)
  •   Following administration of the Pfizer-BioNTech COVID-19 Vaccine, the following have been
      reported outside of clinical trials:
          o severe allergic reactions, including anaphylaxis, and other hypersensitivity reactions,
               diarrhea, vomiting, and pain in extremity (arm)
          o myocarditis and pericarditis
      Additional adverse reactions, some of which may be serious, may become apparent with more
      widespread use of the Pfizer-BioNTech COVID-19 Vaccine
  •   Available data on Pfizer-BioNTech COVID-19 Vaccine administered to pregnant women are
      insufficient to inform vaccine-associated risks in pregnancy
  •   Data are not available to assess the effects of Pfizer-BioNTech COVID-19 Vaccine on the
      breastfed infant or on milk production/excretion
  •   There are no data available on the interchangeability of the Pfizer-BioNTech COVID-19
      Vaccine with other COVID-19 vaccines to complete the vaccination series. Individuals who
      have received one dose of Pfizer-BioNTech COVID-19 Vaccine should receive a second dose
      of Pfizer-BioNTech COVID-19 Vaccine to complete the vaccination series
  •   Vaccination providers must report Adverse Events in accordance with the Fact Sheet to
      VAERS online at https://vaers.hhs.gov/reportevent.html. For further assistance with reporting
      to VAERS call 1-800-822-7967. The reports should include the words “Pfizer-BioNTech
      COVID-19 Vaccine EUA” in the description section of the report
  •   Vaccination providers should review the Fact Sheet for Information to Provide to Vaccine
      Recipients/Caregivers and Mandatory Requirements for Pfizer-BioNTech COVID-19 Vaccine
      Administration Under Emergency Use Authorization
  •   Before administration of Pfizer-BioNTech COVID-19 Vaccine, please see Emergency Use
      Authorization (EUA) Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination
      Providers) including Full EUA Prescribing Information available at www.cvdvaccine-us.com




  23 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 23 of 116 PageID #:
Case
                                     35
  About Pfizer: Breakthroughs That Change Patients’ Lives
  At Pfizer, we apply science and our global resources to bring therapies to people that extend and
  significantly improve their lives. We strive to set the standard for quality, safety and value in the
  discovery, development and manufacture of health care products, including innovative medicines
  and vaccines. Every day, Pfizer colleagues work across developed and emerging markets to
  advance wellness, prevention, treatments and cures that challenge the most feared diseases of
  our time. Consistent with our responsibility as one of the world's premier innovative
  biopharmaceutical companies, we collaborate with health care providers, governments and local
  communities to support and expand access to reliable, affordable health care around the world.
  For more than 170 years, we have worked to make a difference for all who rely on us. We routinely
  post information that may be important to investors on our website at www.Pfizer.com. In addition,
  to learn more, please visit us on www.Pfizer.com and follow us on Twitter at @Pfizer and @Pfizer
  News, LinkedIn, YouTube and like us on Facebook at Facebook.com/Pfizer.

  Pfizer Disclosure Notice
  The information contained in this release is as of July 16, 2021. Pfizer assumes no obligation to
  update forward-looking statements contained in this release as the result of new information or
  future events or developments.

  This release contains forward-looking information about Pfizer’s efforts to combat COVID-19, the
  collaboration between BioNTech and Pfizer to develop a COVID-19 vaccine, the BNT162 mRNA
  vaccine program and the Pfizer-BioNTech COVID-19 Vaccine (BNT162b2) (including qualitative
  assessments of available data, potential benefits, expectations for clinical trials, the anticipated
  timing of regulatory submissions, regulatory approvals or authorizations and anticipated
  manufacturing, distribution and supply) involving substantial risks and uncertainties that could
  cause actual results to differ materially from those expressed or implied by such statements. Risks
  and uncertainties include, among other things, the uncertainties inherent in research and
  development, including the ability to meet anticipated clinical endpoints, commencement and/or
  completion dates for clinical trials, regulatory submission dates, regulatory approval dates and/or
  launch dates, as well as risks associated with preclinical and clinical data (including the Phase 3
  data), including the possibility of unfavorable new preclinical, clinical or safety data and further
  analyses of existing preclinical, clinical or safety data; the ability to produce comparable clinical
  or other results, including the rate of vaccine effectiveness and safety and tolerability profile
  observed to date, in additional analyses of the Phase 3 trial and additional studies or in larger,
  more diverse populations following commercialization; the ability of BNT162b2 to prevent COVID-
  19 caused by emerging virus variants; the risk that more widespread use of the vaccine will lead
  to new information about efficacy, safety, or other developments, including the risk of additional
  adverse reactions, some of which may be serious; the risk that preclinical and clinical trial data
  are subject to differing interpretations and assessments, including during the peer
  review/publication process, in the scientific community generally, and by regulatory authorities;
  whether and when additional data from the BNT162 mRNA vaccine program will be published in
  scientific journal publications and, if so, when and with what modifications and interpretations;
  whether regulatory authorities will be satisfied with the design of and results from these and any
  future preclinical and clinical studies; whether and when other biologics license and/or emergency
  use authorization applications or amendments to any such applications may be filed in particular
  jurisdictions for BNT162b2 or any other potential vaccines that may arise from the BNT162
  program, and if obtained, whether or when such emergency use authorization or licenses will
  expire or terminate; whether and when any applications that may be pending or filed for
  BNT162b2 (including the Biologics License Application or any requested amendments to the
  emergency use or conditional marketing authorizations) or other vaccines that may result from
  the BNT162 program may be approved by particular regulatory authorities, which will depend on



  24 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 24 of 116 PageID #:
Case
                                     36
  myriad factors, including making a determination as to whether the vaccine’s benefits outweigh
  its known risks and determination of the vaccine’s efficacy and, if approved, whether it will be
  commercially successful; decisions by regulatory authorities impacting labeling or marketing,
  manufacturing processes, safety and/or other matters that could affect the availability or
  commercial potential of a vaccine, including development of products or therapies by other
  companies; disruptions in the relationships between us and our collaboration partners, clinical
  trial sites or third-party suppliers; the risk that demand for any products may be reduced or no
  longer exist; risks related to the availability of raw materials to manufacture a vaccine; challenges
  related to our vaccine’s ultra-low temperature formulation, two-dose schedule and attendant
  storage, distribution and administration requirements, including risks related to storage and
  handling after delivery by Pfizer; the risk that we may not be able to successfully develop other
  vaccine formulations, booster doses or new variant-specific vaccines; the risk that we may not be
  able to create or scale up manufacturing capacity on a timely basis or maintain access to logistics
  or supply channels commensurate with global demand for our vaccine, which would negatively
  impact our ability to supply the estimated numbers of doses of our vaccine within the projected
  time periods as previously indicated; whether and when additional supply agreements will be
  reached; uncertainties regarding the ability to obtain recommendations from vaccine advisory or
  technical committees and other public health authorities and uncertainties regarding the
  commercial impact of any such recommendations; challenges related to public vaccine
  confidence or awareness; uncertainties regarding the impact of COVID-19 on Pfizer’s business,
  operations and financial results; and competitive developments.

  A further description of risks and uncertainties can be found in Pfizer’s Annual Report on Form
  10-K for the fiscal year ended December 31, 2020 and in its subsequent reports on Form 10-Q,
  including in the sections thereof captioned “Risk Factors” and “Forward-Looking Information and
  Factors That May Affect Future Results”, as well as in its subsequent reports on Form 8-K, all of
  which are filed with the U.S. Securities and Exchange Commission and available
  at www.sec.gov and www.pfizer.com.

  About BioNTech
  Biopharmaceutical New Technologies is a next generation immunotherapy company pioneering
  novel therapies for cancer and other serious diseases. The Company exploits a wide array of
  computational discovery and therapeutic drug platforms for the rapid development of novel
  biopharmaceuticals. Its broad portfolio of oncology product candidates includes individualized and
  off-the-shelf mRNA-based therapies, innovative chimeric antigen receptor T cells, bi-specific
  checkpoint immuno-modulators, targeted cancer antibodies and small molecules. Based on its
  deep expertise in mRNA vaccine development and in-house manufacturing capabilities,
  BioNTech and its collaborators are developing multiple mRNA vaccine candidates for a range of
  infectious diseases alongside its diverse oncology pipeline. BioNTech has established a broad
  set of relationships with multiple global pharmaceutical collaborators, including Genmab, Sanofi,
  Bayer Animal Health, Genentech, a member of the Roche Group, Regeneron, Genevant, Fosun
  Pharma, and Pfizer. For more information, please visit www.BioNTech.de.

  BioNTech Forward-looking Statements
  This press release contains “forward-looking statements” of BioNTech within the meaning of the
  Private Securities Litigation Reform Act of 1995. These forward-looking statements may include,
  but may not be limited to, statements concerning: BioNTech’s efforts to combat COVID-19; the
  collaboration between BioNTech and Pfizer to develop a COVID-19 vaccine (including a potential
  second booster dose of BNT162b2 and/or a potential booster dose of a variation of BNT162b2
  having a modified mRNA sequence); our expectations regarding the potential characteristics of
  BNT162b2 in our clinical trials and/or in commercial use based on data observations to date; the



  25 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 25 of 116 PageID #:
Case
                                     37
  ability of BNT162b2 to prevent COVID-19 caused by emerging virus variants; the expected time
  point for additional readouts on efficacy data of BNT162b2 in our clinical trials; the nature of the
  clinical data, which is subject to ongoing peer review, regulatory review and market interpretation;
  the timing for submission of data for, or receipt of, any marketing approval or Emergency Use
  Authorization; our contemplated shipping and storage plan, including our estimated product shelf
  life at various temperatures; and the ability of BioNTech to supply the quantities of BNT162 to
  support clinical development and market demand, including our production estimates for 2021.
  Any forward-looking statements in this press release are based on BioNTech current expectations
  and beliefs of future events, and are subject to a number of risks and uncertainties that could
  cause actual results to differ materially and adversely from those set forth in or implied by such
  forward-looking statements. These risks and uncertainties include, but are not limited to: the ability
  to meet the pre-defined endpoints in clinical trials; competition to create a vaccine for COVID-19;
  the ability to produce comparable clinical or other results, including our stated rate of vaccine
  effectiveness and safety and tolerability profile observed to date, in the remainder of the trial or in
  larger, more diverse populations upon commercialization; the ability to effectively scale our
  productions capabilities; and other potential difficulties.

  For a discussion of these and other risks and uncertainties, see BioNTech’s Annual Report as
  Form 20-F for the Year Ended December 31, 2020, filed with the SEC on March 30, 2021, which
  is available on the SEC’s website at www.sec.gov. All information in this press release is as of
  the date of the release, and BioNTech undertakes no duty to update this information unless
  required by law.

  Pfizer Contacts:
  Media Relations
  Amy Rose
  +1 (212) 733-7410
  Amy.Rose@pfizer.com

  Investor Relations
  Chuck Triano
  +1 (212) 733-3901
  Charles.E.Triano@Pfizer.com

  BioNTech Contacts:
  Media Relations
  Jasmina Alatovic
  +49 (0)6131 9084 1513
  Media@biontech.de

  Investor Relations
  Sylke Maas, Ph.D.
  +49 (0)6131 9084 1074
  Investors@biontech.de

                                                  ###




  26 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 26 of 116 PageID #:
Case
                                     38
           EXHIBIT 3
  27 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 27 of 116 PageID #:
Case
                                     39
                                                                                   August 23, 2021

  Pfizer Inc.
  Attention: Ms. Elisa Harkins
  500 Arcola Road
  Collegeville, PA 19426

  Dear Ms. Harkins:

  On February 4, 2020, pursuant to Section 564(b)(1)(C) of the Federal Food, Drug, and Cosmetic
  Act (the FD&C Act or the Act), the Secretary of the Department of Health and Human Services
  (HHS) determined that there is a public health emergency that has a significant potential to affect
  national security or the health and security of United States citizens living abroad, and that
  involves the virus that causes Coronavirus Disease 2019 (COVID-19). 1 On the basis of such
  determination, the Secretary of HHS on March 27, 2020, declared that circumstances exist
  justifying the authorization of emergency use of drugs and biological products during the
  COVID-19 pandemic, pursuant to Section 564 of the Act (21 U.S.C. 360bbb-3), subject to terms
  of any authorization issued under that section. 2

  On December 11, 2020, the Food and Drug Administration (FDA) issued an Emergency Use
  Authorization (EUA) for emergency use of Pfizer-BioNTech COVID‑19 Vaccine for the
  prevention of COVID-19 for individuals 16 years of age and older pursuant to Section 564 of the
  Act. FDA reissued the letter of authorization on: December 23, 2020, 3 February 25, 2021, 4 May
  1
   U.S. Department of Health and Human Services, Determination of a Public Health Emergency and Declaration that
  Circumstances Exist Justifying Authorizations Pursuant to Section 564(b) of the Federal Food, Drug, and Cosmetic
  Act, 21 U.S.C. § 360bbb-3. February 4, 2020.
  2
   U.S. Department of Health and Human Services, Declaration that Circumstances Exist Justifying Authorizations
  Pursuant to Section 564(b) of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 360bbb-3, 85 FR 18250
  (April 1, 2020).
  3
    In the December 23, 2020 revision, FDA removed reference to the number of doses per vial after dilution from the
  letter of authorization, clarified the instructions for vaccination providers reporting to VAERS, and made other
  technical corrections. FDA also revised the Fact Sheet for Healthcare Providers Administering Vaccine
  (Vaccination Providers) to clarify the number of doses of vaccine per vial after dilution and the instructions for
  reporting to VAERS. In addition, the Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination
  Providers) and the Fact Sheet for Recipients and Caregivers were revised to include additional information on safety
  monitoring and to clarify information about the availability of other COVID-19 vaccines.
  4
    In the February 25, 2021 revision, FDA allowed flexibility on the date of submission of monthly periodic safety
  reports and revised the requirements for reporting of vaccine administration errors by Pfizer Inc. The Fact Sheet for
  Health Care Providers Administering Vaccine (Vaccination Providers) was revised to provide an update to the
  storage and transportation temperature for frozen vials, direct the provider to the correct CDC website for
  information on monitoring vaccine recipients for the occurrence of immediate adverse reactions, to include data
  from a developmental toxicity study, and add adverse reactions that have been identified during post authorization
  use. The Fact Sheet for Recipients and Caregivers was revised to add adverse reactions that have been identified
  during post authorization use.




  28 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 28 of 116 PageID #:
Case
                                     40
  Page 2 – Pfizer Inc.


  10, 2021, 5 June 25, 2021, 6 and August 12, 2021. 7

  On August 23, 2021, FDA approved the biologics license application (BLA) submitted by
  BioNTech Manufacturing GmbH for COMIRNATY (COVID-19 Vaccine, mRNA) for active
  immunization to prevent COVID-19 caused by SARS-CoV-2 in individuals 16 years of age and
  older.

  On August 23, 2021, having concluded that revising this EUA is appropriate to protect the public
  health or safety under section 564(g)(2) of the Act, FDA is reissuing the August 12, 2021 letter
  of authorization in its entirety with revisions incorporated to clarify that the EUA will remain in
  place for the Pfizer-BioNTech COVID-19 vaccine for the previously-authorized indication and
  uses, and to authorize use of COMIRNATY (COVID-19 Vaccine, mRNA) under this EUA for
  certain uses that are not included in the approved BLA. In addition, the Fact Sheet for
  Healthcare Providers Administering Vaccine (Vaccination Providers) was revised to provide
  updates on expiration dating of the authorized Pfizer-BioNTech COVID-19 Vaccine and to
  update language regarding warnings and precautions related to myocarditis and pericarditis. The
  Fact Sheet for Recipients and Caregivers was updated as the Vaccine Information Fact Sheet for
  Recipients and Caregivers, which comprises the Fact Sheet for the authorized Pfizer-BioNTech
  COVID-19 Vaccine and information about the FDA-licensed vaccine, COMIRNATY (COVID-
  19 Vaccine, mRNA).

  Pfizer-BioNTech COVID‑19 Vaccine contains a nucleoside-modified messenger RNA
  (modRNA) encoding the viral spike (S) glycoprotein of SARS-CoV-2 formulated in lipid
  particles. COMIRNATY (COVID-19 Vaccine, mRNA) is the same formulation as the Pfizer-
  BioNTech COVID-19 Vaccine and can be used interchangeably with the Pfizer-BioNTech
  COVID-19 Vaccine to provide the COVID-19 vaccination series. 8
  5
    In the May 10, 2021 revision, FDA authorized Pfizer-BioNTech Vaccine for the prevention of COVID-19 in
  individuals 12 through 15 years of age, as well as for individuals 16 years of age and older. In addition, FDA
  revised the Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination Providers) to include the
  following Warning: “Syncope (fainting) may occur in association with administration of injectable vaccines, in
  particular in adolescents. Procedures should be in place to avoid injury from fainting.” In addition, the Fact Sheet
  for Recipients and Caregivers was revised to instruct vaccine recipients or their caregivers to tell the vaccination
  provider about fainting in association with a previous injection.
  6
   In the June 25, 2021 revision, FDA clarified terms and conditions that relate to export of Pfizer-BioNTech
  COVID‑19 Vaccine from the United States. In addition, the Fact Sheet for Healthcare Providers Administering
  Vaccine (Vaccination Providers) was revised to include a Warning about myocarditis and pericarditis following
  administration of the Pfizer-BioNTech COVID-19 Vaccine. The Fact Sheet for Recipients and Caregivers was
  updated to include information about myocarditis and pericarditis following administration of the Pfizer-BioNTech
  COVID‑19 Vaccine.
  7
   In the August 12, 2021 revision, FDA authorized a third dose of the Pfizer-BioNTech COVID-19 Vaccine
  administered at least 28 days following the two dose regimen of this vaccine in individuals 12 years of age or older
  who have undergone solid organ transplantation, or individuals 12 years of age or older who are diagnosed with
  conditions that are considered to have an equivalent level of immunocompromise.
  8
    The licensed vaccine has the same formulation as the EUA-authorized vaccine and the products can be used
  interchangeably to provide the vaccination series without presenting any safety or effectiveness concerns. The
  products are legally distinct with certain differences that do not impact safety or effectiveness.




  29 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 29 of 116 PageID #:
Case
                                     41
  Page 3 – Pfizer Inc.



  For the December 11, 2020 authorization for individuals 16 years of age and older, FDA
  reviewed safety and efficacy data from an ongoing phase 1/2/3 trial in approximately 44,000
  participants randomized 1:1 to receive Pfizer-BioNTech COVID‑19 Vaccine or saline control.
  The trial has enrolled participants 12 years of age and older. FDA’s review at that time
  considered the safety and effectiveness data as they relate to the request for emergency use
  authorization in individuals 16 years of age and older. FDA’s review of the available safety data
  from 37,586 of the participants 16 years of age and older, who were followed for a median of
  two months after receiving the second dose, did not identify specific safety concerns that would
  preclude issuance of an EUA. FDA’s analysis of the available efficacy data from 36,523
  participants 12 years of age and older without evidence of SARS-CoV-2 infection prior to 7 days
  after dose 2 confirmed the vaccine was 95% effective (95% credible interval 90.3, 97.6) in
  preventing COVID-19 occurring at least 7 days after the second dose (with 8 COVID-19 cases in
  the vaccine group compared to 162 COVID-19 cases in the placebo group). Based on these data,
  and review of manufacturing information regarding product quality and consistency, FDA
  concluded that it is reasonable to believe that Pfizer-BioNTech COVID‑19 Vaccine may be
  effective. Additionally, FDA determined it is reasonable to conclude, based on the totality of the
  scientific evidence available, that the known and potential benefits of Pfizer-BioNTech
  COVID‑19 Vaccine outweigh the known and potential risks of the vaccine, for the prevention of
  COVID-19 in individuals 16 years of age and older. Finally, on December 10, 2020, the
  Vaccines and Related Biological Products Advisory Committee voted in agreement with this
  conclusion.

  For the May 10, 2021 authorization for individuals 12 through 15 years of age, FDA reviewed
  safety and effectiveness data from the above-referenced, ongoing Phase 1/2/3 trial that has
  enrolled approximately 46,000 participants, including 2,260 participants 12 through 15 years of
  age. Trial participants were randomized 1:1 to receive Pfizer-BioNTech COVID-19 Vaccine or
  saline control. FDA’s review of the available safety data from 2,260 participants 12 through 15
  years of age, who were followed for a median of 2 months after receiving the second dose, did
  not identify specific safety concerns that would preclude issuance of an EUA. FDA’s analysis of
  SARS-CoV-2 50% neutralizing antibody titers 1 month after the second dose of Pfizer-
  BioNTech COVID-19 Vaccine in a subset of participants who had no serological or virological
  evidence of past SARS-CoV-2 infection confirm the geometric mean antibody titer in
  participants 12 through 15 years of age was non-inferior to the geometric mean antibody titer in
  participants 16 through 25 years of age. FDA’s analysis of available descriptive efficacy data
  from 1,983 participants 12 through 15 years of age without evidence of SARS-CoV-2 infection
  prior to 7 days after dose 2 confirm that the vaccine was 100% effective (95% confidence
  interval 75.3, 100.0) in preventing COVID-19 occurring at least 7 days after the second dose
  (with no COVID-19 cases in the vaccine group compared to 16 COVID-19 cases in the placebo
  group). Based on these data, FDA concluded that it is reasonable to believe that Pfizer-
  BioNTech COVID‑19 Vaccine may be effective in individuals 12 through 15 years of age.
  Additionally, FDA determined it is reasonable to conclude, based on the totality of the scientific
  evidence available, that the known and potential benefits of Pfizer-BioNTech COVID‑19
  Vaccine outweigh the known and potential risks of the vaccine, for the prevention of COVID-19
  in individuals 12 through 15 years of age.




  30 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 30 of 116 PageID #:
Case
                                     42
  Page 4 – Pfizer Inc.


  For the August 12, 2021 authorization of a third dose of the Pfizer-BioNTech COVID-19
  Vaccine in individuals 12 years of age or older who have undergone solid organ transplantation,
  or individuals 12 years of age or older who are diagnosed with conditions that are considered to
  have an equivalent level of immunocompromise, FDA reviewed safety and effectiveness data
  reported in two manuscripts on solid organ transplant recipients. The first study was a single
  arm study conducted in 101 individuals who had undergone various solid organ transplant
  procedures (heart, kidney, liver, lung, pancreas) a median of 97±8 months earlier. A third dose
  of the Pfizer-BioNTech COVID-19 Vaccine was administered to 99 of these individuals
  approximately 2 months after they had received a second dose. Levels of total SARS-CoV-2
  binding antibodies meeting the pre-specified criteria for success occurred four weeks after the
  third dose in 26/59 (44.0%) of those who were initially considered to be seronegative and
  received a third dose of the Pfizer-BioNTech COVID-19 Vaccine; 67/99 (68%) of the entire
  group receiving a third vaccination were subsequently considered to have levels of antibodies
  indicative of a significant response. In those who received a third vaccine dose, the adverse
  event profile was similar to that after the second dose and no grade 3 or grade 4 events were
  reported. A supportive secondary study describes a double-blind, randomized-controlled study
  conducted in 120 individuals who had undergone various solid organ transplant procedures
  (heart, kidney, kidney-pancreas, liver, lung, pancreas) a median of 3.57 years earlier (range 1.99-
  6.75 years). A third dose of a similar mRNA vaccine (the Moderna COVID-19 vaccine) was
  administered to 60 individuals approximately 2 months after they had received a second dose
  (i.e., doses at 0, 1 and 3 months); saline placebo was given to 60 individuals or comparison. The
  primary outcome was anti-RBD antibody at 4 months greater than 100 U/mL. This titer was
  selected based on NHP challenge studies as well as a large clinical cohort study to indicate this
  antibody titer was protective. Secondary outcomes were based on a virus neutralization assay
  and polyfunctional T cell responses. Baseline characteristics were comparable between the two
  study arms as were pre-intervention anti-RBD titer and neutralizing antibodies. Levels of total
  SARS-CoV-2 binding antibodies indicative of a significant response occurred four weeks after
  the third dose in 33/60 (55.0%) of the Moderna COVID-19 vaccinated group and 10/57 (17.5%)
  of the placebo individuals. In the 60 individuals who received a third vaccine dose, the adverse
  event profile was similar to that after the second dose and no grade 3 or grade 4 adverse events
  were reported. Despite the moderate enhancement in antibody titers, the totality of data (i.e.,
  supportive paper by Hall et al. demonstrated efficacy of the product in the elderly and persons
  with co-morbidities) supports the conclusion that a third dose of the Pfizer-BioNTech COVID-19
  vaccine may be effective in this population, and that the known and potential benefits of a third
  dose of Pfizer-BioNTech COVID-19 Vaccine outweigh the known and potential risks of the
  vaccine for immunocompromised individuals at least 12 years of age who have received two
  doses of the Pfizer-BioNTech COVID-19 Vaccine and who have undergone solid organ
  transplantation, or who are diagnosed with conditions that are considered to have an equivalent
  level of immunocompromise.

  Having concluded that the criteria for issuance of this authorization under Section 564(c) of the
  Act are met, I am authorizing the emergency use of Pfizer-BioNTech COVID‑19 Vaccine for the
  prevention of COVID-19, as described in the Scope of Authorization section of this letter
  (Section II) and subject to the terms of this authorization. Additionally, as specified in
  subsection III.BB, I am authorizing use of COMIRNATY (COVID-19 Vaccine, mRNA) under
  this EUA when used to provide a two-dose regimen for individuals aged 12 through 15 years, or




  31 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 31 of 116 PageID #:
Case
                                     43
  Page 5 – Pfizer Inc.


  to provide a third dose to individuals 12 years of age or older who have undergone solid organ
  transplantation or who are diagnosed with conditions that are considered to have an equivalent
  level of immunocompromise.

  I.         Criteria for Issuance of Authorization

  I have concluded that the emergency use of Pfizer-BioNTech COVID‑19 Vaccine for the
  prevention of COVID-19 when administered as described in the Scope of Authorization (Section
  II) meets the criteria for issuance of an authorization under Section 564(c) of the Act, because:

             A. SARS-CoV-2 can cause a serious or life-threatening disease or condition, including
                severe respiratory illness, to humans infected by this virus;

             B. Based on the totality of scientific evidence available to FDA, it is reasonable to believe
                that Pfizer-BioNTech COVID‑19 Vaccine may be effective in preventing COVID-19,
                and that, when used under the conditions described in this authorization, the known and
                potential benefits of Pfizer-BioNTech COVID‑19 Vaccine when used to prevent
                COVID-19 outweigh its known and potential risks; and

             C. There is no adequate, approved, and available 9 alternative to the emergency use of
                Pfizer-BioNTech COVID‑19 Vaccine to prevent COVID-19. 10

  II.        Scope of Authorization

  I have concluded, pursuant to Section 564(d)(1) of the Act, that the scope of this authorization is
  limited as follows:

         •   Pfizer Inc. will supply Pfizer-BioNTech COVID‑19 Vaccine either directly or through
             authorized distributor(s), 11 to emergency response stakeholders 12 as directed by the U.S.

  9
    Although COMIRNATY (COVID-19 Vaccine, mRNA) is approved to prevent COVID-19 in individuals 16 years
  of age and older, there is not sufficient approved vaccine available for distribution to this population in its entirety at
  the time of reissuance of this EUA. Additionally, there are no products that are approved to prevent COVID-19 in
  individuals age 12 through 15, or that are approved to provide an additional dose to the immunocompromised
  population described in this EUA.
  10
       No other criteria of issuance have been prescribed by regulation under Section 564(c)(4) of the Act.
  11
    “Authorized Distributor(s)” are identified by Pfizer Inc. or, if applicable, by a U.S. government entity, such as the
  Centers for Disease Control and Prevention (CDC) and/or other designee, as an entity or entities allowed to
  distribute authorized Pfizer-BioNTech COVID‑19 Vaccine.
  12
    For purposes of this letter, “emergency response stakeholder” refers to a public health agency and its delegates
  that have legal responsibility and authority for responding to an incident, based on political or geographical
  boundary lines (e.g., city, county, tribal, territorial, State, or Federal), or functional (e.g., law enforcement or public
  health range) or sphere of authority to administer, deliver, or distribute vaccine in an emergency situation. In some
  cases (e.g., depending on a state or local jurisdiction’s COVID-19 vaccination response organization and plans),
  there might be overlapping roles and responsibilities among “emergency response stakeholders” and “vaccination
  providers” (e.g., if a local health department is administering COVID-19 vaccines; if a pharmacy is acting in an




  32 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 32 of 116 PageID #:
Case
                                     44
  Page 6 – Pfizer Inc.


           government, including the Centers for Disease Control and Prevention (CDC) and/or
           other designee, for use consistent with the terms and conditions of this EUA;
       •   The Pfizer-BioNTech COVID‑19 Vaccine covered by this authorization will be
           administered by vaccination providers 13 and used only to prevent COVID-19 in
           individuals ages 12 and older; and
       •   Pfizer-BioNTech COVID‑19 Vaccine may be administered by a vaccination provider
           without an individual prescription for each vaccine recipient.

  This authorization also covers the use of the licensed COMIRNATY (COVID-19 Vaccine,
  mRNA) product when used to provide a two-dose regimen for individuals aged 12 through 15
  years, or to provide a third dose to individuals 12 years of age or older who have undergone solid
  organ transplantation or who are diagnosed with conditions that are considered to have an
  equivalent level of immunocompromise.

  Product Description

  The Pfizer-BioNTech COVID-19 Vaccine is supplied as a frozen suspension in multiple dose
  vials; each vial must be diluted with 1.8 mL of sterile 0.9% Sodium Chloride Injection, USP
  prior to use to form the vaccine. The Pfizer-BioNTech COVID-19 Vaccine does not contain a
  preservative.

  Each 0.3 mL dose of the Pfizer-BioNTech COVID-19 Vaccine contains 30 mcg of a nucleoside-
  modified messenger RNA (modRNA) encoding the viral spike (S) glycoprotein of SARS-CoV-2.
  Each dose of the Pfizer-BioNTech COVID-19 Vaccine also includes the following ingredients:
  lipids (0.43 mg (4-hydroxybutyl)azanediyl)bis(hexane-6,1-diyl)bis(2-hexyldecanoate), 0.05 mg
  2[(polyethylene glycol)-2000]-N,N-ditetradecylacetamide, 0.09 mg 1,2-distearoyl-sn-glycero-3-
  phosphocholine, and 0.2 mg cholesterol), 0.01 mg potassium chloride, 0.01 mg monobasic
  potassium phosphate, 0.36 mg sodium chloride, 0.07 mg dibasic sodium phosphate dihydrate,
  and 6 mg sucrose. The diluent (0.9% Sodium Chloride Injection) contributes an additional 2.16
  mg sodium chloride per dose.


  official capacity under the authority of the state health department to administer COVID-19 vaccines). In such
  cases, it is expected that the conditions of authorization that apply to emergency response stakeholders and
  vaccination providers will all be met.
  13
     For purposes of this letter, “vaccination provider” refers to the facility, organization, or healthcare provider
  licensed or otherwise authorized by the emergency response stakeholder (e.g., non-physician healthcare
  professionals, such as nurses and pharmacists pursuant to state law under a standing order issued by the state health
  officer) to administer or provide vaccination services in accordance with the applicable emergency response
  stakeholder’s official COVID-19 vaccination and emergency response plan(s) and who is enrolled in the CDC
  COVID-19 Vaccination Program. If the vaccine is exported from the United States, a “vaccination provider” is a
  provider that is authorized to administer this vaccine in accordance with the laws of the country in which it is
  administered. For purposes of this letter, “healthcare provider” also refers to a person authorized by the U.S.
  Department of Health and Human Services (e.g., under the PREP Act Declaration for Medical Countermeasures
  against COVID-19) to administer FDA-authorized COVID-19 vaccine (e.g., qualified pharmacy technicians and
  State-authorized pharmacy interns acting under the supervision of a qualified pharmacist). See, e.g., HHS. Fourth
  Amendment to the Declaration Under the Public Readiness and Emergency Preparedness Act for Medical
  Countermeasures Against COVID-19 and Republication of the Declaration. 85 FR 79190 (December 9, 2020).




  33 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 33 of 116 PageID #:
Case
                                     45
  Page 7 – Pfizer Inc.


  The dosing regimen is two doses of 0.3 mL each, 3 weeks apart. A third dose may be
  administered at least 28 days following the second dose of the two dose regimen of this vaccine
  to individuals 12 years of age or older who have undergone solid organ transplantation, or
  individuals 12 years of age or older who are diagnosed with conditions that are considered to
  have an equivalent level of immunocompromise.

  The manufacture of the authorized Pfizer-BioNTech COVID‑19 Vaccine is limited to those
  facilities identified and agreed upon in Pfizer’s request for authorization.

  The Pfizer-BioNTech COVID-19 Vaccine vial label and carton labels are clearly marked for
  “Emergency Use Authorization.” The Pfizer-BioNTech COVID‑19 Vaccine is authorized to be
  distributed, stored, further redistributed, and administered by emergency response stakeholders
  when packaged in the authorized manufacturer packaging (i.e., vials and cartons), despite the
  fact that the vial and carton labels may not contain information that otherwise would be required
  under the FD&C Act.

  Pfizer-BioNTech COVID‑19 Vaccine is authorized for emergency use with the following
  product-specific information required to be made available to vaccination providers and
  recipients, respectively (referred to as “authorized labeling”):

     •   Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination Providers):
         Emergency Use Authorization (EUA) of Pfizer-BioNTech COVID‑19 Vaccine to Prevent
         Coronavirus Disease 2019 (COVID-19)

     •   Vaccine Information Fact Sheet for Recipients and Caregivers About COMIRNATY
         (COVID-19 Vaccine, mRNA) and Pfizer-BioNTech COVID-19 Vaccine to Prevent
         Coronavirus Disease (COVID-19).

  I have concluded, pursuant to Section 564(d)(2) of the Act, that it is reasonable to believe that
  the known and potential benefits of Pfizer-BioNTech COVID‑19 Vaccine, when used to prevent
  COVID-19 and used in accordance with this Scope of Authorization (Section II), outweigh its
  known and potential risks.

  I have concluded, pursuant to Section 564(d)(3) of the Act, based on the totality of scientific
  evidence available to FDA, that it is reasonable to believe that Pfizer-BioNTech COVID‑19
  Vaccine may be effective in preventing COVID-19 when used in accordance with this Scope of
  Authorization (Section II), pursuant to Section 564(c)(2)(A) of the Act.

  Having reviewed the scientific information available to FDA, including the information
  supporting the conclusions described in Section I above, I have concluded that Pfizer-BioNTech
  COVID‑19 Vaccine (as described in this Scope of Authorization (Section II)) meets the criteria set
  forth in Section 564(c) of the Act concerning safety and potential effectiveness.

  The emergency use of Pfizer-BioNTech COVID‑19 Vaccine under this EUA must be consistent
  with, and may not exceed, the terms of the Authorization, including the Scope of Authorization
  (Section II) and the Conditions of Authorization (Section III). Subject to the terms of this EUA and



  34 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 34 of 116 PageID #:
Case
                                     46
  Page 8 – Pfizer Inc.


  under the circumstances set forth in the Secretary of HHS’s determination under Section
  564(b)(1)(C) described above and the Secretary of HHS’s corresponding declaration under Section
  564(b)(1), Pfizer-BioNTech COVID‑19 Vaccine is authorized to prevent COVID-19 in individuals
  12 years of age and older as described in the Scope of Authorization (Section II) under this EUA,
  despite the fact that it does not meet certain requirements otherwise required by applicable federal
  law.

  III.     Conditions of Authorization

  Pursuant to Section 564 of the Act, I am establishing the following conditions on this authorization:

  Pfizer Inc. and Authorized Distributor(s)

              A. Pfizer Inc. and authorized distributor(s) will ensure that the authorized Pfizer-
                 BioNTech COVID‑19 Vaccine is distributed, as directed by the U.S. government,
                 including CDC and/or other designee, and the authorized labeling (i.e., Fact Sheets)
                 will be made available to vaccination providers, recipients, and caregivers consistent
                 with the terms of this letter.

              B. Pfizer Inc. and authorized distributor(s) will ensure that appropriate storage and cold
                 chain is maintained until delivered to emergency response stakeholders’ receipt sites.

              C. Pfizer Inc. will ensure that the terms of this EUA are made available to all relevant
                 stakeholders (e.g., emergency response stakeholders, authorized distributors, and
                 vaccination providers) involved in distributing or receiving authorized Pfizer-
                 BioNTech COVID‑19 Vaccine. Pfizer Inc. will provide to all relevant stakeholders a
                 copy of this letter of authorization and communicate any subsequent amendments that
                 might be made to this letter of authorization and its authorized labeling.

              D. Pfizer Inc. may develop and disseminate instructional and educational materials (e.g.,
                 video regarding vaccine handling, storage/cold-chain management, preparation,
                 disposal) that are consistent with the authorized emergency use of the vaccine as
                 described in the letter of authorization and authorized labeling, without FDA’s review
                 and concurrence, when necessary to meet public health needs during an emergency.
                 Any instructional and educational materials that are inconsistent with the authorized
                 labeling are prohibited.

              E. Pfizer Inc. may request changes to this authorization, including to the authorized Fact
                 Sheets for the vaccine. Any request for changes to this EUA must be submitted to
                 Office of Vaccines Research and Review (OVRR)/Center for Biologics Evaluation
                 and Research (CBER). Such changes require appropriate authorization prior to
                 implementation.14

  14
    The following types of revisions may be authorized without reissuing this letter: (1) changes to the authorized
  labeling; (2) non-substantive editorial corrections to this letter; (3) new types of authorized labeling, including new
  fact sheets; (4) new carton/container labels; (5) expiration dating extensions; (6) changes to manufacturing




  35 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 35 of 116 PageID #:
Case
                                     47
  Page 9 – Pfizer Inc.



              F. Pfizer Inc. will report to Vaccine Adverse Event Reporting System (VAERS):
                 • Serious adverse events (irrespective of attribution to vaccination);
                 • Cases of Multisystem Inflammatory Syndrome in children and adults; and
                 • Cases of COVID-19 that result in hospitalization or death, that are reported to
                     Pfizer Inc.
                 These reports should be submitted to VAERS as soon as possible but no later than
                 15 calendar days from initial receipt of the information by Pfizer Inc.

              G. Pfizer Inc. must submit to Investigational New Drug application (IND) number
                 19736 periodic safety reports at monthly intervals in accordance with a due date
                 agreed upon with the Office of Biostatistics and Epidemiology (OBE)/CBER
                 beginning after the first full calendar month after authorization. Each periodic safety
                 report is required to contain descriptive information which includes:
                 • A narrative summary and analysis of adverse events submitted during the
                     reporting interval, including interval and cumulative counts by age groups, special
                     populations (e.g., pregnant women), and adverse events of special interest;
                 • A narrative summary and analysis of vaccine administration errors, whether or
                     not associated with an adverse event, that were identified since the last reporting
                     interval;
                 • Newly identified safety concerns in the interval; and
                 • Actions taken since the last report because of adverse experiences (for example,
                     changes made to Healthcare Providers Administering Vaccine (Vaccination
                     Providers) Fact Sheet, changes made to studies or studies initiated).

              H. No changes will be implemented to the description of the product, manufacturing
                 process, facilities, or equipment without notification to and concurrence by FDA.

              I. All manufacturing facilities will comply with Current Good Manufacturing Practice
                 requirements.

              J. Pfizer Inc. will submit to the EUA file Certificates of Analysis (CoA) for each drug
                 product lot at least 48 hours prior to vaccine distribution. The CoA will include the
                 established specifications and specific results for each quality control test performed
                 on the final drug product lot.

              K. Pfizer Inc. will submit to the EUA file quarterly manufacturing reports, starting in
                 July 2021, that include a listing of all Drug Substance and Drug Product lots
                 produced after issuance of this authorization. This report must include lot number,
                 manufacturing site, date of manufacture, and lot disposition, including those lots that

  processes, including tests or other authorized components of manufacturing; (7) new conditions of authorization to
  require data collection or study. For changes to the authorization, including the authorized labeling, of the type
  listed in (3), (6), or (7), review and concurrence is required from the Preparedness and Response Team
  (PREP)/Office of the Center Director (OD)/CBER and the Office of Counterterrorism and Emerging Threats
  (OCET)/Office of the Chief Scientist (OCS).




  36 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 36 of 116 PageID #:
Case
                                     48
  Page 10 – Pfizer Inc.


                were quarantined for investigation or those lots that were rejected. Information on the
                reasons for lot quarantine or rejection must be included in the report.

            L. Pfizer Inc. and authorized distributor(s) will maintain records regarding release of
               Pfizer-BioNTech COVID‑19 Vaccine for distribution (i.e., lot numbers, quantity,
               release date).

            M. Pfizer Inc. and authorized distributor(s) will make available to FDA upon request any
               records maintained in connection with this EUA.

            N. Pfizer Inc. will conduct post-authorization observational studies to evaluate the
               association between Pfizer-BioNTech COVID-19 Vaccine and a pre-specified list of
               adverse events of special interest, along with deaths and hospitalizations, and severe
               COVID-19. The study population should include individuals administered the
               authorized Pfizer-BioNTech COVID-19 Vaccine under this EUA in the general U.S.
               population (12 years of age and older), populations of interest such as healthcare
               workers, pregnant women, immunocompromised individuals, subpopulations with
               specific comorbidities. The studies should be conducted in large scale databases with
               an active comparator. Pfizer Inc. will provide protocols and status update reports to
               the IND 19736 with agreed-upon study designs and milestone dates.

  Emergency Response Stakeholders

            O. Emergency response stakeholders will identify vaccination sites to receive authorized
               Pfizer-BioNTech COVID‑19 Vaccine and ensure its distribution and administration,
               consistent with the terms of this letter and CDC’s COVID-19 Vaccination Program.

            P. Emergency response stakeholders will ensure that vaccination providers within their
               jurisdictions are aware of this letter of authorization, and the terms herein and any
               subsequent amendments that might be made to the letter of authorization, instruct
               them about the means through which they are to obtain and administer the vaccine
               under the EUA, and ensure that the authorized labeling [i.e., Fact Sheet for Healthcare
               Providers Administering Vaccine (Vaccination Providers) and Vaccine Information
               Fact Sheet for Recipients and Caregivers] is made available to vaccination providers
               through appropriate means (e.g., e-mail, website).

            Q. Emergency response stakeholders receiving authorized Pfizer-BioNTech COVID‑19
               Vaccine will ensure that appropriate storage and cold chain is maintained.

  Vaccination Providers

            R. Vaccination providers will administer the vaccine in accordance with the
               authorization and will participate and comply with the terms and training required by
               CDC’s COVID-19 Vaccination Program.




  37 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 37 of 116 PageID #:
Case
                                     49
  Page 11 – Pfizer Inc.


            S. Vaccination providers will provide the Vaccine Information Fact Sheet for Recipients
               and Caregivers to each individual receiving vaccination and provide the necessary
               information for receiving their second dose and/or third dose.

            T. Vaccination providers administering the vaccine must report the following
               information associated with the administration of the vaccine of which they become
               aware to VAERS in accordance with the Fact Sheet for Healthcare Providers
               Administering Vaccine (Vaccination Providers):
               • Vaccine administration errors whether or not associated with an adverse event
               • Serious adverse events (irrespective of attribution to vaccination)
               • Cases of Multisystem Inflammatory Syndrome in children and adults
               • Cases of COVID-19 that result in hospitalization or death
                Complete and submit reports to VAERS online at
                https://vaers.hhs.gov/reportevent.html. The VAERS reports should include the
                words “Pfizer-BioNTech COVID‑19 Vaccine EUA” in the description section of
                the report. More information is available at vaers.hhs.gov or by calling 1-800-822-
                7967. To the extent feasible, report to Pfizer Inc. by contacting 1-800-438-1985 or
                by providing a copy of the VAERS form to Pfizer Inc.; Fax: 1-866-635-8337.

            U. Vaccination providers will conduct any follow-up requested by the U.S
               government, including CDC, FDA, or other designee, regarding adverse events to
               the extent feasible given the emergency circumstances.

            V. Vaccination providers will monitor and comply with CDC and/or emergency
               response stakeholder vaccine management requirements (e.g., requirements
               concerning obtaining, tracking, and handling vaccine) and with requirements
               concerning reporting of vaccine administration data to CDC.

            W. Vaccination providers will ensure that any records associated with this EUA are
               maintained until notified by FDA. Such records will be made available to CDC,
               and FDA for inspection upon request.
  Conditions Related to Printed Matter, Advertising, and Promotion

            X. All descriptive printed matter, advertising, and promotional material, relating to the
               use of the Pfizer-BioNTech COVID‑19 Vaccine shall be consistent with the
               authorized labeling, as well as the terms set forth in this EUA, and meet the
               requirements set forth in section 502(a) and (n) of the FD&C Act and FDA
               implementing regulations.

            Y. All descriptive printed matter, advertising, and promotional material relating to the
               use of the Pfizer-BioNTech COVID‑19 Vaccine clearly and conspicuously shall state
               that:




  38 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 38 of 116 PageID #:
Case
                                     50
  Page 12 – Pfizer Inc.


                  •   This product has not been approved or licensed by FDA, but has been
                      authorized for emergency use by FDA, under an EUA to prevent Coronavirus
                      Disease 2019 (COVID-19) for use in individuals 12 years of age and older; and
                  •   The emergency use of this product is only authorized for the duration of the
                      declaration that circumstances exist justifying the authorization of emergency
                      use of the medical product under Section 564(b)(1) of the FD&C Act unless the
                      declaration is terminated or authorization revoked sooner.

  Condition Related to Export

            Z. If the Pfizer-BioNTech COVID‑19 Vaccine is exported from the United States,
               conditions C, D, and O through Y do not apply, but export is permitted only if 1) the
               regulatory authorities of the country in which the vaccine will be used are fully
               informed that this vaccine is subject to an EUA and is not approved or licensed by
               FDA and 2) the intended use of the vaccine will comply in all respects with the laws
               of the country in which the product will be used. The requirement in this letter that
               the authorized labeling (i.e., Fact Sheets) be made available to vaccination providers,
               recipients, and caregivers in condition A will not apply if the authorized labeling (i.e.,
               Fact Sheets) are made available to the regulatory authorities of the country in which
               the vaccine will be used.

  Conditions With Respect to Use of Licensed Product

            AA. COMIRNATY (COVID-19 Vaccine, mRNA) is now licensed for individuals
              16 years of age and older. There remains, however, a significant amount of Pfizer-
              BioNTech COVID-19 vaccine that was manufactured and labeled in accordance with
              this emergency use authorization. This authorization thus remains in place with
              respect to that product for the previously-authorized indication and uses (i.e., for use
              to prevent COVID-19 in individuals 12 years of age and older with a two-dose
              regimen, and to provide a third dose to individuals 12 years of age or older who have
              undergone solid organ transplantation, or who are diagnosed with conditions that are
              considered to have an equivalent level of immunocompromise).

            BB. This authorization also covers the use of the licensed COMIRNATY (COVID-19
               Vaccine, mRNA) product when used to provide a two-dose regimen for individuals
               aged 12 through 15 years, or to provide a third dose to individuals 12 years of age or
               older who have undergone solid organ transplantation or who are diagnosed with
               conditions that are considered to have an equivalent level of immunocompromise.
               Conditions A through W in this letter apply when COMIRNATY (COVID-19
               Vaccine, mRNA) is provided for the uses described in this subsection III.BB, except
               that product manufactured and labeled in accordance with the approved BLA is
               deemed to satisfy the manufacturing, labeling, and distribution requirements of this
               authorization.

  IV.    Duration of Authorization




  39 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 39 of 116 PageID #:
Case
                                     51
  Page 13 – Pfizer Inc.


  This EUA will be effective until the declaration that circumstances exist justifying the
  authorization of the emergency use of drugs and biological products during the COVID-19
  pandemic is terminated under Section 564(b)(2) of the Act or the EUA is revoked under Section
  564(g) of the Act.

                                             Sincerely,

                                                    --/S/--

                                             ____________________________
                                             RADM Denise M. Hinton
                                             Chief Scientist
                                             Food and Drug Administration


  Enclosures




  40 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 40 of 116 PageID #:
Case
                                     52
           EXHIBIT 4
  41 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 41 of 116 PageID #:
Case
                                     53
  August 23, 2021

  Meryl Nass, M.D.
  Robert F. Kennedy, Jr.
  Children’s Health Defense
  1227 North Peachtree Parkway
  Suite 202
  Peachtree City, GA 30269

  Re: Citizen Petition (Docket Number FDA-2021-P-0460)

  Dear Dr. Nass and Mr. Kennedy,

  This letter responds to the citizen petition dated May 16, 2021 that you submitted to the Food
  and Drug Administration (FDA, the Agency, we) on behalf of Children’s Health Defense
  (Petitioner) relating to: clinical trials, Emergency Use Authorization, licensure, and advertising
  and promotion of vaccines to prevent Coronavirus Disease 2019 (COVID-19) caused by severe
  acute respiratory syndrome coronavirus 2 (SARS-CoV-2) (the Petition).

  In the Petition, Petitioner requests that FDA:

     1. “revoke all EUAs and refrain from approving any future EUA, NDA, or BLA for any
     COVID vaccine for all demographic groups”;
     2. “immediately refrain from allowing minors to participate in COVID vaccine trials, refrain
     from amending EUAs to include children, and immediately revoke all EUAs that permit
     vaccination of children under 16 for the Pfizer vaccine and under 18 for other COVID
     vaccines”;
     3. “immediately revoke tacit approval that pregnant women may receive any EUA or licensed
     COVID vaccines and immediately issue public guidance to that effect”;
     4. “immediately amend [FDA’s] existing guidance for the use of the chloroquine drugs,
     ivermectin, and any other drugs demonstrated to be safe and effective against COVID…and
     immediately issue notifications to all stakeholders”;
     5. “issue guidance to the Secretary of the Defense [sic] and the President not to grant an
     unprecedented Presidential waiver of prior consent regarding COVID vaccines for
     Servicemembers [sic]”;
     6. “issue guidance…to affirm that all citizens have the option to accept or refuse
     administration of investigational COVID vaccines without adverse work, educational or other
     non-health related consequences”; and




  U.S. Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993
  www.fda.gov

  42 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 42 of 116 PageID #:
Case
                                     54
     7. “[p]ending revocation of COVID vaccine EUAs, FDA should issue guidance that all
     marketing and promotion of COVID vaccines must refrain from labeling them ‘safe and
     effective.’”

  Petition at 1-2.

  In this letter, we discuss the safety of licensed and authorized vaccines. We then turn to the
  requests contained in the Petition. We consider each of your requests in light of the legal
  standards for FDA action, and provide our conclusions based on the facts, the science, and the
  law.

  This letter responds to the Petition in full. FDA has carefully reviewed the Petition and other
  relevant information available to the Agency. Based on our review of these materials and for the
  reasons described below, we conclude that the Petition does not contain facts demonstrating any
  reasonable grounds for the requested action. In accordance with 21 CFR § 10.30(e)(3), and for
  the reasons stated below, FDA is denying the Petition.

  Here is an outline of our response:

            I.       Background
           II.       Vaccines That Are FDA-Licensed or Receive an Emergency Use Authorization
                     Meet Relevant Statutory Requirements
                        a. Vaccines that are FDA-Licensed are Safe
                                 i. Vaccines that are FDA-Licensed are Shown to Be Safe at the Time
                                    of Licensure
                                ii. Vaccine Safety Continues to Be Monitored Post-Licensure
                        b. An Emergency Use Authorization for a COVID-19 Preventative Vaccine
                            Is Issued Only If the Relevant Statutory Standards Are Met
          III.       Discussion
                        a. Investigational New Drugs
                        b. The Citizen Petition
                                 i. Petitioner’s Request to Revoke all Emergency Use Authorizations
                                    for COVID-19 Vaccines and Refrain from Issuing any Future EUA
                                    or Approving any Future NDA, or BLA for any COVID-19
                                    Vaccine for all Demographic Groups because the Current Risks of
                                    Serious Adverse Events or Deaths Outweigh the Benefits, and
                                    Because Existing, Approved Drugs Provide Highly Effective
                                    Prophylaxis and Treatment against COVID-19, Mooting the EUAs
                                        1. Petitioner’s Request to Revoke all Emergency Use
                                            Authorizations for COVID-19 Vaccines
                                        2. Petitioner’s Request to Refrain from Granting any Future
                                            EUA for a COVID-19 Vaccine for any Population
                                        3. Petitioner’s Request to Refrain from Approving any Future
                                            NDA for any COVID-19 Vaccine for any Population


                                                                                                   2
  43 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 43 of 116 PageID #:
Case
                                     55
                                  4. Petitioner’s Request to Refrain from Licensing any Future
                                      BLA for any COVID-19 Vaccine for any Population
                          ii. Petitioner’s Request Regarding COVID-19 Vaccines in Children
                                  1. Request to Immediately Refrain from Allowing COVID-19
                                      Vaccine Trials to Include Pediatric Subjects
                                  2. Request that FDA Refrain from Issuing EUA Amendments
                                      for Authorized COVID-19 Vaccines to Include Indications
                                      for Pediatric Populations
                                  3. Request that FDA Immediately Revoke all EUAs for
                                      COVID-19 Vaccines with Pediatric Indications
                         iii. Petitioner’s Request that FDA Immediately Revoke Tacit
                              Approval that Pregnant Women may Receive any EUA or
                              Licensed COVID-19 Vaccines and Immediately Issue Public
                              Guidance
                                  1. Covid-19 in Pregnancy
                                  2. Certain Content and Format Requirements for Prescription
                                      Drug Labeling for Products Approved Under NDAs or
                                      BLAs
                                  3. Inclusion of Contraindications and Pregnancy Information
                                      in the Labeling for the Authorized COVID-19 Vaccines
                                  4. Inclusion of Contraindications and Pregnancy Information
                                      in the Labeling for Licensed COVID-19 Vaccines
                         iv. Petitioner’s Request that FDA Immediately Amend its Guidance
                              regarding Certain Approved Drugs [chloroquine drugs, ivermectin,
                              “and any other drugs demonstrated to be safe and effective against
                              COVID”]
                          v. Petitioner’s Request that FDA Issue Guidance to the Secretary of
                              Defense and the President
                         vi. Petitioner’s Request that FDA Issue Guidance to Stakeholders
                              Regarding the Option to Refuse or Accept Administration of
                              Investigational COVID-19 Vaccines
                        vii. Petitioner’s Request that FDA Issue Guidance Regarding
                              Marketing and Promotion of COVID-19 Vaccines
                   c. Conclusion
                Appendix I: Aspects of Vaccine Development and Process for Licensure


  I.     Background
  There is currently a pandemic of respiratory disease, COVID-19, caused by a novel coronavirus,
  SARS-CoV-2. The COVID-19 pandemic presents an extraordinary challenge to global health.
  On January 31, 2020, the Department of Health and Human Services (HHS) issued a declaration




                                                                                               3
  44 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 44 of 116 PageID #:
Case
                                     56
  of a public health emergency related to COVID-19. 1On February 4, 2020, pursuant to section
  564 of the FD&C Act (21 U.S.C. § 360bbb-3), the Secretary of HHS determined that there is a
  public health emergency that has a significant potential to affect national security or the health
  and security of U.S. citizens living abroad, and that involves the virus that causes COVID-19. 2
  On the basis of such determination, on March 27, 2020, the Secretary then declared that
  circumstances exist justifying the authorization of emergency use of drugs and biological
  products during the COVID-19 pandemic (“COVID-19 EUA Declaration”), pursuant to section
  564(b)(1) of the FD&C Act. 3 In addition, on March 13, 2020, the President declared a national
  emergency in response to COVID-19. 4

  Commercial vaccine manufacturers and other entities are developing COVID-19 vaccine
  candidates, and clinical studies of these vaccines are underway and/or have been
  completed. Between December 11, 2020 and February 27, 2021, FDA issued emergency use
  authorizations for three vaccines to prevent COVID-19, including vaccines sponsored by Pfizer
  Inc. (Pfizer); ModernaTX, Inc. (Moderna); and Janssen Biotech, Inc. (Janssen), a pharmaceutical
  company of Johnson & Johnson. FDA received a Biologics License Application (BLA) for the
  COVID-19 vaccine, BNT162b2, intended to prevent COVID-19 in individuals 16 years of age
  and older. As announced by FDA on August 23, 2021, the Agency is issuing a biologics license
  for this COVID-19 vaccine (COVID-19 Vaccine, mRNA; Comirnaty) to BioNTech
  Manufacturing GmbH. 5

  II.     Vaccines That Are FDA-Licensed or Receive an Emergency Use Authorization Meet
          Relevant Statutory Requirements
          a. Vaccines that are FDA-Licensed are Safe
                    i. Vaccines that are FDA-Licensed Are Shown to Be Safe at the Time of
                       Licensure
  FDA has a stringent regulatory process for licensing vaccines. 6,7 The Public Health Service
  Act (PHS Act) authorizes FDA to license biological products, including vaccines, if they have


  1
    Secretary of Health and Human Services Alex M. Azar, Determination that a Public Health Emergency Exists.
  (Originally issued on Jan. 31, 2020, and subsequently renewed),
  https://www.phe.gov/emergency/news/healthactions/phe/Pages/default.aspx
  2
    HHS, Determination of Public Health Emergency, 85 FR 7316, February 7, 2020,
  https://www.federalregister.gov/documents/2020/02/07/2020-02496/determination-of-public-health-emergency.
  3
    HHS, Emergency Use Authorization Declaration, 85 FR 18250, April 1, 2020,
  https://www.federalregister.gov/documents/2020/04/01/2020-06905/emergency-use-authorization-declaration.
  4
    Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
  Outbreak, issued March 13, 2020, https://trumpwhitehouse.archives.gov/presidential-actions/proclamation-
  declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ .
  5
    BioNTech Manufacturing GmbH is the biologics license holder for this vaccine, which is manufactured by Pfizer
  Inc. for BioNTech Manufacturing GmbH (hereinafter “BioNTech”). The basis for FDA's licensure decision is set
  forth in FDA's Summary Basis for Regulatory Action (SBRA) for the BioNTech application. This memorandum
  will be posted on fda.gov. We incorporate by reference the SBRA for the BLA.
  6
    CDC, Ensuring the Safety of Vaccines in the United States, February 2013,
  https://www.cdc.gov/vaccines/hcp/patient-ed/conversations/downloads/vacsafe-ensuring-bw-office.pdf.
  7
    FDA, Vaccine Safety Questions and Answers, last updated March 2018, https://www.fda.gov/vaccines-blood-
  biologics/safety-availability-biologics/vaccine-safety-questions-and-answers.

                                                                                                                    4
  45 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 45 of 116 PageID #:
Case
                                     57
  been demonstrated to be “safe, pure, and potent.” 8 Prior to approval by FDA, vaccines are
  extensively tested in non-clinical studies and in humans. FDA’s regulations describe some of the
  extensive data and information that each sponsor of a vaccine must submit to FDA in order to
  demonstrate the product’s safety before FDA will consider licensing the vaccine. FDA requires
  that the sponsor’s biologics license application (BLA) include, among other things, data derived
  from nonclinical and clinical studies showing the product’s safety, purity, and potency; a full
  description of manufacturing methods for the product; data establishing the product’s stability
  through the dating period; and a representative sample of the product and summaries of results of
  tests performed on the lot(s) represented by the sample. 9
  As is evident from the language of the PHS Act and FDA’s regulations, the licensure process for
  a vaccine requires the sponsor to establish, through carefully controlled laboratory and clinical
  studies, as well as through other data, that the product is safe and effective for its approved
  indication(s) and use. FDA’s multidisciplinary review teams then rigorously evaluate the
  sponsor’s laboratory and clinical data, as well as other information, to help assess whether the
  safety, purity, and potency of a vaccine has been demonstrated. 10 Only when FDA’s standards
  are met is a vaccine licensed.
  FDA regulations explicitly state that “[a]pproval of a biologics license application or issuance of
  a biologics license shall constitute a determination that the establishment(s) and the product meet
  applicable requirements to ensure the continued safety, purity, and potency of such products.” 11
  Therefore, the manufacturers of vaccines that have been licensed in the U.S. have necessarily
  demonstrated the safety of the vaccines within the meaning of the applicable statutory and
  regulatory provisions before the vaccines were licensed and allowed to be marketed.
  For more information on FDA’s thorough process for evaluating the safety of vaccines, see
  Appendix I of this letter, Aspects of Vaccine Development and Process for Licensure.
                   ii. Vaccine Safety Continues to Be Monitored Post-Licensure
  FDA’s oversight of vaccine safety continues after licensure of the product. Once the licensed
  vaccine is on the market, post-marketing surveillance of vaccine safety is conducted in order to
  detect any rare, serious, or unexpected adverse events, as well as to monitor vaccine lots. FDA
  employs multiple surveillance systems and databases to continue to evaluate the safety of these
  vaccines. In certain cases, FDA may require the manufacturer to conduct post-marketing studies
  to further assess known or potential serious risks.
          b. An Emergency Use Authorization for a COVID-19 Preventative Vaccine Is Issued
              Only If the Relevant Statutory Standards Are Met
  Congress established the Emergency Use Authorization (EUA) pathway to ensure that, during
  public health emergencies, potentially lifesaving medical products could be made available
  before being approved. The EUA process allows the Secretary of HHS, in appropriate
  circumstances, to declare that EUAs are justified for products to respond to certain types of


  8
    42 U.S.C. § 262(a)(2)(C)(i)(I).
  9
    21 CFR § 601.2(a).
  10
     FDA, Vaccines, last updated January 2021, https://www.fda.gov/vaccines-blood-biologics/vaccines.
  11
     21 CFR § 601.2(d) (emphasis added).

                                                                                                        5
  46 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 46 of 116 PageID #:
Case
                                     58
  threats. When such a declaration is made, FDA may issue an EUA, which is different from the
  regulatory process for vaccine licensure.
  Section 564 of the Food Drug & Cosmetic Act (FD&C Act) (21 U.S.C. § 360bbb-3) authorizes
  FDA to, under certain circumstances, issue an EUA to allow unapproved medical products or
  unapproved uses of approved medical products to be used in an emergency to diagnose, treat, or
  prevent serious or life-threatening diseases or conditions caused by chemical, biological,
  radiological, or nuclear threat agents when there are no adequate, approved, and available
  alternatives.
  On February 4, 2020, pursuant to section 564(b)(1)(C) of the FD&C Act (21 U.S.C. § 360bbb-
  3(b)(1)(C)), the Secretary of HHS determined that there is a public health emergency that has a
  significant potential to affect national security or the health and security of United States (U.S.)
  citizens living abroad, and that involves the virus that causes COVID-19. 12 On the basis of such
  determination, on March 27, 2020, the Secretary then declared that circumstances exist justifying
  the authorization of emergency use of drugs and biological products during the COVID-19
  pandemic, pursuant to section 564(b)(1) of the FD&C Act (21 U.S.C. § 360bbb-3(b)(1)). 13
  Based on this declaration and determination, under section 564(c) of the FD&C Act (21 U.S.C. §
  360bbb-3(c)), FDA may issue an EUA during the COVID-19 pandemic after FDA concludes
  that the following statutory requirements are met:

       •   The agent referred to in the March 27, 2020 EUA declaration by the Secretary (SARS-
           CoV-2) can cause a serious or life-threatening disease or condition.

       •   Based on the totality of scientific evidence available, including data from adequate and
           well-controlled trials, if available, it is reasonable to believe that the product may be
           effective in diagnosing, treating, or preventing such serious or life-threatening disease or
           condition that can be caused by SARS-CoV-2.

       •   The known and potential benefits of the product, when used to diagnose, prevent, or treat
           the identified serious or life-threatening disease or condition, outweigh the known and
           potential risks of the product.

       •   There is no adequate, approved, and available alternative to the product for diagnosing,
           preventing, or treating the disease or condition.

  Although EUAs are governed under a different statutory framework than BLAs, FDA has made
  clear that issuance of an EUA for a COVID-19 vaccine would require that the vaccine
  demonstrated clear and compelling safety and efficacy in a large, well-designed Phase 3 clinical
  trial. In the guidance document Emergency Use Authorization for Vaccines to Prevent COVID-
  19 (October 2020 Guidance), FDA has provided recommendations that describe key information


  12
     HHS, Determination of Public Health Emergency, 85 FR 7316, February 7, 2020,
  https://www.federalregister.gov/documents/2020/02/07/2020-02496/determination-of-public-health-emergency.
  13
     HHS, Emergency Use Authorization Declaration, 85 FR 18250, April 1, 2020,
  https://www.federalregister.gov/documents/2020/04/01/2020-06905/emergency-use-authorization-declaration.

                                                                                                              6
  47 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 47 of 116 PageID #:
Case
                                     59
  that would support issuance of an EUA for a vaccine to prevent COVID-19. 14 In the October
  2020 Guidance, FDA explained that, in the case of such investigational vaccines, any assessment
  regarding an EUA will be made on a case-by-case basis considering the target population, the
  characteristics of the product, the preclinical and human clinical study data on the product, and
  the totality of the available scientific evidence relevant to the product. 15 FDA has also stated, in
  this guidance, that for a COVID-19 vaccine for which there is adequate manufacturing
  information to ensure its quality and consistency, issuance of an EUA would require a
  determination by FDA that the vaccine’s benefits outweigh its risks based on data from at least
  one well-designed Phase 3 clinical trial that demonstrates the vaccine’s safety and efficacy in a
  clear and compelling manner. 16
  A Phase 3 trial of a vaccine is generally a large clinical trial in which a large number of people
  are assigned to receive the investigational vaccine or a control. In general, in Phase 3 trials that
  are designed to show whether a vaccine is effective, neither people receiving the vaccine nor
  those assessing the outcome know who received the vaccine or the comparator.
  In a Phase 3 study of a COVID-19 vaccine, the efficacy of the investigational vaccine to prevent
  disease will be assessed by comparing the number of cases of disease in each study group. For
  Phase 3 trials, FDA has recommended to manufacturers in guidance that the vaccine should be at
  least 50% more effective than the comparator, and that the outcome be reliable enough so that it
  is not likely to have happened by chance. 17 During the entire study, subjects will be monitored
  for safety events. If the evidence from the clinical trial meets the pre-specified criteria for
  success for efficacy and the safety profile is acceptable, the results from the trial can potentially
  be submitted to FDA in support of an EUA request.
  Investigational COVID-19 vaccines continue to be studied in Phase 2 or Phase 3 trials.
  Following clinical trials, manufacturers analyze data prior to submitting to FDA a BLA to
  request approval from FDA to market the vaccine. A BLA for a new vaccine includes
  information and data regarding the safety, effectiveness, chemistry, manufacturing and controls,
  and other details regarding the product. During the current public health emergency,
  manufacturers may, with the requisite data and taking into consideration input from FDA, choose
  to submit a request for an EUA.
  Importantly, FDA has made clear that any vaccine that meets FDA’s standards for effectiveness
  is also expected to meet the Agency’s safety standards. FDA has stated that the duration of
  safety follow-up for a vaccine authorized under an EUA may be shorter than with a BLA (which
  the Agency expects will ultimately be submitted by manufacturers of vaccines that are
  authorized under an EUA). Specifically, FDA’s guidance to manufacturers recommends that
  data from Phase 3 studies to support an EUA include a median follow-up duration of at least 2
  months after completion of the full vaccination regimen. 18 Furthermore, robust safety
  monitoring is conducted after a vaccine is made available. The monitoring systems include the

  14
     Emergency Use Authorization for Vaccines to Prevent COVID-19; Guidance for Industry, October 2020 (October
  2020 Guidance), https://www.fda.gov/media/142749/download.
  15
     Id. at 3.
  16
     Id. at 4.
  17
     Development and Licensure of Vaccines to Prevent COVID-19; Guidance for Industry, June 2020,
  https://www.fda.gov/media/139638/download.
  18
     October 2020 Guidance at 10-11.

                                                                                                              7
  48 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 48 of 116 PageID #:
Case
                                     60
  Vaccine Adverse Event Reporting System (VAERS), FDA’s Biologics Effectiveness and Safety
  (BEST) System, and the Centers for Disease Control and Prevention’s (CDC) Vaccine Safety
  Datalink. In addition, FDA has a partnership with the Centers for Medicare & Medicaid
  Services (CMS) to study vaccine safety. Other tools to monitor vaccine safety are under
  development. Collectively, these programs will help detect any new, unusual and rare side
  effects after vaccination that might not have been observed during clinical trials, as well as
  monitor for increases in any known side effects.
  It is FDA’s expectation that, following submission of an EUA request and issuance of an EUA, a
  sponsor would continue to evaluate the vaccine and would also work towards submission of a
  BLA as soon as possible.
  III.     Discussion

  The Petition makes a request regarding clinical trials of COVID-19 vaccines that include or
  propose to include children. FDA’s investigational new drug process applies to the development
  of new drugs and biological products, including vaccines. 19

           a. Investigational New Drugs
  Before a vaccine is licensed (approved) by FDA for use by the public, FDA requires that it
  undergo a rigorous and extensive development program to determine the vaccine’s safety and
  effectiveness. This development program encompasses preclinical research (laboratory research,
  animal studies 20) and clinical studies. At the preclinical stage, the sponsor focuses on collecting
  the data and information necessary to establish that the product will not expose humans to
  unreasonable risks when used in limited, early-stage clinical studies. Clinical studies, in humans,
  are conducted under well-defined conditions and with careful safety monitoring through all the
  phases of the investigational new drug process. FDA’s regulations governing the conduct of
  clinical investigations are set out at 21 CFR Part 312.
  Before conducting a clinical investigation in the U.S. in which a new drug or biological product
  is administered to humans, a sponsor must submit an investigational new drug application (IND)
  to FDA. 21 The IND describes the proposed clinical study in detail and, among other things,
  helps protect the safety and rights of human subjects. 22 In addition to other information, an IND
  must contain information on clinical protocols and clinical investigators. Detailed protocols for
  proposed clinical studies permit FDA to assess whether the initial-phase trials will expose
  subjects to unnecessary risks. Information on the qualifications of clinical investigators
  (professionals, generally physicians, who oversee the administration of the experimental drug)
  permits FDA to assess whether they are qualified to fulfill their clinical trial duties. The IND

  19
     See 21 CFR § 312.2 (explaining that the IND regulations apply to clinical investigations of both drugs and
  biologics).
  20
     We support the principles of the “3Rs,” to reduce, refine, and replace animal use in testing when feasible. We
  encourage sponsors to consult with us if they wish to use a non-animal testing method they believe is suitable,
  adequate, validated, and feasible. We will consider if such an alternative method could be assessed for equivalency
  to an animal test method.
  21
     See 21 CFR § 312.20(a).
  22
     For additional information regarding the IND review process and general responsibilities of sponsor-investigators
  related to clinical investigations see Investigational New Drug Applications Prepared and Submitted by Sponsor-
  Investigators; Draft Guidance for Industry, May 2015, https://www.fda.gov/media/92604/download.

                                                                                                                     8
  49 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 49 of 116 PageID #:
Case
                                     61
  includes commitments to obtain informed consent from the research subjects, to obtain review of
  the study by an institutional review board (IRB), 23 and to adhere to the investigational new drug
  regulations.
  Once the IND is submitted, the sponsor must wait 30 calendar days before initiating any clinical
  trials, unless FDA informs the sponsor that the trial may begin earlier. During this time,
  FDA reviews the IND. FDA’s primary objectives in reviewing an IND are, in all phases of the
  investigation, to assure the safety and rights of subjects, and, in Phase 2 and Phase 3, to help
  assure that the quality of the scientific evaluation of drugs is adequate to permit an evaluation of
  the drug’s effectiveness and safety. 24
  FDA’s regulations provide that, once an IND is in effect, the sponsor may conduct a clinical
  investigation of the product, with the investigation generally being divided into three phases.
  With respect to vaccines, the initial human studies, referred to as Phase 1 studies, are generally
  safety and immunogenicity studies performed in a small number of closely monitored subjects.
  Phase 2 studies may include up to several hundred individuals and are designed to provide
  information regarding the incidence of common short-term side effects such as redness and
  swelling at the injection site or fever and to further describe the immune response to the
  investigational vaccine. If an investigational new vaccine progresses past Phase 1 and Phase 2
  studies, it may progress to Phase 3 studies. For Phase 3 studies, the sample size is often
  determined by the number of subjects required to establish the effectiveness of the new vaccine,
  which may be in the thousands or tens of thousands of subjects. Phase 3 studies provide the
  critical documentation of effectiveness and important additional safety data required for
  licensing.
  Additionally, FDA regulations require that an IRB must review clinical investigations involving
  children as subjects covered by 21 CFR 50, subpart D and only approve those clinical
  investigations involving children as subjects that satisfy the criteria in 21 CFR 50, subpart D,
  Additional Safeguards for Children in Clinical Investigations. As explained in the preamble to
  the final rule, “[t]hese safeguards are intended to ensure that the rights and welfare of children
  who participate in clinical investigations are adequately protected.” 25
  At any stage of development, if data raise significant concerns about either safety or
  effectiveness, FDA may request additional information or studies; FDA may also halt ongoing
  clinical studies. The FD&C Act provides a specific mechanism, called a “clinical hold,” for
  prohibiting sponsors of clinical investigations from conducting the investigation (section

  23
     The IRB is a panel of scientists and non-scientists in hospitals and research institutions that oversees clinical
  research. IRBs approve clinical study protocols, which describe the type of people who may participate in the
  clinical study; the schedule of tests and procedures; the medications and dosages to be studied; the length of the
  study; the study's objectives; and other details. IRBs make sure that the study is acceptable, that participants have
  given consent and are fully informed of the risks, and that researchers take appropriate steps to protect patients from
  harm. See The FDA's Drug Review Process: Ensuring Drugs Are Safe and Effective web page, last updated
  November 2017, https://www.fda.gov/drugs/drug-information-consumers/fdas-drug-review-process-ensuring-drugs-
  are-safe-and-effective.
  24
     21 CFR § 312.22(a).
  25
     Preamble to final rule, “Additional Safeguards for Children in Clinical Investigations of Food and Drug
  Administration-Regulated Products” (78 FR 12937 at 12938, February 26, 2013),
  https://www.federalregister.gov/documents/2013/02/26/2013-04387/additional-safeguards-for-children-in-clinical-
  investigations-of-food-and-drug.

                                                                                                                        9
  50 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 50 of 116 PageID #:
Case
                                     62
  505(i)(3) of the FD&C Act; 21 U.S.C. § 355(i)(3)), and FDA’s IND regulations in 21 CFR §
  312.42 identify the circumstances that may justify a clinical hold. Generally, a clinical hold is an
  order issued by FDA to the sponsor of an IND to delay a proposed clinical investigation or to
  suspend an ongoing investigation. 26

             b. The Citizen Petition

                      i.     Petitioner’s Request to Revoke all Emergency Use Authorizations for
                             COVID-19 Vaccines and Refrain from Issuing any Future EUA or
                             Approving any Future NDA, or BLA for any COVID-19 Vaccine for all
                             Demographic Groups because the Current Risks of Serious Adverse
                             Events or Deaths Outweigh the Benefits, and Because Existing,
                             Approved Drugs Provide Highly Effective Prophylaxis and Treatment
                             against COVID-19, Mooting the EUAs
  Petitioner makes several requests regarding COVID-19 vaccines in the Petition and, in support of
  these requests, argues that (1) the rates of serious adverse events or deaths outweigh the benefits
  of these vaccines and (2) approved drugs provide highly effective prophylaxis/treatment against
  COVID, thereby “mooting” the EUAs. We interpret this as an argument that the authorizations
  of COVID-19 vaccines to date did not meet the relevant legal standard. Below, we address each
  of Petitioner’s requests and the information provided by Petitioner in support of these requests.

                                 1. Petitioner’s Request to Revoke all Emergency Use
                                    Authorizations for COVID-19 Vaccines
  In this section, we address Petitioner’s request that FDA “revoke all EUAs . . . for any COVID
  vaccine for all demographic groups because the current risks of serious adverse events or deaths
  outweigh the benefits, and because existing, approved drugs provide highly effective prophylaxis
  and treatment against COVID, mooting the EUAs.” Petition at 1.

                                     a. EUAs for COVID-19 Vaccines
  As noted above in Section II above, FDA may issue an EUA during the COVID-19 public health
  emergency after FDA concludes that the statutory requirements provided in section 564 of the
  FD&C Act are met. In an attempt to prevent the spread of disease and to control the pandemic,
  numerous COVID-19 vaccine candidates have been developed. COVID-19 vaccines that have
  been developed or are currently in development are based on various platforms and include
  mRNA, DNA, viral vectored, subunit, inactivated, and live-attenuated vaccines. Most COVID-
  19 candidate vaccines express the spike protein or parts of the spike protein, i.e., the receptor
  binding domain, as the immunogenic determinant.

  To date, FDA has issued EUAs for three COVID-19 vaccines (“the Authorized COVID-19
  Vaccines”), as described in the Scope of Authorization for these COVID-19 vaccines, pursuant


  26
       21 CFR § 312.42(a).

                                                                                                   10
  51 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 51 of 116 PageID #:
Case
                                     63
  to section 564 of the FD&C Act. Additionally, FDA has expanded the authorized age range for
  one COVID-19 vaccine.

       •   On December 11, 2020, FDA issued an EUA for emergency use of Pfizer-BioNTech
           COVID-19 Vaccine for the prevention of COVID-19 in individuals 16 years of age and
           older.
               o On May 10, 2021, FDA authorized the emergency use of Pfizer-BioNTech
                  COVID-19 Vaccine to include individuals 12 through 15 years of age.
       •   On December 18, 2020, FDA issued an EUA for emergency use of Moderna COVID-19
           Vaccine for the prevention of COVID-19 in individuals 18 years of age and older.
       •   On February 27, 2021, FDA issued an EUA for emergency use of Janssen COVID-19
           Vaccine for the prevention of COVID-19 in individuals 18 years of age and older.
  The Agency issued these EUAs after a thorough evaluation of scientific data regarding the
  safety, effectiveness, and manufacturing information (which helps ensure product quality and
  consistency) of these COVID-19 vaccines and after reaching a determination that these vaccines
  meet the statutory requirements under section 564 of the FD&C Act. This letter incorporates by
  reference the EUA Review Memoranda for the Authorized COVID-19 Vaccines, 27 which discuss
  this determination, and the data upon which it was based, in detail as well as the Summary Basis
  of Regulatory Action for the BioNTech COVID-19 vaccine (COVID-19 Vaccine, mRNA;
  Comirnaty). 28

  Petitioner argues that the authorizations for these vaccines should be revoked, and that future
  COVID vaccines should not be authorized or licensed, because (1) “the current risks of serious
  adverse events or deaths outweigh the benefits,” and (2) “existing, approved drugs provide
  highly effective prophylaxis and treatment against COVID, mooting the EUAs.” We address
  each of Petitioner’s arguments, and data submitted in the Petition in support of these arguments,
  below.

  FDA disagrees with Petitioner’s position that the Authorized COVID-19 Vaccines did not meet
  the statutory standard at the time of authorization, and finds no basis in the information
  submitted in the Petition, or in any postmarket data regarding these vaccines, to support a
  revocation of any of these authorizations. FDA is not aware of any information indicating that
  the known and potential benefits of the Authorized COVID-19 Vaccines are outweighed by their
  known and potential risks, nor has Petitioner provided any such information in the Petition. The

  27
     FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020),
  https://www.fda.gov/media/144416/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization in Individuals 12-15 Years of Age (May 10, 2021),
  https://www.fda.gov/media/148542/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization of an Additional Dose in Certain Immunocompromised Individuals
  (August 12, 2021) https://www.fda.gov/media/151613/download; FDA, Moderna COVID-19 Vaccine EUA
  Decision Memorandum (Dec. 18, 2020), https://www.fda.gov/media/144673/download; FDA, Moderna COVID-19
  Vaccine EUA Amendment Decision Memorandum for Authorization of an Additional Dose in Certain
  Immunocompromised Individuals (August 12, 2021) https://www.fda.gov/media/151611/download; FDA, Janssen
  COVID-19 Vaccine EUA Decision Memorandum (Feb. 27, 2021), https://www.fda.gov/media/146338/download.
  28
     This letter incorporates by reference FDA's Summary Basis for Regulatory Action (SBRA) for the BioNTech
  BLA. This memorandum will be posted on www.fda.gov.

                                                                                                          11
  52 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 52 of 116 PageID #:
Case
                                     64
  known and potential benefits of the Authorized COVID-19 Vaccines continue to outweigh their
  known and potential risks, given the risk of COVID-19 and related, potentially severe,
  complications. Furthermore, as explained below, there is no adequate, approved, and available
  alternative to the Authorized COVID-19 Vaccines for preventing COVID-19. Accordingly, this
  request is denied.

                                    b. Standard for Revocation of EUAs is not Met for the
                                       Authorized COVID-19 Vaccines
  Section 564(g)(2) of the FD&C Act provides the standard for revocation of an EUA. Under this
  statutory authority, FDA may revise or revoke an EUA if:

          (A) the circumstances described under [section 564(b)(1) of the FD&C Act] no longer
          exist;
          (B) the criteria under [section 564(c) of the FD&C Act] for issuance of such authorization
          are no longer met; or
          (C) other circumstances make such revision or revocation appropriate to protect the
          public health or safety.

  FDA’s guidance entitled Emergency Use Authorization of Medical Products and Related
  Authorities (“EUA Guidance”), 29 notes that once an EUA is issued for a product, in general, that
  EUA will remain in effect for the duration of the EUA declaration under which it was issued,
  “unless the EUA is revoked because the criteria for issuance . . . are no longer met or revocation
  is appropriate to protect public health or safety (section 564(f),(g) [of the FD&C Act]).” 30
  Regarding the circumstances that would make a revision or revocation appropriate to protect the
  public health or safety, FDA explains in the EUA guidance that

                   Such circumstances may include significant adverse inspectional
                   findings (e.g., when an inspection of the manufacturing site and
                   processes has raised significant questions regarding the purity,
                   potency, or safety of the EUA product that materially affect the
                   risk/benefit assessment upon which the EUA was based); reports
                   of adverse events (number or severity) linked to, or suspected of
                   being caused by, the EUA product; product failure; product
                   ineffectiveness (such as newly emerging data that may contribute
                   to revision of the FDA's initial conclusion that the product "may be
                   effective" against a particular CBRN agent); a request from the
                   sponsor to revoke the EUA; a material change in the risk/benefit
                   assessment based on evolving understanding of the disease or
                   condition and/or availability of authorized MCMs; or as provided
                   in section 564(b)(2), a change in the approval status of the product
                   may make an EUA unnecessary.


  29
     Emergency Use Authorization of Medical Products and Related Authorities; Guidance for Industry and Other
  Stakeholders, January 2017 (EUA Guidance), https://www.fda.gov/media/97321/download.
  30
     Id. at 28.

                                                                                                                12
  53 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 53 of 116 PageID #:
Case
                                     65
  EUA guidance at 29.

  Thus, in addressing Petitioner’s request for FDA to revoke the Authorized COVID-19 Vaccines,
  we assess whether any of the statutory conditions under which FDA may revoke an EUA are
  met, namely: (1) whether the circumstances justifying their issuance under section 564(b)(1) of
  the FD&C Act no longer exist, (2) whether the criteria for their issuance under section 564(c) of
  the FD&C Act are no longer met, and (3) whether other circumstances make a revision or
  revocation appropriate to protect the public health or safety.

                                            i. Circumstances Continue to Justify the Issuance of
                                               the EUAs for the Authorized COVID-19 Vaccines
  As explained above in section II.b., on February 4, 2020, pursuant to section 564(b)(1)(C) of the
  FD&C Act (21 U.S.C. § 360bbb-3(b)(1)(C)), the Secretary of HHS determined that there is a
  public health emergency that has a significant potential to affect national security or the health
  and security of U.S. citizens living abroad, and that involves the virus that causes COVID-19. 31
  On the basis of such determination, on March 27, 2020, the Secretary then declared that
  circumstances exist justifying the authorization of emergency use of drugs and biological
  products during the COVID-19 pandemic (“COVID-19 EUA Declaration”), pursuant to section
  564(b)(1) of the FD&C Act (21 U.S.C. § 360bbb-3(b)(1)). 32
  Based on this declaration and determination, under section 564(c) of the FD&C Act (21 U.S.C. §
  360bbb-3(c)), FDA may issue an EUA during the COVID-19 pandemic after FDA concludes
  that the statutory requirements provided in section 564(c) are met. Section 564(b)(2) sets forth
  the statutory standard for termination of an EUA declaration. An EUA declaration remains in
  place until the earlier of: (1) a determination by the HHS Secretary that the circumstances that
  precipitated the declaration have ceased (after consultation as appropriate with the Secretary of
  Defense) or (2) a change in the approval status of the product such that the authorized use(s) of
  the product are no longer unapproved. Neither of those statutory criteria is satisfied with respect
  to the Authorized COVID-19 Vaccines.

  Thus, the circumstances described under section 564(b)(1) of the FD&C Act continue to exist.
  FDA therefore is not revoking the EUAs for the Authorized COVID-19 Vaccines under the
  authority in section 564(g)(2)(A) of the FD&C Act.

                                           ii. The Criteria for The Issuance of the Authorized
                                               COVID-19 Vaccines Continue to Be Met
  This section describes in detail why the criteria under section 564(c) of the FD&C Act continue
  to be met with respect to the Authorized COVID-19 Vaccines and why, therefore, FDA is not
  revoking the EUAs for the Authorized COVID-19 Vaccines under the authority in section
  564(g)(2)(B) of the FD&C Act.


  31
     HHS, Determination of Public Health Emergency, 85 FR 7316, February 7, 2020,
  https://www.federalregister.gov/documents/2020/02/07/2020-02496/determination-of-public-health-emergency.
  32
     HHS, Emergency Use Authorization Declaration, 85 FR 18250, April 1, 2020,
  https://www.federalregister.gov/documents/2020/04/01/2020-06905/emergency-use-authorization-declaration.

                                                                                                              13
  54 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 54 of 116 PageID #:
Case
                                     66
                                                 1. Serious or life-threatening disease or
                                                    condition.
  Section 564(c)(1) of the FD&C Act requires that, for an EUA to be issued for a medical product,
  FDA must conclude “the agent(s) referred to in [the HHS Secretary’s EUA declaration] can
  cause a serious or life-threatening disease or condition.” FDA has concluded that SARS-CoV-2,
  which is the subject of the EUA declaration, meets this standard.

  The SARS-CoV-2 pandemic continues to present an extraordinary challenge to global health
  and, as of August 3, 2021, has caused more than 199 million cases of COVID-19 and claimed the
  lives of more than 4.2 million people worldwide. 33 In the United States, more than 34 million
  cases and over 611,000 deaths have been reported to the CDC. 34 On January 31, 2020, the U.S.
  Secretary of Health and Human Services (HHS) declared a public health emergency related to
  COVID-19 and mobilized the Operating Divisions of HHS, and the U.S. President declared a
  national emergency in response to COVID-19 on March 13, 2020.
  FDA is not aware of science indicating that there is any change in the ability of the SARS-CoV-2
  virus to cause a serious or life-threatening disease or condition, namely COVID-19, nor has
  Petitioner provided any information about such a change. Therefore, the criterion under section
  564(c)(1) continues to be met with respect to the Authorized COVID-19 Vaccines.

                                                 2. Evidence of Effectiveness
  Section 564(c)(2)(A) of the FD&C Act requires that, for an EUA to be issued for a medical
  product, FDA must conclude “based on the totality of scientific evidence available to the
  Secretary, including data from adequate and well-controlled trials, if available, it is reasonable to
  believe that the product may be effective to prevent, diagnose, or treat such serious or life-
  threatening disease or condition that can be caused by SARS-CoV-2.”

  FDA issued EUAs for the Authorized COVID-19 Vaccines after determining that, among other
  things, these products were demonstrated in clinical trials to prevent symptomatic and severe
  COVID-19 in vaccinated clinical trial subjects. 35 FDA is not aware of any data that changes this
  conclusion, nor has Petitioner provided any such data in the Petition. This section addresses
  Petitioner’s arguments regarding the effectiveness of the Authorized COVID-19 vaccines and
  explains why the information submitted by Petitioner does not change FDA’s analysis regarding
  the effectiveness of these vaccines.

  After FDA approves a vaccine or authorizes a vaccine for emergency use, the vaccine continues
  to be studied to determine how well it works under real-world conditions. FDA, CDC, and other
  federal partners have been assessing, and will continue to assess, COVID-19 vaccine


  33
     Johns Hopkins University School of Medicine, Coronavirus Resource Center,
  https://coronavirus.jhu.edu/map.html.
  34
     CDC, COVID Data Tracker, https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases.
  35
     FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020), at 23,
  https://www.fda.gov/media/144416/download; FDA, Moderna COVID-19 Vaccine EUA Decision Memorandum
  (Dec. 18, 2020), at 24, https://www.fda.gov/media/144673/download; FDA, Janssen COVID-19 Vaccine EUA
  Decision Memorandum (Feb. 27, 2021), at 25, https://www.fda.gov/media/146338/download.

                                                                                                         14
  55 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 55 of 116 PageID #:
Case
                                     67
  effectiveness under real-world conditions. Such evaluations will help us understand if vaccines
  are performing as expected outside the more controlled setting of a clinical trial.

  Petitioner raises concerns regarding the post-market effectiveness of the Authorized COVID-19
  Vaccines (Petition at 6). Petitioner points to CDC-reported “breakthrough cases” to suggest that
  the Authorized COVID-19 Vaccines are not effective and argues that the EUAs for the
  Authorized COVID-19 Vaccines should therefore be revoked because the current risks of these
  vaccines outweigh their benefits. This perspective fails to recognize several important points
  regarding the concept of breakthrough cases and regarding the CDC publication cited in the
  Petition.

  First, we note that the Letters of Authorization for the Authorized COVID-19 Vaccines require
  EUA-holders to report to VAERS “cases of COVID-19 that result in hospitalization or death,
  that are reported to [the EUA holder].” 36 Thus, the possibility that individuals who received one
  of the Authorized COVID-19 Vaccines could develop breakthrough COVID-19 cases was
  recognized by FDA when the Agency evaluated the EUA requests for these vaccines and
  determined that their known and potential benefits outweigh their known and potential and risks.

  Second, the Authorized COVID-19 Vaccines are indicated to prevent symptomatic COVID-19, 37
  not to prevent SARS-CoV-2 infection. Over 353 million doses of COVID-19 vaccines have
  been administered in the United States 38 and FDA’s ongoing post authorization monitoring
  informs us that the known and potential benefits continue to outweigh the known and potential
  risks. Additionally, CDC’s post-authorization data regarding the Authorized COVID-19
  Vaccines continues to support FDA’s conclusion that these vaccines prevent symptomatic
  COVID-19. 39

  Third, a vaccine does not need to be 100% effective in preventing the target disease in order to
  meet the licensure or EUA standard. It is expected that some vaccinated individuals will contract
  the target disease despite having been vaccinated against it. No FDA licensed or authorized
  vaccine is 100% effective, but scientific data has nevertheless demonstrated that vaccinations
  have been a very effective approach to protecting the public's health in the United States. 40

  36
     Section 8, Requirements and Instructions for Reporting Adverse Events and Vaccine Administration Errors,
  Pfizer-BioNTech COVID-19 Fact Sheet for Healthcare Providers Administering Vaccine,
  https://www.fda.gov/media/144413/download; Section 8, Requirements and Instructions for Reporting Adverse
  Events and Vaccine Administration Errors, Moderna COVID-19 Fact Sheet for Healthcare Providers Administering
  Vaccine, https://www.fda.gov/media/144637/download; Section 8, Requirements and Instructions for Reporting
  Adverse Events and Vaccine Administration Errors, Janssen COVID-19 Fact Sheet for Healthcare Providers
  Administering Vaccine, https://www.fda.gov/media/146304/download.
  37
     FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020), at 23,
  https://www.fda.gov/media/144416/download; FDA, Moderna COVID-19 Vaccine EUA Decision Memorandum
  (Dec. 18, 2020), at 24, https://www.fda.gov/media/144673/download; FDA, Janssen COVID-19 Vaccine EUA
  Decision Memorandum (Feb. 27, 2021), at 25, https://www.fda.gov/media/146338/download.
  38
     CDC, COVID Data Tracker Weekly Review, Interpretive Summary for August 13, 2021,
  https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/index.html
  39
     CDC, COVID-19 Vaccine Effectiveness Research, https://www.cdc.gov/vaccines/covid-19/effectiveness-
  research/protocols.html.
  40
     Vaccine Safety Questions and Answers, last updated March 2018, https://www.fda.gov/vaccines-blood-
  biologics/safety-availability-biologics/vaccine-safety-questions-and-answers.

                                                                                                            15
  56 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 56 of 116 PageID #:
Case
                                     68
  Similarly, a COVID-19 vaccine need not be 100% effective in preventing symptomatic COVID-
  19, or even close to 100% effective in doing so, in order to have a significant effect in altering
  the course of the COVID-19 pandemic. As FDA noted in its June 2020 Guidance for Industry,
  Development and Licensure of Vaccines to Prevent COVID-19, (“The Vaccine Development
  and Licensure Guidance”) “[t]o ensure that a widely deployed COVID-19 vaccine is effective,
  the primary efficacy endpoint point estimate for a placebo-controlled efficacy trial should be at
  least 50%, and the statistical success criterion should be that the lower bound of the appropriately
  alpha-adjusted confidence interval around the primary efficacy endpoint point estimate is
  >30%.” 41 This statistical consideration provided in the Vaccine Development and Licensure
  Guidance reflects FDA’s assessment that a vaccine with at least 50 percent efficacy would have
  a significant impact on disease, both at the individual and societal level.
  Finally, we note that Petitioner refers to “CDC-reported” breakthrough cases in support of its
  argument that there are effectiveness concerns with the Authorized COVID-19 Vaccines but fails
  to acknowledge that CDC reported a set of breakthrough cases that includes a large proportion of
  asymptomatic individuals who tested positive for SARS-CoV-2. Petitioner thus applies a
  narrower definition of the term “breakthrough case” to a set of cases than CDC has in its
  COVID-19 Vaccine Breakthrough Case Investigation. 42 Petitioner refers to breakthrough cases
  in which vaccinated individuals “fall ill and potentially transmit the virus” (Petition at 6) and
  states that “CDC reported over 9,000 ‘breakthrough cases’ and 132 COVID-caused deaths
  among vaccinated people.” Petition at 6.

  CDC’s objective in the COVID-19 Vaccine Breakthrough Case Investigation is to 43 ensure the
  COVID-19 vaccines are working as expected and to “identify patterns or trends” in:

       •   Patients’ characteristics, such as age or underlying medical conditions
       •   The specific vaccine that patients received
       •   Whether a specific SARS-CoV-2 variant caused the infections” 44

  The objective of this investigation is not simply to count symptomatic COVID-19 cases.
  Currently, COVID-19 cases are increasing again in nearly all states. The highest rate of COVID-
  19 case spread is in areas with low vaccination rates. 45

  Petitioner’s submitted data regarding CDC-reported “breakthrough cases” therefore does not
  present new data or information that the Agency has not previously considered regarding the
  effectiveness of the Authorized COVID-19 Vaccines. Available data regarding effectiveness of

  41
     Development and Licensure of Vaccines to Prevent COVID-19, Guidance for Industry, June 2020, at 14,
  https://www.fda.gov/media/139638/download.
  42
     CDC, COVID-19 Vaccine Breakthrough Case Investigations and Reporting, https://www.cdc.gov/vaccines/covid-
  19/health-departments/breakthrough-cases.html.
  43
     CDC, COVID-19 Vaccine Breakthrough Case Investigations and Reporting, https://www.cdc.gov/vaccines/covid-
  19/health-departments/breakthrough-cases.html.
  44
     CDC, COVID-19 Vaccine Breakthrough Case Investigations and Reporting, https://www.cdc.gov/vaccines/covid-
  19/health-departments/breakthrough-cases.html.
  45
     “As of July 22 [2021], 35% of U.S. counties are experiencing high levels of community transmission. COVID-19
  cases are on the rise in nearly 90% of U.S. jurisdictions, and we are seeing outbreaks in parts of the country that
  have low vaccination coverage.” CDC, COVID Data Tracker Weekly Review, Interpretive Summary for July 23,
  2021, available at https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/index.html.

                                                                                                                  16
  57 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 57 of 116 PageID #:
Case
                                     69
  the Authorized COVID-19 Vaccines continues to support the conclusion that these vaccines may
  be effective in preventing COVID-19. FDA is not aware of any data that changes this
  conclusion, nor has Petitioner provided any such data in the Petition. Therefore, the criterion
  under section 564(c)(2)(A) continues to be met with respect to the Authorized COVID-19
  Vaccines.

                                                         3. Benefit-Risk Analysis
  Section 564(c)(2)(B) of the FD&C Act requires that, for an EUA to be issued for a medical
  product, FDA must conclude “the known and potential benefits of the product, when used to
  diagnose, prevent, or treat [the identified serious or life-threatening disease or condition],
  outweigh the known and potential risks of the product . . . .” Petitioner argues that the current
  risks of serious adverse events or deaths associated with the Authorized COVID-19 Vaccines
  outweigh the benefits of COVID-19 vaccines. This section addresses Petitioner’s arguments
  regarding the safety of COVID-19 vaccines and explains why the information submitted by
  Petitioner does not change FDA’s analysis regarding the benefits and risks of the Authorized
  COVID-19 Vaccines.

  FDA issued EUAs for the Authorized COVID-19 Vaccines after reaching a determination
  regarding each of these vaccines that, among other things, the known and potential benefits of
  the vaccine, when used to prevent COVID-19, outweigh its known and potential risks. 46 FDA is
  not aware of any data that changes this determination, nor has Petitioner provided any such data
  in the Petition. The known and potential benefits of the Authorized COVID-19 Vaccines, when
  used to prevent COVID-19, continue to outweigh their known and potential risks, given the risk
  of COVID-19 and related, potentially severe, complications.

  Petitioner raises numerous concerns regarding safety of the Authorized COVID-19 Vaccines
  (Petition at 2-6) and asserts that the EUAs for the Authorized COVID-19 Vaccines should be
  revoked due in part to these safety concerns. For reasons explained below, FDA disagrees with
  Petitioner’s assertions regarding the safety of the Authorized COVID-19 Vaccines.

  As an initial matter, we note that the Petition discusses several assertions made by CDC and
  requests that have been directed to CDC. For requests intended for CDC, you should contact
  CDC directly.

                                                                  a. Petitioner’s Claims Regarding
                                                                     VAERS Data



  46
    For an extensive discussion of FDA’s analysis of the clinical trial data regarding the risks and benefits of each of
  the authorized COVID-19 Vaccines, see FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum
  (Dec. 11, 2020), at 49, https://www.fda.gov/media/144416/download; FDA, Moderna COVID-19 Vaccine EUA
  Decision Memorandum (Dec. 18, 2020), at 55, https://www.fda.gov/media/144673/download; FDA, Janssen
  COVID-19 Vaccine EUA Decision Memorandum (Feb. 27, 2021), at 59,
  https://www.fda.gov/media/146338/download. See also, FDA, Pfizer-BioNTech COVID-19 Vaccine EUA
  Amendment Decision Memorandum for Authorization in Individuals 12-15 Years of Age (May 10, 2021), at 38,
  https://www.fda.gov/media/148542/download.

                                                                                                                       17
  58 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 58 of 116 PageID #:
Case
                                     70
  In arguing that the Authorized COVID-19 Vaccines should be revoked due, in part, to safety
  concerns, Petitioners assert that “Vaccine Adverse Event Reporting System (VAERS) data reveal
  unprecedented levels of deaths and other adverse events since the FDA issued Emergency Use
  Authorizations (EUAs) for three COVID vaccines. As of May 10, 2021, VAERS reported 4,434
  deaths of people who received at least one COVID vaccination.” As an initial matter, we note
  that VAERS is a national passive surveillance vaccine safety database that receives unconfirmed
  reports of possible adverse events following the use of a vaccine licensed or authorized in the
  United States. VAERS is not designed to assess whether a reported adverse event was caused by
  a vaccine. This section explains vaccine safety surveillance, including VAERS, in greater detail
  below.

  Regarding the number of VAERS reports submitted for the Authorized COVID-19 Vaccines,
  this figure can be attributed to multiple factors. First, we note that a large number of COVID-19
  vaccine doses have been administered in the United States and that certain adverse event
  reporting by vaccination providers is required for the Authorized COVID-19 Vaccines. As of
  August 13, 2021, over 353,000,000 doses of the Authorized COVID-19 Vaccines have been
  administered. 47 We note that the crude number of VAERS reports of death is extremely small
  compared to the to the large number of people who have been vaccinated. The VAERS
  reporting rate for deaths (which is the number of VAERS death reports received out of the
  number of individuals vaccinated) for the Authorized COVID-19 Vaccines is actually very low
  (6,490 reports of death out of 346 million doses administered (0.0019%) as of August 2, 2021). 48
  Petitioner’s assertion fails to account for this fact.

  For licensed vaccines, healthcare providers are legally required under 42 USC 300aa-25 to report
  to VAERS two categories of adverse events: “[a]ny adverse event listed in the VAERS Table of
  Reportable Events Following Vaccination that occurs within the specified time period after
  vaccination [and] [a]n adverse event listed by the vaccine manufacturer as a contraindication to
  further doses of the vaccine” 49 Vaccine manufacturers are also required to report to VAERS all
  adverse events that come to their attention. 50
  Under the EUAs for the Authorized COVID-19 Vaccines, however, vaccination providers are
  required to report to VAERS serious adverse events following vaccination with the Authorized
  COVID-19 Vaccines, “irrespective of attribution to vaccination” and without a specified time
  period after vaccination. 51 Another contributing factor is the v-safe system, 52 which is a new
  CDC smartphone-based active-surveillance system in which participants who have been

  47
     CDC, COVID Data Tracker, COVID-19 Vaccinations in the United States, https://covid.cdc.gov/covid-data-
  tracker/#vaccinations_vacc-total-admin-rate-total.
  48
     CDC, Selected Adverse Events Reported after COVID-19 Vaccination, https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/safety/adverse-events.html.
  49
     VAERS, Frequently Asked Questions, https://vaers.hhs.gov/faq.html (emphasis added).
  50
     21 CFR 600.80. See also VAERS, Frequently Asked Questions, https://vaers.hhs.gov/faq.html.
  51
     Section 8, Requirements and Instructions for Reporting Adverse Events and Vaccine Administration Errors,
  Pfizer-BioNTech COVID-19 Fact Sheet for Healthcare Providers Administering Vaccine,
  https://www.fda.gov/media/144413/download; Section 8, Requirements and Instructions for Reporting Adverse
  Events and Vaccine Administration Errors, Moderna COVID-19 Fact Sheet for Healthcare Providers Administering
  Vaccine, https://www.fda.gov/media/144637/download; Section 8, Requirements and Instructions for Reporting
  Adverse Events and Vaccine Administration Errors, Janssen COVID-19 Fact Sheet for Healthcare Providers
  Administering Vaccine, https://www.fda.gov/media/146304/download.
  52
     CDC, v-safe Overview, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/vsafe.html.

                                                                                                            18
  59 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 59 of 116 PageID #:
Case
                                     71
  vaccinated may voluntarily enroll. This system was developed for the COVID-19 vaccination
  program. V-safe sends text messages and web surveys to participants who can report side effects
  following receipt of a COVID-19 vaccine. If a participant indicates through the v-safe surveys
  that he or she required medical care at any time, CDC calls the participant to complete a report
  through VAERS. This system is unique to COVID-19 vaccines and may be contributing to the
  number of VAERS reports submitted for the Authorized COVID-19 Vaccines.
  Finally, another potential factor is the concept of “stimulated reporting.” 53 Because of extensive
  media coverage and awareness of the public health emergency – and of the Authorized COVID-
  19 Vaccines and their reported side effects –vaccine recipients, health care providers, and others
  are more likely to report adverse events for the Authorized COVID-19 Vaccines than for other
  vaccines that have been widely available for longer periods of time. Additionally, one of the
  articles submitted by Petitioner in support of their argument actually provides support for this
  explanation for the number of VAERS reports submitted for the Authorized COVID-19
  Vaccines. The article notes “[t]he relatively rapid increase in numbers of reports to VAERS
  following the introduction and initial uptake of a new vaccine, an expected occurrence, has been
  misinterpreted as actual increases in incidence of adverse events and vaccine related risk.” 54
  Petitioner’s argument regarding VAERS data for the Authorized COVID-19 Vaccines is
  unavailing because it fails to account for the factors outlined above.

  In addressing Petitioner’s assertion regarding VAERS claims, this section addresses the
  extensive vaccine safety surveillance efforts, in addition to VAERS, that are in place for the
  Authorized COVID-19 Vaccines. 55 FDA is monitoring the safety of the Authorized COVID-19
  Vaccines through both passive and active safety surveillance systems. FDA is doing so in
  collaboration with the Centers for Disease Control and Prevention (CDC), the Centers for
  Medicare and Medicaid Services (CMS), the Department of Veterans Affairs (VA), and other
  academic and large non-government healthcare data systems.

  In addition, FDA participates actively in ongoing international pharmacovigilance efforts,
  including those organized by the International Coalition of Medicines Regulatory Authorities

  53
     We note that an article submitted by Petitioner in support of their arguments regarding VAERS acknowledges this
  concept: “Like all spontaneous public health reporting systems, VAERS has limitations. VAERS is subject to
  reporting bias, including underreporting of adverse events – especially common, mild ones– and stimulated
  reporting, which is elevated reporting that might occur in response to intense media attention and increased public
  awareness, such as during the 2009 H1N1 pandemic influenza vaccination program” Shimabukuro et al., Safety
  monitoring in the Vaccine Adverse Event Reporting System (VAERS), Vaccine (Nov. 4, 2015),
  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4632204/. See also “The number of reports and reporting rate
  following 2009-H1N1 vaccination were higher than following 2009–2010 seasonal influenza vaccines for all age
  groups. These findings, however, should be interpreted in light of the publicity around the 2009-H1N1 vaccine and
  efforts to increase reporting to VAERS. Heightened public awareness and stimulated reporting likely enhanced
  reporting to VAERS. Furthermore, although 2009-H1N1 was licensed similarly to seasonal influenza vaccines, it
  was likely perceived as a ‘new’ vaccine by the public and susceptible to the known tendency (i.e., the Weber effect)
  for adverse events to be reported more frequently following newly licensed products.” Vellozzi, et al., Adverse
  events following influenza A (H1N1) 2009 monovalent vaccines reported to the Vaccine Adverse Event Reporting
  System, United States, October 1, 2009–January 31, 2010, Vaccine (Oct. 21, 2010),
  https://www.sciencedirect.com/science/article/pii/S0264410X10013319.
  54
     Shimabukuro et al., Safety monitoring in the Vaccine Adverse Event Reporting System (VAERS), Vaccine (Nov.
  4, 2015), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4632204/ (emphasis added).
  55
     FDA, COVID-19 Vaccine Safety Surveillance, https://www.fda.gov/vaccines-blood-biologics/safety-availability-
  biologics/covid-19-vaccine-safety-surveillance.

                                                                                                                   19
  60 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 60 of 116 PageID #:
Case
                                     72
  (ICMRA) and the World Health Organization (WHO). These efforts are in addition to the
  pharmacovigilance efforts being undertaken by the individual manufacturers for authorized
  vaccines. A coordinated and overlapping approach using state-of the art technologies has been
  implemented. As part of our efforts to be transparent about our COVID-19 vaccine safety
  monitoring activities, FDA is posting summaries of the key safety monitoring findings on the
  FDA website. 56

                                                                 i. Vaccine Safety Surveillance
  Passive Surveillance

  VAERS is a national passive surveillance vaccine safety database that receives unconfirmed
  reports of possible adverse events following the use of a vaccine licensed or authorized in the
  United States. Passive surveillance is defined as unsolicited reports of adverse events that are
  sent to a central database or health authority. In the United States, these are received and entered
  into VAERS, which is co-managed by FDA and CDC. In the current pandemic, these reports are
  being used to monitor the occurrence of both known and unknown adverse events, as providers
  of COVID-19 vaccines are required to report serious adverse events to VAERS.
  As part of FDA and CDC's multi-system approach to post-licensure and post-authorization
  vaccine safety monitoring, VAERS is designed to rapidly detect unusual or unexpected patterns
  of adverse events, also known as “safety signals.” VAERS reports generally cannot be used to
  determine if a vaccine caused or contributed to an adverse event or illness. If the VAERS data
  suggest a possible link between an adverse event and vaccination, the relationship may be further
  studied in a controlled fashion. 57

  Anyone can make a report to VAERS, including vaccine manufacturers, private practitioners,
  state and local public health clinics, vaccine recipients, and their parents or caregivers.
  Surveillance programs like VAERS perform a critical function by generating signals of potential
  problems that may warrant further investigation.

  VAERS is not designed to assess causality. It is often difficult to determine with certainty if a
  vaccine caused an adverse event reported to VAERS. Many events that occur after vaccination
  can happen by chance alone. Some adverse events are so rare that their association with a
  vaccine is difficult to evaluate. In addition, we often receive reports where there is no clear
  clinical diagnosis. FDA draws upon multiple sources of data and medical and scientific
  expertise to assess the potential strength of association between a vaccine, including COVID-19
  vaccines, and a possible adverse event.

  If VAERS monitoring suggests that a vaccine might be causing a health problem, additional
  scientifically rigorous studies or investigations can be performed by FDA and CDC. Monitoring
  and analysis of VAERS reports typically includes daily in-depth medical review of all serious
  reports, statistical data mining techniques, and epidemiological analysis. We look for patterns
  and similarities in the onset timing and clinical description. We review published literature to

  56
     FDA, COVID-19 Vaccine Safety Surveillance, https://www.fda.gov/vaccines-blood-biologics/safety-availability-
  biologics/covid-19-vaccine-safety-surveillance
  57
     FDA, VAERS Overview, https://www.fda.gov/vaccines-blood-biologics/vaccine-adverse-events/vaers-overview.

                                                                                                               20
  61 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 61 of 116 PageID #:
Case
                                     73
  understand possible biologic hypotheses that could plausibly link the reported adverse event to
  the vaccine. We review the pre-licensure or pre-authorization data and any other post-marketing
  studies that have been conducted. We also consider “background rate,” meaning the rate at
  which a type of adverse event occurs in the unvaccinated general population. When necessary,
  we discuss the potential adverse event with our federal and international safety surveillance
  partners. We also carefully evaluate unusual or unexpected reports, as well as reports of
  “positive re-challenges” (adverse events that occur in the same patient after each dose received).
  When there is sufficient evidence for a potential safety concern, we may proceed to conduct
  large studies, and we may coordinate with our federal, academic, and private partners to further
  assess the potential risk after vaccination. In addition, when potential safety issues arise, they are
  often presented to various U.S. government advisory committees, including the Vaccines and
  Related Biological Products Advisory Committee, the Advisory Committee on Immunization
  Practices (ACIP), and the Advisory Committee on Childhood Vaccines, and are often discussed
  with experts from other countries and from the World Health Organization. Federal agencies
  that assist in population-based vaccines safety studies include the CDC, Centers for Medicaid
  and Medicare (CMS), the Department of Defense (DoD), and the Indian Health Services (IHS).
  In addition, we generally communicate and work with international regulatory authorities and
  international partners to conduct studies in vaccine safety.

  Active Surveillance

  Active surveillance involves proactively obtaining and rapidly analyzing information related to
  millions of individuals and recorded in large healthcare data systems to verify safety signals
  identified through passive surveillance or to detect additional safety signals that may not have
  been reported as adverse events to passive surveillance systems. FDA is conducting active
  surveillance using the Sentinel BEST (Biologics Effectiveness and Safety) System and the CMS
  system, and is also collaborating with other federal and non-federal partners.

  BEST

  To elaborate further, the BEST system, 58 which is part of the Sentinel initiative, 59 comprises
  large-scale claims data, electronic health records (EHR), and linked claims-EHR databases with
  a data lag of approximately three months. The system makes use of multiple data sources and
  enables rapid queries to detect or evaluate adverse events as well as studies to answer specific
  safety questions for vaccines. The linked claims-EHR database makes it possible to study the
  safety of vaccines in sub-populations with pre-existing conditions or in pregnant women. The
  major partners for BEST currently are Acumen, IBM Federal HealthCare, IQVIA, and Columbia
  University and many affiliated partners such as MedStar Health, BlueCross BlueShield of




  58
     CBER Biologics Effectiveness and Safety (BEST) System, https://www.fda.gov/vaccines-blood-biologics/safety-
  availability-biologics/cber-biologics-effectiveness-and-safety-best-system.
  59
     FDA’s Sentinel Initiative, https://www.fda.gov/safety/fdas-sentinel-initiative.

                                                                                                              21
  62 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 62 of 116 PageID #:
Case
                                     74
  America, the Observational Health Data Sciences and Informatics (OHDSI), OneFlorida,
  University of California and several others. 60

  Using BEST, CBER plans to monitor about 15 adverse events 61 that have been seen with the
  deployment of previous vaccines but have yet to be associated with a safety concern for an
  authorized COVID-19 vaccine at this time. CBER further plans to use the BEST system to
  conduct more in-depth analyses should a safety concern be identified from sources such as
  VAERS.

  CMS

  FDA has worked over the past several years with CMS to develop capabilities for routine and
  time-sensitive assessments of the safety of vaccines for people 65 years of age and older using
  the Medicare Claims database. 62 Because it was already in place, this system was immediately
  put into use for COVID-19 vaccine surveillance to monitor for adverse events. 63

  During the current pandemic, FDA, CMS, and CDC have already used the Medicare data to
  publish a study showing that frailty, comorbidities, and race/ethnicity were strong risk factors of
  COVID-19 hospitalization and death among the U.S. elderly. 64

  VSD

  In addition, the Vaccine Safety Datalink (VSD) is a collaborative project between CDC’s
  Immunization Safety Office and nine health care organizations. As noted on the CDC’s



  60
     To confirm the utility of the BEST system for situations such as COVID-19 vaccine surveillance, a test case was
  conducted. This study aimed to replicate a previous study by the CDC’s Vaccine Safety Datalink (VSD) (Klein et al.
  Pediatrics 2010) that examined the databases and analytic capabilities of the new system. The objective of this study
  was to test the new system’s ability to reproduce the increased risk of febrile seizures in children receiving the first
  dose of measles-mumps-rubella-varicella (MMRV) vaccine, compared to that of MMR and varicella vaccines
  separately but on the same day. The results of the study met the objectives and demonstrated the ability of the BEST
  Initiative data network to run a complex study protocol at multiple sites using a distributed data network and the
  Observational Medical Outcomes Partnership Common Data Model (organizing disparate data sources into the same
  database design using a common format).
  61
     Background Rates of Adverse Events of Special Interest for COVID-19 Vaccine Safety Monitoring, Draft
  Protocol (December 31, 2020), https://www.bestinitiative.org/wp-content/uploads/2021/01/C19-Vaccine-Safety-
  AESI-Background-Rate-Protocol-2020.pdf.
  62
     CMS, Standard Analytical Files (Medicare Claims) – LDS, https://www.cms.gov/Research-Statistics-Data-and-
  Systems/Files-for-Order/LimitedDataSets/StandardAnalyticalFiles.
  63
     As one example of the capabilities of this system, FDA, CMS, and CDC evaluated the risk of Guillain-Barré
  syndrome (GBS) following influenza vaccination after CDC’s Vaccine Safety Datalink, identified safety signals
  suggesting an increased risk of GBS following high-dose influenza vaccinations and Shingrix vaccinations during
  the 2018-2019 influenza season. CBER, CDC, and CMS formed working groups in February 2019 to refine these
  safety signals in the CMS data.
  64
     Hector S Izurieta, David J Graham, Yixin Jiao, Mao Hu, Yun Lu, Yue Wu, Yoganand Chillarige, Michael
  Wernecke, Mikhail Menis, Douglas Pratt, Jeffrey Kelman, Richard Forshee, Natural History of Coronavirus Disease
  2019: Risk Factors for Hospitalizations and Deaths Among >26 Million US Medicare Beneficiaries, The Journal of
  Infectious Diseases, Volume 223, Issue 6, 15 March 2021, Pages 945–956, https://doi.org/10.1093/infdis/jiaa767
  https://academic.oup.com/jid/article/223/6/945/6039057.

                                                                                                                       22
  63 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 63 of 116 PageID #:
Case
                                     75
  webpage, the VSD started in 1990 and continues today in order to monitor safety of vaccines and
  conduct studies about rare and serious adverse events following immunization.

  The VSD uses electronic health data from each participating site. This includes information on
  vaccines: the kind of vaccine given to each patient, date of vaccination, and other vaccinations
  given on the same day. The VSD also uses information on medical illnesses that have been
  diagnosed at doctors’ offices, urgent care visits, emergency department visits, and hospital stays.
  The VSD conducts vaccine safety studies based on questions or concerns raised from the medical
  literature and reports to the Vaccine Adverse Event Reporting System (VAERS). When there are
  new vaccines that have been recommended for use in the United States or if there are changes in
  how a vaccine is recommended, the VSD will monitor the safety of these vaccines.

  The VSD has a long history of monitoring and evaluating the safety of vaccines. Since 1990,
  investigators from the VSD have published many studies to address vaccine safety concerns. 65

  In summary, in collaboration and coordination with several different partners, FDA has
  assembled passive surveillance systems - including VAERS - and active surveillance systems
  that can detect and refine safety findings with the Authorized COVID-19 Vaccines in a relatively
  rapid manner. These systems can also potentially be leveraged to assess safety in specific
  subpopulations and to assess vaccine effectiveness.

                                                                ii. Articles Submitted in Petition
                                                                    Regarding Vaccine Surveillance


  We note at the outset that Petitioner raises concerns regarding the methodology by which CDC
  calculated rates of anaphylactic adverse events post-vaccination. Such concerns are best directed
  to CDC and are outside the scope of FDA’s Petition response.

  Regarding Petitioner’s contention that a low percentage of adverse events have been reported to
  VAERS and that therefore “the safety of COVID vaccines is considerably worse than it currently
  appears” (Petition at 4), as explained in detail above in this section, VAERS is only one part of a
  multi-tiered vaccine safety surveillance system, so the information derived from VAERS reports
  does not represent the full extent of vaccine safety information being monitored by FDA and its
  federal partners.

  Specifically, Petitioner cites to three studies in support of the argument that “[g]iven that only 1
  to 13% of adverse reactions have been reported to the FDA and CDC via the VAERS passive
  reporting system, according to Lazarus et al., the high number of adverse events and deaths
  following COVID vaccines is alarming.” Petition at 5. The articles cited by Petitioner in support
  of this contention do not support Petitioner’s position that, due to underreporting of adverse
  events, the rate of reported adverse events associated with COVID-19 vaccination is low in
  comparison to the actual rate of adverse events. As discussed above in this section, there are
  several factors unique to the surveillance of the Authorized COVID-19 Vaccines that have

  65
    See, e.g., CDC, White Paper on the Safety of the Childhood Immunization Schedule, Vaccine Safety Datalink,
  available at https://www.cdc.gov/vaccinesafety/pdf/WhitePaperSafety_WEB.pdf.

                                                                                                                 23
  64 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 64 of 116 PageID #:
Case
                                     76
  contributed to the number of VAERS reports submitted for these vaccines. Petitioner’s argument
  that adverse events associated with the Authorized COVID-19 Vaccines are underreported
  because of the figures presented in the articles cited fail to account for any of those factors that
  are unique to the Authorized COVID-19 Vaccines.

  Petitioner cites to a publication from the Agency for Healthcare Research and Quality (Lazarus
  et al.) in support of the argument that deaths and adverse events associated with the Authorized
  COVID-19 Vaccines are underreported because “only 1 to 13% of adverse reactions have been
  reported to the FDA and CDC via the VAERS passive reporting system” (Petition at 5), and
  therefore the actual rate of COVID-19 Vaccine adverse events is significantly higher than
  reported. 66 As an initial matter, we note that the language cited from the Lazarus article is
  referring to adverse event reporting for drugs and vaccines, not just vaccine adverse events
  reported to VAERS. 67 Furthermore, as explained in detail above, several factors have
  contributed to the number of VAERS reports submitted for the Authorized COVID-19 Vaccines.
  The issues raised in this article regarding underreporting of drug adverse event reporting are not
  directly relevant to the claims Petitioner makes regarding adverse event reporting for the
  Authorized COVID-19 Vaccines. The article was published in 2010 and does not consider the
  numerous factors outlined above regarding reporting of adverse events following COVID-19
  vaccination.

  Petitioner cites to a journal article in the publication Vaccine 68 regarding VAERS safety
  monitoring in support of their argument that adverse event reports for the Authorized COVID-19
  Vaccines are underreported. This article generally discusses the limitations of VAERS and
  passive surveillance, which are well-understood by the FDA and which are discussed in this
  letter. Additionally, this article notes “[p]erhaps the two most common misconceptions about
  VAERS are that temporally associated reports represent true adverse reactions caused by
  vaccination, and that VAERS reports equate to rates of adverse events or indicate risk of adverse
  events associated with vaccination.” 69 This statement from the article demonstrates the flaws
  underlying Petitioner’s claims that the Authorized COVID-19 Vaccines are unsafe due to the
  number of serious adverse events reported to VAERS following administration of these vaccines.
  Additionally, the article notes “[t]he relatively rapid increase in numbers of reports to VAERS
  following the introduction and initial uptake of a new vaccine, an expected occurrence, has been
  misinterpreted as actual increases in incidence of adverse events and vaccine related risk.” 70
  Thus, the article cited by Petitioner directly contradicts Petitioner’s claims regarding the safety of
  the Authorized COVID-19 Vaccines based on the number of VAERS adverse event reports
  associated with these vaccines.




  66
     Lazarus et al., Electronic Support for Public Health-Vaccine Adverse Event Reporting System, Agency for
  Healthcare Research and Quality, HHS (Sept. 30, 2010), https://digital.ahrq.gov/ahrq-funded-projects/electronic-
  support-public-health-vaccine-adverse-event-reporting-system.
  67
     Id. at 6.
  68
     Shimabukuro et al., Safety monitoring in the Vaccine Adverse Event Reporting System (VAERS), Vaccine (Nov.
  4, 2015), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4632204/.
  69
     Id. at 9.
  70
     Id.

                                                                                                                24
  65 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 65 of 116 PageID #:
Case
                                     77
  Finally, Petitioner also cites to a journal article in the American Journal of Public Health. 71 This
  article does not raise issues that have not already been addressed in this letter’s discussion of
  safety surveillance. For instance, the article notes that passive surveillance has several
  limitations, specifically, passive surveillance may involve underreporting of adverse events, and
  passive surveillance data is not adequate to determine causation. Additionally, this article notes
  that passive surveillance can provide valuable information, “[n]evertheless, if reporting is
  reasonably consistent, it may be possible to detect changes in trends of known common adverse
  events.” 72

  Therefore, the articles submitted by Petitioner do not present data or information regarding the
  Authorized COVID-19 Vaccines that change the Agency’s analysis regarding the benefits and
  risks of the Authorized COVID-19 Vaccines.

  Petitioner further asserts that extensive safety information regarding vaccines is inaccessible to
  the public (“the VAERS database is the only safety database to which the public has access. The
  government withholds extensive safety information from the public despite having at least ten
  additional data sources and expert consultants to analyze these data . . . .” Petition at 2.). This
  contention represents a misunderstanding by Petitioner of the sources of data analyzed by FDA
  and its federal partners, and of the types of information available to the public.
  As noted above, Petitioner's questions regarding databases operated by other federal partners,
  such as DOD, CMS, CDC, VA, should be directed to those federal entities. Regarding FDA’s
  BEST system, Petitioner erroneously claims that the public does not have access to the
  information on this system. As noted above, the BEST system, 73 which is part of the Sentinel
  initiative, 74 comprises large-scale claims data, electronic health records (EHR), and linked
  claims-EHR databases with a data lag of approximately three months. The system makes use of
  multiple data sources and enables rapid queries to detect or evaluate adverse events as well as
  studies to answer specific safety questions for vaccines. The system is not intended to be a
  source of raw EHR data. Instead, as explained on FDA’s webpage describing the BEST system,
  the purpose of the BEST system is to: (1) build data, analytics, infrastructure for an active, large-
  scale, efficient surveillance system for biologic products; and (2) develop innovative methods to
  utilize electronic health records (EHR) effectively and establish automated adverse events
  reporting, utilizing natural language processing and artificial intelligence. 75 BEST does not have
  access to the raw, identifiable data. BEST data partners analyze the raw data per publicly posted
  protocols and send the results in aggregated form to BEST for review. The information is
  summarized in either final reports, manuscripts or public presentations. BEST publicly posts
  study protocols of surveillance activities on the BEST site with open public comments regarding
  the protocols, final reports and manuscripts as well as communication on CBER safety site and
  public meetings, e.g., VRBPAC, where appropriate. These protocols delineate the scientific
  approach to analyzing the raw data, where in the raw form is of limited utility to the public, to

  71
     S. Rosenthal and R. Chen, The reporting sensitivities of two passive surveillance systems for vaccine adverse
  events, American Journal of Public Health (Dec. 1995), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1615747/.
  72
     Id.
  73
     CBER Biologics Effectiveness and Safety (BEST) System, https://www.fda.gov/vaccines-blood-biologics/safety-
  availability-biologics/cber-biologics-effectiveness-and-safety-best-system.
  74
     FDA’s Sentinel Initiative, https://www.fda.gov/safety/fdas-sentinel-initiative.
  75
     CBER Biologics Effectiveness and Safety (BEST) System, https://www.fda.gov/vaccines-blood-biologics/safety-
  availability-biologics/cber-biologics-effectiveness-and-safety-best-system.

                                                                                                                25
  66 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 66 of 116 PageID #:
Case
                                     78
  generate information on vaccine safety. The final reports and manuscripts summarize the
  information and conclusions inferred from well-conducted surveillance studies.

                                                                  iii. FDA Has Responded to Safety
                                                                       Signals Related to the Authorized
                                                                       COVID-19 Vaccines by Extensively
                                                                       Reviewing Data, Updating the
                                                                       Authorized Labeling, and
                                                                       Communicating to the Public


  Petitioner further asserts that “FDA and CDC have not responded to these data by issuing any
  warnings or restricting the use of these vaccines.” Petition at 2. This assertion is inaccurate. As
  explained in detail above, FDA and its federal partners, including CDC, have closely monitored
  post-market safety data regarding the Authorized COVID-19 Vaccines. FDA has worked to
  identify and investigate serious adverse events occurring in people after receiving the Authorized
  COVID-19 Vaccines, and to communicate these risks to the public and revise the authorized
  labeling to reflect these risks in a timely fashion. 76 The surveillance systems that are in place to
  monitor the safety of COVID-19 vaccines authorized for emergency use are working, as
  demonstrated by FDA’s and CDC’s work to identify and investigate these serious adverse events
  in a timely manner.

  Adverse events reported to VAERS following administration of one of the authorized COVID-19
  vaccines are reviewed to assess possible safety concerns. Such review of VAERS data regarding
  the authorized COVID-19 vaccines has been conducted since these vaccines were authorized.
  Such review has prompted the Agency to take action with respect to the currently authorized
  COVID-19 vaccines:

       •   On April 13, 2021, FDA and CDC recommended a pause in the use of the Janssen
           COVID-19 vaccine following six VAERS reports in the U.S. of thrombosis with
           thrombocytopenia. 77 The FDA and CDC thoroughly reviewed VAERS and other post-
           authorization information and data related to the Janssen COVID-19 vaccine during the
           recommended pause. This review included two meetings of ACIP. Following a
           thorough safety review, FDA determined that the available data show that the Janssen
           COVID-19 vaccine’s known and potential benefits outweigh its known and potential

  76
     Janssen COVID-19 Vaccine Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination Providers),
  Sections 5.2 and 5.3 Warnings and Precautions Regarding Thrombosis with Thrombocytopenia and GBS,
  https://www.fda.gov/media/146304/download; Pfizer-BioNTech COVID-19 Vaccine Fact Sheet for Healthcare
  Providers Administering Vaccine (Vaccination Providers), Section 5.2, Warning and Precautions Regarding
  Myocarditis and Pericarditis, https://www.fda.gov/media/144413/download; Moderna COVID-19 Vaccine Fact
  Sheet for Healthcare Providers Administering Vaccine (Vaccination Providers), Section 5.2, Warning and
  Precautions Regarding Myocarditis and Pericarditis, https://www.fda.gov/media/144637/download.
  77
     We note that Petitioner mentions that Denmark, among other nations, has “banned” the Janssen COVID-19
  vaccine. To the extent Petitioner relies on this ban as support for Petitioner’s request that FDA revoke the EUA for
  this vaccine, we note that Denmark and other nations’ actions with respect to the use of this vaccine are outside
  purview of FDA’s work, so we cannot comment on decisions they make under their public health regulatory
  framework.

                                                                                                                    26
  67 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 67 of 116 PageID #:
Case
                                     79
           risks in individuals 18 years of age and older. As a result of this review, the Fact Sheet
           for Healthcare Providers Administering Vaccine (Vaccination Providers) was updated to
           include a Warning pertaining to the risk of thrombosis with thrombocytopenia. The Fact
           Sheet for Recipients and Caregivers was also updated to include information about these
           serious adverse events. The FDA and CDC conducted extensive outreach to providers
           and clinicians to ensure they were made aware of the potential for these adverse events
           and could properly recognize and manage thrombosis with thrombocytopenia in
           individuals who receive the Janssen COVID-19 Vaccine.
       •   On June 25, 2021, following review of VAERS reports, FDA required revisions to the
           authorized labeling for the Pfizer-BioNTech COVID-19 vaccine and the Moderna
           COVID-19 vaccine to add a warning regarding the suggested increased risks of
           myocarditis and pericarditis. This update to the authorized labeling for these vaccines
           followed an extensive review of information and the discussion by CDC’s ACIP meeting
           on June 23, 2021. As of July 26, 2021, the FDA and the Centers for Disease Control and
           Prevention (CDC) have received 1,194 reports of myocarditis or pericarditis occurring
           among people ages 30 and younger who received either Moderna or Pfizer-BioNTech
           COVID-19 vaccines, particularly following the second dose. 78 Through follow-up,
           including medical record reviews, the FDA and CDC had confirmed 699 cases of
           myocarditis or pericarditis. 79
       •   On July 13, 2021, FDA required revisions to the vaccine recipient and vaccination
           provider fact sheets for the Janssen COVID-19 Vaccine to include information pertaining
           to a suggested increased risk of Guillain-Barré Syndrome (GBS) during the 42 days
           following vaccination. Based on an analysis of Vaccine Adverse Event Reporting
           (VAERS) data, at that time, there had been 100 reports of presumptive GBS following
           vaccination with the Janssen vaccine after approximately 12.5 million doses
           administered. Of these reports, 95 of them were serious and required hospitalization.
           There was one reported death. As noted in the Janssen Fact Sheet for Healthcare
           Providers Administering Vaccine, because these reactions are reported voluntarily, it is
           not always possible to reliably estimate their frequency or establish a causal relationship
           to vaccine exposure. Each year in the United States, an estimated 3,000 to 6,000 people
           develop GBS. Most people fully recover from the disorder. FDA publicly presented this
           issue, and information regarding these 100 reports of presumptive GBS, to the ACIP on
           July 22, 2021. 80
  During each of these post-authorization reviews and labeling changes, the FDA has evaluated the
  available post-authorization information for the authorized COVID-19 Vaccines and continues to
  find the known and potential benefits clearly outweigh the known and potential risks.


  78
     CDC, COVID-19 Reported Adverse Events, https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/safety/adverse-events.html.
  79
     Id.
  80
     FDA, CDC ACIP Meeting Presentation, Guillain-Barré Syndrome (GBS) after Janssen COVID-19 Vaccine:
  Vaccine Adverse Event Reporting System (VAERS), July 22, 2021,
  https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2021-07/02-COVID-Alimchandani-508.pdf.

                                                                                                         27
  68 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 68 of 116 PageID #:
Case
                                     80
                                                           iv. Petitioner’s Claims Regarding
                                                               Anaphylaxis
  Petitioner cites to a study of acute allergic reactions to mRNA COVID-19 vaccines in support of
  their argument that adverse event rates for COVID-19 vaccines have been miscalculated by
  CDC. 81 As stated above, questions relating to CDC are best directed to that Agency. We note,
  however, that this journal article states, immediately after the sentence quoted by Petitioner,
  “[h]owever, the overall risk of anaphylaxis to an mRNA COVID-19 vaccine remains extremely
  low and largely comparable to other common health care exposures. Although cases were
  clinically compatible with anaphylaxis, the mechanism of these reactions is unknown.” The
  paper further states, in describing the limitations of the study, that “[a] northeastern US cohort
  may not be generalizable.” Thus, Petitioner is inappropriately generalizing the results of this
  study in an attempt to compare the results to the CDC’s reported data and conclude that the
  safety of COVID vaccines is “considerably worse than it currently appears.” Petition at 4.

  Additionally, we note that the authorized labeling for all the Authorized COVID-19 vaccines
  already contain warnings regarding the risk of anaphylaxis as a potential adverse event. Thus,
  the risk of anaphylaxis is a potential safety issue FDA is already aware of, and Petitioner’s
  argument, and the article submitted in support of this argument, does not change FDA’s
  conclusions regarding the safety of the Authorized COVID-19 vaccines.

                                                            v. Animal Toxicology and
                                                               Pharmacokinetic Studies of COVID-
                                                               19 Vaccines
  Petitioner raises concerns regarding FDA’s vaccine safety assessment. Specifically, Petitioner
  states that other “problems with vaccine safety assessment may exist because of inadequate
  animal toxicology and pharmacokinetic studies of COVID vaccines.” Petition at 5; emphasis
  added. As an initial matter, we note that Petitioner’s concerns regarding the vaccine safety
  assessment for COVID-19 vaccines involves speculation regarding whether problems actually
  exist (“problems with vaccine safety assessment may exist . . .”), and Petitioner fails to point to
  any specific problems that result or may result from the allegedly inadequate studies.
  Regarding Petitioner’s claims, in general, when evaluating the safety data regarding a vaccine,
  FDA considers data from animal studies (if such pre-clinical studies were performed) as one part
  of the full body of evidence regarding the vaccine. In addition to data from animal studies, if
  available, FDA evaluates data from in vitro studies and conducts a safety assessment of data
  from clinical studies.

  Thus, although Petitioner raises several concerns and cites to several articles regarding risks of
  COVID-19 vaccination, FDA is not aware of any information indicating that the known and
  potential benefits of the Authorized COVID-19 Vaccines are outweighed by their known and
  potential risks, nor has Petitioner provided any such information in the Petition. Therefore, the



  81
    Blumenthal KG, Robinson LB, Camargo CA, et al., Acute Allergic Reactions to mRNA COVID-19 Vaccines,
  JAMA. 2021;325(15):1562–1565. doi:10.1001/jama.2021.3976,
  https://jamanetwork.com/journals/jama/fullarticle/2777417.

                                                                                                          28
  69 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 69 of 116 PageID #:
Case
                                     81
  criterion under section 564(c)(2)(B) continues to be met with respect to the Authorized COVID-
  19 Vaccines.

                                                      4. No Alternatives
  As noted above, Petitioner requests that “FDA should revoke all EUAs and refrain from
  approving any future EUA . . . for any COVID vaccine for all demographic groups because the
  current risks of serious adverse events or deaths outweigh the benefits, and because existing,
  approved drugs provide highly effective prophylaxis and treatment against COVID, mooting the
  EUAs.” Petition at 1. Section 564(c)(3) of the FD&C Act provides one of the required statutory
  factors that must be met in order for a product to be granted an EUA. This statutory provision
  requires that “there is no adequate, approved, and available alternative to the product for
  diagnosing, preventing, or treating [the serious or life-threatening disease or condition].” 82 To
  the extent Petitioner’s contention can be interpreted as an argument that there are adequate,
  approved, available drugs indicated for the prevention of COVID-19 (and that therefore the
  requirement in section 564(c)(3) of the FD&C Act that there is no “adequate, approved, and
  available alternative to the Authorized COVID-19 Vaccines for preventing COVID-19 is not
  met), this argument is erroneous.

  As explained in the Decision Review Memoranda for the Authorized COVID-19 Vaccines, at the
  time each COVID-19 vaccine EUA was issued, there were no FDA-approved drugs or biological
  products indicated to prevent COVID-19 in any population because no vaccine or other medical
  product was the subject of an approved marketing application for prevention of COVID-19. 83
  This is still true today, with the exception of the BLA for BioNTech’s COVID-19 vaccine
  (COVID-19 Vaccine, mRNA; Comirnaty), which is now approved for the prevention of
  coronavirus disease 2019 (COVID-19) caused by severe acute respiratory syndrome coronavirus
  2 (SARS-CoV-2) in individuals 16 years of age and older. The EUA for Pfizer-BioNTech
  COVID-19 Vaccine remains in effect. This EUA will continue to cover individuals 12 through
  15 years of age, to cover the administration of a third dose to certain immunocompromised
  individuals 12 years of age and older, and to cover individuals 16 years of age and older until
  sufficient approved vaccine can be manufactured and distributed. Similarly, the EUA for the
  Moderna COVID-19 Vaccine and the Janssen COVID-19 Vaccine remain in effect for
  individuals 18 years of age and older. Although FDA has approved one new drug application
  (NDA) for remdesivir for use in adult and pediatric patients 12 years of age and older and
  weighing at least 40 kilograms for the treatment of COVID-19 requiring hospitalization, this
  drug is not for prevention of COVID-19. Several other therapies are currently available under
  EUA, but not FDA approved, for treatment of COVID-19, and one is available under EUA, but
  not FDA approved, for post-exposure prophylaxis in a limited population. These products that
  are available under EUA are not considered “approved” products for purposes of section


  82
     The term “approved,” for purposes of section 564(c) of the FD&C Act, means a product is approved, licensed, or
  cleared by FDA under section 505, 510(k), or 515 of the FD&C Act or section 351 of the PHS Act, as applicable,
  and this term is indication-specific. See, section 564(a)(2) of the FD&C Act. See also, EUA guidance at 3.
  83
     FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020), at 8-9,
  https://www.fda.gov/media/144416/download; FDA, Moderna COVID-19 Vaccine EUA Decision Memorandum
  (Dec. 18, 2020), at 9, https://www.fda.gov/media/144673/download; FDA, Janssen COVID-19 Vaccine EUA
  Decision Memorandum (Feb. 27, 2021), at 9, https://www.fda.gov/media/146338/download.

                                                                                                                 29
  70 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 70 of 116 PageID #:
Case
                                     82
  564(c)(3) because they are not the subject of an approved marketing application (i.e., they are not
  approved under an NDA or BLA).

  Thus, Petitioner’s assertion that the EUAs for the Authorized COVID-19 Vaccines are “mooted”
  by the existence of drugs approved to prevent COVID-19 is incorrect.

                                                  5. No Other Circumstances Make A Revision or
                                                     Revocation Appropriate to Protect the Public
                                                     Health or Safety
  As noted above, section 564(g)(2)(C) of the FD&C Act provides that FDA may revise or revoke
  an EUA if circumstances justifying its issuance (under section 564(b)(1)) no longer exist, the
  criteria for its issuance are no longer met, or other circumstances make a revision or revocation
  appropriate to protect the public health or safety. The EUA guidance explains that such other
  circumstances may include:

                    significant adverse inspectional findings (e.g., when an inspection
                    of the manufacturing site and processes has raised significant
                    questions regarding the purity, potency, or safety of the EUA
                    product that materially affect the risk/benefit assessment upon
                    which the EUA was based); reports of adverse events (number or
                    severity) linked to, or suspected of being caused by, the EUA
                    product; product failure; product ineffectiveness (such as newly
                    emerging data that may contribute to revision of the FDA's initial
                    conclusion that the product "may be effective" against a particular
                    CBRN agent); a request from the sponsor to revoke the EUA; a
                    material change in the risk/benefit assessment based on evolving
                    understanding of the disease or condition and/or availability of
                    authorized MCMs; or as provided in section 564(b)(2), a change in
                    the approval status of the product may make an EUA
                    unnecessary. 84

  As of the date of this writing, FDA has not identified any such circumstances that would make
  revocation of any of the Authorized COVID-19 Vaccines appropriate to protect the public health
  or safety. As stated previously in this response, FDA determined the EUA standard is met for
  the three authorized COVID-19 vaccines because data submitted by the sponsors demonstrated
  in a clear and compelling manner that the known and potential benefits of these products, when
  used to prevent COVID-19, outweigh the known and potential risks of these products, and that
  there is no adequate, approved, and available alternative to the product for diagnosing,
  preventing, or treating COVID-19.

  As described in detail in section III.b.i.1.b above, FDA has identified circumstances that have
  made revision of the EUAs for the Authorized COVID-19 Vaccines appropriate, and,



  84
       EUA Guidance at 29.

                                                                                                    30
  71 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 71 of 116 PageID #:
Case
                                     83
  accordingly, has required changes to the authorized labeling for the Authorized COVID-19
  Vaccines. 85

  Additionally, as explained above, FDA finds no basis in the information submitted in the
  Petition, or in any postmarket data regarding the Authorized COVID-19 Vaccines, to support a
  revocation of any of these EUAs, nor has Petitioner provided any such information in the
  Petition. FDA is not aware of any information indicating that the known and potential benefits
  of the Authorized COVID-19 Vaccines are outweighed by their known and potential risks, nor
  has Petitioner provided any such information in the Petition. Furthermore, there are no other
  circumstances that make a revision or revocation appropriate to protect the public health or
  safety, nor has Petitioner provided any information about such circumstances.

  FDA therefore sees no justifiable basis upon which to take any action based on Petitioner’s
  request with respect to the any of the Authorized COVID-19 Vaccines. Accordingly, as noted
  above, we deny Petitioner’s request for FDA to “revoke all EUAs . . . for any COVID vaccine
  for all demographic groups because existing, approved drugs provide highly effective
  prophylaxis and treatment against COVID, mooting the EUAs.”

                               2. Petitioner’s Request to Refrain from Granting any Future
                                  EUA for a COVID-19 Vaccine for any Population Because
                                  Approved Drugs Exist for COVID-19 Prevention
  Petitioner also requests in the Petition that FDA “refrain from approving any future EUA . . . for
  any COVID vaccine for all demographic groups because the current risks of serious adverse
  events or deaths outweigh the benefits, and because existing, approved drugs provide highly
  effective prophylaxis and treatment against COVID, mooting the EUAs.” 86 Petition at 1.

  Petitioner has provided no evidence that would provide a basis for FDA to conclude that no
  future COVID-19 vaccine candidate could meet the EUA standard. Indeed, FDA is not aware of
  any information indicating that the known and potential benefits of the Authorized COVID-19
  Vaccines are outweighed by their known and potential risks, nor has Petitioner provided any
  such information in the Petition.

  Additionally, as explained above in section III.b.i.1.b. of this letter, to the extent Petitioner’s
  contention can be interpreted as an argument that there are FDA-approved drugs indicated for the
  prevention of COVID-19 (and that therefore the requirement in section 564(c)(3) of the FD&C
  Act that there is no “adequate, approved, and available alternative” could not be met), this
  85
    FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment Decision Memorandum for Authorization in
  Individuals 12 -15 Years of Age (May 10, 2021), Section 4.6, EUA Prescribing Information and Fact Sheets,
  https://www.fda.gov/media/148542/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization of an Additional Dose in Certain Immunocompromised Individuals
  (August 12, 2021), https://www.fda.gov/media/151613/download; FDA, Moderna COVID-19 Vaccine EUA
  Amendment Decision Memorandum for Authorization of an Additional Dose in Certain Immunocompromised
  Individuals (August 12, 2021), https://www.fda.gov/media/151611/download.
  86
    FDA authorization of an EUA request is not FDA approval. FDA does not “approve” an EUA request. Rather,
  FDA authorizes the emergency use of a product following review of data and information submitted in an EUA
  request.

                                                                                                               31
  72 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 72 of 116 PageID #:
Case
                                     84
  argument fails. Should FDA receive future requests for EUAs for COVID-19 vaccine
  candidates, FDA would consider such requests on a case-by-case basis. 87 Accordingly,
  Petitioner’s request is denied.

                                3. Petitioner’s Request to Refrain from Approving any Future
                                   NDA for any COVID-19 Vaccine for any Population
  Petitioner’s request regarding “any future…NDA … for any COVID Vaccine for all
  demographic groups” is moot because vaccines are biological products subject to licensure under
  the PHS Act and are not subject to approval under section 505 of the FD&C Act.

                                4. Petitioner’s Request to Refrain from Licensing any Future
                                   BLA for any COVID-19 Vaccine for any Population
  Petitioner requests that FDA “refrain from approving any future . . . BLA for any COVID
  vaccine for all demographic groups because the current risks of serious adverse events or deaths
  outweigh the benefits, and because existing, approved drugs provide highly effective prophylaxis
  and treatment against COVID, mooting the EUAs.” Petition at 1. To the extent this request can
  be interpreted as asserting that the risks of serious adverse events or deaths associated with any
  COVID-19 vaccine would necessarily outweigh the benefits of any COVID-19 vaccine and
  therefore FDA should refrain from approving any BLA for any COVID-19 vaccine, this section
  explains why this argument is unavailing and why we are denying Petitioner’s request.

  To the extent this request can be interpreted as also asserting, in addition to the assertion above,
  that, because approved drugs provide effective prophylaxis and treatment of COVID-19, the
  approval of a BLA for a COVID-19 vaccine would be “moot,” this section explains why such a
  position is flawed and why FDA is not granting this request.

                                        a. Petitioner’s Request that FDA Refrain from Approving
                                           any BLA for any COVID-19 Vaccine because the
                                           Current Risks Outweigh the Benefits
  Petitioner requests that FDA “refrain from approving any future BLA . . . for any COVID
  vaccine for all demographic groups” because the risks of serious adverse events or deaths
  associated with any COVID-19 vaccine outweigh the benefits of any COVID-19 vaccine.
  Petitioner has provided no evidence that would provide a basis for FDA to conclude that no
  COVID-19 vaccine could meet the BLA approval standard, however. Indeed, FDA has now
  approved a BLA for BioNTech’s COVID-19 vaccine (COVID-19 Vaccine, mRNA; Comirnaty)
  because, among other things, the data and information in the application demonstrated the safety
  and effectiveness of the vaccine. 88 Thus, Petitioner’s request that FDA refrain from approving
  any BLAs for COVID-19 vaccines is denied.



  87
     FDA has issued guidance describing factors the Agency intends to use in determining how to prioritize EUA
  requests for COVID-19 vaccine candidates. See October 2020 Guidance at 5 (citing EUA Guidance at 18-20).
  88
     See FDA's Summary Basis for Regulatory Action (SBRA) for the BioNTech BLA. This memorandum will be
  posted on www.fda.gov.

                                                                                                                 32
  73 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 73 of 116 PageID #:
Case
                                     85
  In Appendix I to this letter, we have provided additional background information about FDA’s
  regulatory framework for the review of vaccine BLAs.

                                    b. Petitioner’s Request that FDA Refrain from Approving
                                       any BLA for any COVID-19 Vaccine because the
                                       Current Risks Outweigh the Benefits and because
                                       Currently-Approved Drugs are Effective in Preventing
                                       COVID-19
  To the extent Petitioner is arguing that FDA should also refrain from approving a BLA for any
  COVID-19 vaccine because of the existence of FDA-approved drugs that are effective in
  preventing COVID-19, this argument is unavailing. As described above in section III.b.i.1, there
  are no FDA-approved drugs that are effective in preventing COVID-19 (other than
  BioNTech’sCOVID-19 vaccine [COVID-19 Vaccine, mRNA; Comirnaty], which is now
  approved for the prevention of COVID-19 caused by SARS-CoV-2 in individuals 16 years of
  age and older.).

  For the reasons outlined in this section, FDA denies Petitioner’s requests to refrain from
  licensing any BLAs for a COVID-19 vaccine.

                 ii.   Petitioner’s Requests Regarding COVID-19 Vaccines in Children

                             1. Request to Immediately Refrain from Allowing COVID-19
                                Vaccine Trials to Include Pediatric Subjects
  In the Petition, Petitioner requests that FDA “immediately refrain from allowing minors to
  participate in COVID vaccine trials . . . .” Petition at 1. To the extent that the Petition can be
  interpreted to request that FDA suspend any COVID-19 vaccine clinical trial that includes
  pediatric subjects, this section explains why FDA is not at this time ordering that these clinical
  trials be suspended.
  As explained above in section III.a., with certain exceptions, clinical investigations in which a
  drug is administered to human subjects must be conducted under an IND submitted to FDA by
  the sponsor. FDA’s review of an IND includes a review of the study protocol which describes,
  among other things, the design of the clinical study, including the identified endpoints and
  methods for assessing the safety and effectiveness of the investigational product. The Petition
  requests that FDA adopt a universal approach toward all clinical trials of COVID-19 vaccines.
  Under FDA’s regulations, however, the Agency examines each Investigational New Drug (IND)
  Application individually and considers the IND in the context of the standards in the regulation.

  The FD&C Act provides a specific mechanism, called a “clinical hold,” for prohibiting sponsors
  of clinical investigations from conducting the investigation (section 505(i)(3) of the FD&C Act;
  21 U.S.C. 355(i)(3)). FDA’s implementing regulations in 21 CFR 312.42 identify the
  circumstances that may justify a clinical hold. In this section of this letter, we explain why, at
  this time, FDA has not granted Petitioner’s request to place all proposed or ongoing studies of
  COVID-19 vaccines enrolling pediatric subjects on clinical hold under 21 CFR 312.42(b).


                                                                                                       33
  74 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 74 of 116 PageID #:
Case
                                     86
  The grounds for placing a proposed or ongoing study, including an ongoing Phase 3 study, on
  clinical hold are provided in 21 CFR 312.42(b). Specifically, 21 CFR 312.42(b)(1)(i) through
  (b)(1)(v) provides grounds for imposition of a clinical hold of a Phase 1 study. Additionally, as
  stated in 21 CFR 312.42(b)(2), FDA may place a proposed or ongoing Phase 2 or 3 investigation
  on clinical hold if it finds that: (i) any of the conditions in 21 CFR 312.42(b)(1)(i) through
  (b)(1)(v) apply; or (ii) the plan or protocol for the investigation is clearly deficient in design to
  meet its stated objectives. As indicated in more detail below, at this time, FDA has not granted
  Petitioner’s request to place all proposed or ongoing studies of COVID-19 vaccines enrolling
  pediatric subjects on clinical hold under 21 CFR 312.42(b).

         •   21 CFR 312.42(b)(1)(i): Human subjects are or would be exposed to an unreasonable
             and significant risk of illness or injury.
                 FDA continues to evaluate all available information and, based on this evaluation
                 thus far, does not believe that human subjects in any COVID-19 vaccine study
                 that includes pediatric subjects are or would be exposed to an unreasonable and
                 significant risk of illness or injury. The Agency reviews the protocols for
                 COVID-19 vaccine clinical trials proposing to enroll pediatric subjects when they
                 are submitted to the IND, in addition to any subsequent protocol amendments. For
                 those clinical trials that have proceeded to studying COVID-19 vaccines in
                 pediatric populations, FDA has determined that, based on all information
                 currently available to FDA, the studies do not expose subjects to unreasonable
                 risks.

         •   21 CFR 312.42(b)(1)(ii): The clinical investigators named in the IND are not
             qualified by reason of their scientific training and experience to conduct the
             investigation described in the IND.
                 The Petitioner has not provided evidence and FDA is currently aware of no other
                 information indicating that clinical investigators named in the IND for any
                 COVID-19 vaccine clinical trial including pediatric subjects are not qualified by
                 reason of their scientific training and experience to conduct the investigation
                 described in the INDs.

         •   21 CFR 312.42(b)(1)(iii): The investigator brochure is misleading, erroneous, or
             materially incomplete.
                 The Petitioner has not provided evidence and FDA is currently aware of no other
                 information indicating that the investigator brochures for any ongoing COVID-19
                 vaccine investigation which includes or proposes to include pediatric subjects are
                 misleading, erroneous, or materially incomplete.

         •   21 CFR 312.42(b)(1)(iv): The IND does not contain sufficient information required
             under 312.23 to assess the risks to subjects of the proposed studies.
                 The Petitioner has not provided evidence and FDA is currently aware of no other
                 information indicating that the IND for any ongoing COVID-19 vaccine in which


                                                                                                     34
  75 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 75 of 116 PageID #:
Case
                                     87
                 pediatric subjects are enrolled contains insufficient information required under 21
                 CFR 312.23 to assess the risks to pediatric subjects participating in the studies.

         •   21 CFR 312.42(b)(1)(v) [provides, in part, that]: The IND is for the study of an
             investigational drug intended to treat a life-threatening disease or condition that
             affects both genders, and men or women with reproductive potential who have the
             disease or condition being studied are excluded from eligibility because of a risk or
             potential risk from use of the investigational drug of reproductive toxicity (i.e.,
             affecting reproductive organs) or developmental toxicity (i.e., affecting potential
             offspring)….
                 The Petitioner has not provided evidence and FDA is currently aware of no other
                 information indicating that any COVID-19 vaccine studies enrolling pediatric
                 subjects are excluding from eligibility men or women – including male and
                 female adolescents and teenagers - with reproductive potential.

         •   21 CFR 312.42(b)(2)(ii): The plan or protocol for the Phase 2 or Phase 3 investigation
             is clearly deficient in design to meet its stated objectives.
                 The Agency reviewed the protocols for the COVID-19 vaccine investigations
                 involving pediatric subjects at the time they were submitted to the INDs, as well
                 as any subsequent amendments as they were submitted, and has determined that
                 the study designs meets their stated objectives.
                 At this time, the Agency is aware of no information to indicate that the protocols
                 for any ongoing clinical investigations of COVID-19 vaccines involving pediatric
                 subjects are clearly deficient in design to meet their stated objectives.

  FDA has reviewed the issues raised in the Petition relating to the request to “immediately refrain
  from allowing minors to participate in COVID vaccine trials.” Petition at 1. For the reasons
  outlined above, and in light of information currently available to FDA, FDA has determined that
  grounds do not exist to grant Petitioner’s request to place all COVID-19 vaccine clinical
  investigations involving pediatric subjects on clinical hold pursuant to 21 CFR 312.42.

                            2. Request that FDA Refrain from Issuing EUA Amendments for
                               Authorized COVID-19 Vaccines to Include Indications for
                               Pediatric Populations
  The Petition requests, among other things, that “[g]iven the extremely low risk of COVID illness
  in children, FDA should . . . immediately refrain from amending EUAs to include children. . . .”
  Petition at 1. To the extent that the Petition requests that FDA refrain from issuing EUA
  amendments for any of the Authorized COVID-19 Vaccines to include an indication for use in
  pediatric populations, this section explains why FDA is not granting this request.
  In determining whether to issue an EUA for a product, including an amendment to an EUA in
  order to include additional populations within the indication, the FDA evaluates the available
  evidence and assesses, among other things, any known or potential risks and any known or
  potential benefits. Once a manufacturer submits an EUA request for a COVID-19 vaccine, the
  FDA then evaluates the request and determines whether the relevant statutory criteria are met,

                                                                                                     35
  76 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 76 of 116 PageID #:
Case
                                     88
  taking into account the totality of the scientific evidence about the vaccine that is available to the
  agency.
  As noted in Section II.b. above, in the October 2020 Guidance, FDA provided recommendations
  that describe key information that would support issuance of an EUA for a vaccine to prevent
  COVID-19. 89 In this guidance, FDA explained that, in the case of such vaccines, any assessment
  regarding an EUA will be made on a case-by-case basis considering the target population, the
  characteristics of the product, the preclinical and human clinical study data on the product, and
  the totality of the available scientific evidence relevant to the product. 90 FDA has also stated, in
  this guidance, that for a COVID-19 vaccine for which there is adequate manufacturing
  information to ensure its quality and consistency, issuance of an EUA would require a
  determination by FDA that the vaccine’s benefits outweigh its risks based on data from at least
  one well-designed Phase 3 clinical trial that demonstrates the vaccine’s safety and efficacy in a
  clear and compelling manner. 91

                                    a. Information Submitted by Petitioner Regarding the Safety
                                       of COVID-19 Vaccines in Pediatric Populations
  Petitioner argues that, for children, the risks of COVID-19 vaccines outweigh the benefits
  because the risk of severe COVID in children is “extremely low.” Petition at 1. Petitioner cites
  to several sources of information in support of this argument (Petition at 12-13), which FDA has
  reviewed and considered.
  Petitioner cites to CDC data 92 regarding death rates of children in the United States due to
  COVID-19 and compares the number of children who have died involving COVID-19 to the
  number of Americans of all ages who have died of COVID-19. Petitioner’s approach of simply
  comparing raw numbers of deaths involving COVID-19 in the U.S. pediatric population against
  the raw numbers of deaths involving COVID-19 in the overall U.S. population (all sexes and all
  ages), does not provide a sufficient scientific basis upon which to conclude, as Petitioner
  contends, that the “relative risk for children due to COVID is very low.” Petition at 12.
  Additionally, as discussed in further detail below, based on available data and information, we
  have concluded that COVID-19 is a serious or life-threatening disease or condition in the 12-17
  age group.

  As a preliminary matter, we note that petitioner’s claim that “the death rate following either
  vaccination in this age group, assuming these children were trial enrollees, is approximately 2 in
  2,000 or 0.1%.” (Petition at 13) is erroneous. Our review of the submitted clinical trial data
  associated with the Pfizer-BioNTech COVID-19 Vaccine has not identified any deaths among
  adolescent or young adult vaccinees. 93 Additionally, as described in a NEJM article regarding

  89
     October 2020 Guidance at 6-7.
  90
     Id. at 3.
  91
     Id. at 4.
  92
     CDC, National Center for Health Statistics, Weekly Updates by Select Demographic and Geographic
  Characteristics, https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#SexAndAge.
  93
     FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020),
  https://www.fda.gov/media/144416/download (stating that there were two deaths in vaccine recipients, both >55
  years of age). FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment Decision Memorandum for


                                                                                                                  36
  77 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 77 of 116 PageID #:
Case
                                     89
  the Moderna COVID-19 vaccine, no deaths were reported among vaccine recipients enrolled in
  the clinical trial of Moderna COVID-19 Vaccine. 94 Investigational New Drug (IND) application
  sponsors are required to notify FDA in a written safety report of any adverse experience
  associated with the use of the drug that is both serious and unexpected. 95 Any death that occurs
  in a vaccine clinical trial therefore must be reported to FDA and is then thoroughly evaluated by
  FDA to determine the cause and whether or not the death is plausibly related to the vaccine.

  Additionally, we note that Petitioner raised concerns regarding VAERS reports in arguing that
  COVID-19 vaccines should not be authorized for pediatric populations because, Petitioner
  argues, “[a]vailable evidence strongly suggests that the vaccine is much more dangerous to
  children than the disease.” Petition at 12. VAERS data reviewed to date has not identified risks
  related to vaccination that would cause the Agency to change its view that the benefits of
  vaccination with the Pfizer-BioNTech COVID-19 vaccine outweigh the risks of vaccination in
  individuals 12-17 years of age. VAERS data is evaluated thoroughly, and as described in greater
  detail above, FDA acts on safety signals. VAERS reports, however, are not used in isolation to
  draw an association between a vaccine and a possible adverse event.

  Finally, we note that petitioner cites to an opinion piece published in the British Medical Journal,
  which presents the authors’ opinion that the benefits of COVD-19 vaccination are outweighed by
  its risks in pediatric populations. 96 FDA has reviewed this article and determined it does not
  present evidence that the EUA standard could not be met for pediatric populations. Indeed, as
  explained in the FDA Decision Memorandum for the Pfizer-BioNTech COVID-19 Vaccine
  EUA, based on FDA’s review of all available data regarding the benefits and risks of the use of
  the Pfizer-BioNTech COVID-19 vaccine in individuals 12 through 17 years of age, we have
  determined that this EUA meets the statutory criteria for individuals in this age range. 97
  Petitioner has failed to present data demonstrating that, for children, the risks of COVID-19
  vaccines outweigh their benefits because the risk of severe COVID in children is “extremely
  low.” Petition at 1. As explained in this section, the information submitted by Petitioner does
  not support this contention. As explained in further detail below, data reviewed by the Agency
  demonstrates that the Pfizer-BioNTech COVID-19 Vaccine, which is authorized for use in
  individuals 12 years of age and older, continues to demonstrate that the known and potential
  benefits of this vaccine outweigh its known and potential risks in this population. Any other
  EUA requests for COVID-19 vaccine candidates for use in pediatric populations will be
  reviewed on a case-by-case basis under the applicable statutory standards. Therefore, we deny


  Authorization in Individuals 12-15 Years of Age (May 10, 2021), https://www.fda.gov/media/148542/download
  (stating that there were no deaths among vaccine recipients 12-15 years of age during the follow-up period).
  94
     K. Ali, et al., Evaluation of mRNA-1273 SARS-CoV-2 Vaccine in Adolescents, NEJM (Aug. 11, 2021), DOI:
  10.1056/NEJMoa2109522, https://www.nejm.org/doi/10.1056/NEJMoa2109522.
  95
     21 CFR § 312.32(c)(1)(i).
  96
     W. Pegden, V. Prasad, S. Baral, Covid vaccines for children should not get emergency use authorization, BMJ
  (May 7, 2021), https://blogs.bmj.com/bmj/2021/05/07/covid-vaccines-for-children-should-not-get-emergency-use-
  authorization/.
  97
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020),
  https://www.fda.gov/media/144416/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization in Individuals 12-15 Years of Age (May 10, 2021),
  https://www.fda.gov/media/148542/download.

                                                                                                               37
  78 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 78 of 116 PageID #:
Case
                                     90
  Petitioner’s request to refrain from amending any EUA for a COVID-19 vaccine to include a
  pediatric indication.
                              3. Request that FDA Immediately Revoke all EUAs for COVID-
                                 19 Vaccines with Pediatric Indications
  Petitioner requests that FDA “immediately revoke all EUAs that permit vaccination of children
  under 16 for the Pfizer vaccine and under 18 for other COVID vaccines.” Petition at 1.
  Currently, only the Pfizer-BioNTech COVID-19 vaccine is indicated for the prevention of
  COVID-19 in pediatric populations. This vaccine is indicated for individuals 12 years of age and
  older. As explained in section III.B.i.1.b above, in addressing this request, it is necessary to
  consider the EUA revocation standard provided in section 564(g)(2) of the FD&C Act. In this
  section, we assess whether any of these statutory conditions under which FDA may revoke an
  EUA are met with respect to the pediatric indication for the Pfizer-BioNTech COVID-19
  Vaccine EUA and explain why the EUA revocation standard is not met for this vaccine.

                                  a. Standard for Revocation of EUAs is not Met for the
                                     Authorized COVID-19 Vaccines with Pediatric Indications
  As explained above in section III.b.i.1.b of this letter, Section 564(g)(2) of the FD&C Act
  provides the standard for revocation of an EUA. Under this statutory authority, FDA may revise
  or revoke an EUA if:

            (A) the circumstances described under [section 564(b)(1) of the FD&C Act] no longer
            exist;
            (B) the criteria under [section 564(c) of the FD&C Act] for issuance of such authorization
            are no longer met; or
            (C) other circumstances make such revision or revocation appropriate to protect the
            public health or safety.

  As explained above in section II.b., the EUA Guidance notes that once an EUA is issued for a
  product, in general, that EUA will remain in effect for the duration of the EUA declaration under
  which it was issued, “unless the EUA is revoked because the criteria for issuance . . . are no
  longer met or revocation is appropriate to protect public health or safety (section 564(f),(g) [of
  the FD&C Act]).” 98

                                              i. Circumstances Continue to Justify the Issuance
                                                 of the EUAs for the Authorized COVID-19
                                                 Vaccine with Pediatric Indications
  As explained in detail above in section III.b.i.1.b., section 564(b)(2) of the FD&C Act sets forth
  the statutory standard for termination of an EUA declaration. This provision provides that an
  EUA declaration remains in place until the earlier of: (1) a determination by the HHS Secretary,
  in consultation with the Secretary of Defense, that the circumstances that precipitated the
  declaration have ceased or (2) a change in the approval status of the product such that the
  authorized use(s) of the product are no longer unapproved. Neither of those statutory criteria is

  98
       EUA Guidance at 28.

                                                                                                   38
  79 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 79 of 116 PageID #:
Case
                                     91
  satisfied with respect to the Authorized COVID-19 Vaccine with a pediatric indication. Thus,
  the circumstances described under section 564(b)(1) of the FD&C Act continue to exist. FDA
  therefore is not revoking the EUA for the Authorized COVID-19 vaccine with a pediatric
  indication under the authority in section 564(g)(2)(A) of the FD&C Act.

                                                      1. The Criteria for The Issuance of the
                                                         Authorized COVID-19 Vaccine with
                                                         Pediatric Indications Continues to Be Met
  This section describes in detail why the criteria under section 564(c) of the FD&C Act continue
  to be met with respect to the pediatric indication for the Pfizer-BioNTech COVID-19 Vaccine
  EUA and why, therefore, FDA may not revoke this EUA under the authority in section
  564(g)(2)(B) of the FD&C Act.

                                                              a. Serious or life-threatening disease
                                                                 or condition.
  As explained above in section III.b.i.1 of this letter, section 564(c)(1) of the FD&C Act requires
  that, for an EUA to be issued for a medical product, “the agent(s) referred to in [the HHS
  Secretary’s EUA declaration] can cause a serious or life-threatening disease or condition.” FDA
  has concluded that SARS-CoV-2, which is the subject of the EUA declaration, meets this
  standard. FDA is not aware of science indicating that there is any change in the ability of the
  SARS-CoV-2 virus to cause a serious or life-threatening disease or condition, namely COVID-
  19, nor has Petitioner provided any information about such a change.

  The SARS-CoV-2 pandemic continues to present an extraordinary challenge to global health
  and, as of August 3, 2021, has caused more than 199 million cases of COVID-19 and claimed the
  lives of more than 4.2 million people worldwide. 99 In the United States, more than 34 million
  cases and over 611,000 deaths have been reported to the CDC. 100 On January 31, 2020, the U.S.
  Secretary of Health and Human Services (HHS) declared a public health emergency related to
  COVID-19 and mobilized the Operating Divisions of HHS, and the U.S. President declared a
  national emergency in response to COVID-19 on March 13, 2020. Additional background
  information on the SARS-CoV-2 virus and COVID-19 pandemic may be found in FDA Decision
  Memoranda for the Authorized COVID-19 Vaccines. 101

  Since March 1, 2020, approximately 1.7 million COVID-19 cases in individuals 12 to 17 years
  of age have been reported to the Centers for Disease Control and Prevention (CDC). Among
  these cases approximately 11,700 resulted in hospitalization, with more than 691 ICU admissions

  99
     Johns Hopkins University School of Medicine, Coronavirus Resource Center,
  https://coronavirus.jhu.edu/map.html.
  100
      CDC, COVID Data Tracker, https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases.
  101
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020),
  https://www.fda.gov/media/144416/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization in Individuals 12-15 Years of Age (May 10, 2021),
  https://www.fda.gov/media/148542/download; FDA, Moderna COVID-19 Vaccine EUA Decision Memorandum
  (Dec. 18, 2020), https://www.fda.gov/media/144673/download; FDA, Janssen COVID-19 Vaccine EUA Decision
  Memorandum (Feb. 27, 2021), https://www.fda.gov/media/146338/download.

                                                                                                           39
  80 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 80 of 116 PageID #:
Case
                                     92
  and more than 100 deaths. It is difficult to estimate the incidence of COVID-19 among children
  and adolescents because they are frequently asymptomatic and infrequently tested. Children and
  adolescents appear less susceptible to SARS-CoV-2 infection and have a milder COVID-19
  disease course as compared with adults. However, as with adults, children and adolescents with
  underlying conditions such as asthma, chronic lung disease, and cancer are at higher risk than
  their heathier counterparts for COVID-19-related hospitalization and death. Of the children who
  have developed severe illness from COVID-19, most have had underlying medical conditions.
  Multisystem inflammatory syndrome in children (MIS-C) is a rare but serious COVID-19-
  associated condition that can present with persistent fever, laboratory markers of inflammation
  and heart damage, and, in severe cases, hypotension and shock. As of June 28, 2021, the CDC
  received reports of 4196 cases and 37 deaths that met the definition for MIS-C.

  Both FDA and CDC have convened advisory committee meetings to discuss the use of COVID-
  19 vaccines in pediatric populations. Overall, these advisory committees agreed that there is a
  serious risk of severe COVID-19 in the pediatric population. In particular, the June 23, 2021
  ACIP meeting discussed the benefits and risks of the use of COVID-19 mRNA vaccines in
  adolescents and young adults. 102 This discussion raised the point that adolescents and young
  adults have the highest COVID-19 incidence rates, and that these populations are an increasing
  proportion of COVID-19 cases reported. COVID-19-associated deaths continue to occur in these
  populations; since April 2021, 316 deaths have been reported among persons aged 12-29 years.
  Additionally, post-COVID conditions -- such as Multisystem Inflammatory Syndrome in
  Children (MIS-C) and Multisystem Inflammatory Syndrome in Adults (MIS-A) -- can occur in
  these populations following COVID-19.

  Therefore, the criterion under section 564(c)(1) continues to be met with respect to the
  Authorized COVID-19 Vaccines with Pediatric Indications.

                                                              b. Evidence of Effectiveness

  As explained above in section III.b.i.1.b of this letter, Section 564(c)(2)(A) of the FD&C Act
  requires that, for an EUA to be issued for a medical product, FDA must conclude “based on the
  totality of scientific evidence available to the Secretary, including data from adequate and well-
  controlled trials, if available, it is reasonable to believe that the product may be effective to
  prevent, diagnose, or treat such serious or life-threatening disease or condition that can be caused
  by SARS-CoV-2.” FDA has determined that based on the totality of scientific evidence
  available, including data from adequate and well-controlled trials, it is reasonable to believe that
  the Pfizer-BioNTech COVID-19 vaccine may be effective to prevent, diagnose, or treat such
  serious or life-threatening disease or condition in the 12 through 17 years of age population. 103
  The basis for this determination is explained in detail in FDA’s decision memoranda regarding

  102
      CDC, Megan Wallace and Sara Oliver, CDC ACIP Meeting Presentation, COVID-19 mRNA Vaccines in
  Adolescents and Young Adults: Benefit-Risk Discussion, (June 23, 2021),
  https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2021-06/05-COVID-Wallace-508.pdf; CDC, ACIP
  Meeting Slides, (June 23, 2021), https://www.cdc.gov/vaccines/acip/meetings/slides-2021-06.html.
  103
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020),
  https://www.fda.gov/media/144416/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization in Individuals 12-15 Years of Age (May 10, 2021),
  https://www.fda.gov/media/148542/download.

                                                                                                        40
  81 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 81 of 116 PageID #:
Case
                                     93
  the Pfizer BioNTech COVID-19 Vaccine EUA. 104 Section III.b.ii of this letter explains why
  Petitioner’s arguments regarding the effectiveness of the Authorized COVID-19 Vaccines, and
  the information submitted by Petitioner in support of this argument, does not change FDA’s
  analysis regarding the effectiveness of the Pfizer-BioNTech COVID-19 vaccine in individuals 12
  through 17 years of age.

  Therefore, the criterion under section 564(c)(2)(A) continues to be met with respect to the
  Authorized COVID-19 Vaccines.

                                                            c. Benefit-Risk Analysis
  Section 564(c)(2)(B) of the FD&C Act requires that, for an EUA to be issued for a medical
  product, FDA must conclude “the known and potential benefits of the product, when used to
  diagnose, prevent, or treat [the identified serious or life-threatening disease or condition],
  outweigh the known and potential risks of the product . . . .” Petitioner argues that the current
  risks of serious adverse events or deaths associated with the authorized COVID-19 vaccines
  outweigh the benefits of COVID-19 vaccines in the pediatric population. Section III.b.i.1.b.ii
  above addresses these arguments insofar as they apply to the Authorized COVID-19 Vaccines
  generally and explains why they are unavailing. Section III.b.ii above addresses Petitioner’s
  arguments regarding the safety of COVID-19 vaccines in the pediatric population, and explains
  why the information submitted by Petitioner does not change FDA’s analysis regarding the
  benefits and risks of the authorized COVID-19 vaccines in the pediatric population.

                                                            d. No Alternatives
  Section 564(c)(3) of the FD&C Act provides one of the required statutory factors that must be
  met in order for a product to be granted an EUA. This statutory provision requires that “there is
  no adequate, approved, and available alternative to the product for diagnosing, preventing, or
  treating [the serious or life-threatening disease or condition].” To the extent Petitioner’s
  contention can be interpreted as an argument that there are FDA-approved drugs indicated for the
  prevention of COVID-19 in pediatric populations (and that therefore the requirement in section
  564(c)(3) of the FD&C Act is not met with respect to the Authorized COVID-19 Vaccine with a
  pediatric indication), this argument is erroneous.

  As described above in section III.b.i.1.b, there are no FDA-approved drugs or biological products
  indicated to prevent COVID-19 in any population, other than the newly-approved BioNTech
  COVID-19 vaccine (COVID-19 Vaccine, mRNA; Comirnaty). That vaccine is approved for the
  prevention of COVID-19 caused by SARS-CoV-2 in individuals 16 years of age and older. 105
  The EUA for Pfizer-BioNTech COVID-19 Vaccine remains in effect to cover those 12 through

  104
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020),
  https://www.fda.gov/media/144416/download; FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment
  Decision Memorandum for Authorization in Individuals 12-15 Years of Age (May 10, 2021),
  https://www.fda.gov/media/148542/download.
  105
      FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Decision Memorandum (Dec. 11, 2020), at 8-9,
  https://www.fda.gov/media/144416/download; FDA, Moderna COVID-19 Vaccine EUA Decision Memorandum
  (Dec. 18, 2020), at 9, https://www.fda.gov/media/144673/download; FDA, Janssen COVID-19 Vaccine EUA
  Decision Memorandum (Feb. 27, 2021), at 9, https://www.fda.gov/media/146338/download.

                                                                                                        41
  82 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 82 of 116 PageID #:
Case
                                     94
  15 years of age, the administration of a third dose to certain immunocompromised individuals 12
  years of age and older, and until sufficient approved vaccine can be manufactured and distributed
  for use in those 16 years of age and older. Similarly, the EUA for the Moderna COVID-19
  Vaccine and the Janssen COVID-19 Vaccine remain in effect for individuals 18 years of age and
  older. Therefore, there is no adequate, approved, and available alternative to the Authorized
  COVID-19 Vaccines for preventing COVID-19.

                                               ii. No Other Circumstances Make A Revision or
                                                   Revocation Appropriate to Protect the Public
                                                   Health or Safety
  As noted above in section III.b.i.1.b of this letter, section 564(g)(2)(C) of the FD&C Act
  provides that FDA may revise or revoke an EUA if circumstances justifying its issuance (under
  section 564(b)(1)) no longer exist, the criteria for its issuance are no longer met, or other
  circumstances make a revision or revocation appropriate to protect the public health or safety.
  The EUA guidance explains that such other circumstances may include:

                     significant adverse inspectional findings (e.g., when an inspection
                     of the manufacturing site and processes has raised significant
                     questions regarding the purity, potency, or safety of the EUA
                     product that materially affect the risk/benefit assessment upon
                     which the EUA was based); reports of adverse events (number or
                     severity) linked to, or suspected of being caused by, the EUA
                     product; product failure; product ineffectiveness (such as newly
                     emerging data that may contribute to revision of the FDA's initial
                     conclusion that the product "may be effective" against a particular
                     CBRN agent); a request from the sponsor to revoke the EUA; a
                     material change in the risk/benefit assessment based on evolving
                     understanding of the disease or condition and/or availability of
                     authorized MCMs; or as provided in section 564(b)(2), a change in
                     the approval status of the product may make an EUA
                     unnecessary. 106

  As of the date of this writing, FDA has not identified any such circumstances that would make
  revocation of the pediatric indication for the Pfizer-BioNTech COVID-19 Vaccine EUA
  appropriate to protect the public health or safety. As stated previously in this response, FDA
  determined the EUA standard is met for the Pfizer-BioNTech COVID-19 Vaccine in individuals
  12 through 17 years of age because data submitted by the sponsors demonstrated in a clear and
  compelling manner that the known and potential benefits of this vaccine, when used to prevent
  COVID-19, outweigh the known and potential risks of this vaccine in individuals 12 through 17
  years of age, and that there is no adequate, approved, and available alternative to the product for
  diagnosing, preventing, or treating COVID-19 in this population.

  As described in detail in section III.b.i.1 above, FDA has identified circumstances that have
  made revision of the EUAs for the Authorized COVID-19 Vaccines appropriate, and,

  106
        EUA Guidance at 29.

                                                                                                   42
  83 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 83 of 116 PageID #:
Case
                                     95
  accordingly, has required changes to the authorized labeling for the Authorized COVID-19
  Vaccines. 107

  Additionally, as explained above, FDA finds no basis in the information submitted in the
  Petition, or in any postmarket data regarding the Pfizer-BioNTech COVID-19 Vaccine, to
  support a revocation of the pediatric indication for the Pfizer-BioNTech COVID-19 Vaccine
  EUA, nor has Petitioner provided any such information in the Petition. FDA is not aware of any
  information indicating that the known and potential benefits of Pfizer-BioNTech COVID-19
  Vaccine in the 12-17 years of age population are outweighed by their known and potential risks,
  nor has Petitioner provided any such information in the Petition. Furthermore, there are no other
  circumstances that make a revision or revocation of the pediatric indication for the Pfizer-
  BioNTech COVID-19 Vaccine EUA appropriate to protect the public health or safety, nor has
  Petitioner provided any information about such circumstances. FDA therefore sees no justifiable
  basis upon which to take any action based on Petitioner’s request with respect to the pediatric
  indication for the Pfizer-BioNTech COVID-19 Vaccine EUA. Accordingly, as noted above, we
  deny Petitioner’s request that FDA “immediately revoke all EUAs that permit vaccination of
  children under 16 for the Pfizer vaccine and under 18 for other COVID vaccines.” Petition at 1.

                 iii.   Petitioner’s Request that FDA Immediately Revoke Tacit Approval that
                        Pregnant Women may Receive any EUA or Licensed COVID-19
                        Vaccines and Immediately Issue Public Guidance
  Petitioner requests that FDA “immediately revoke tacit approval that pregnant women may
  receive any EUA or licensed COVID vaccines and immediately issue public guidance to that
  effect.” Petition at 1. Because “tacit approval,” or revocation thereof, is not a concept that exists
  in applicable statutes or regulations governing FDA-regulated products, FDA interprets this as a
  request that the labeling for the Authorized COVID-19 Vaccines, and any COVID-19 vaccine
  that may be licensed in the future, contain a contraindication for use during pregnancy.
  In addressing Petitioner’s request for a contraindication, we first discuss the risks posed to
  pregnant women by COVID-19. We then provide an explanation of the regulatory framework
  for prescription drug labeling for approved and licensed products, including the standard for
  inclusion of contraindications in such labeling to inform health care providers of information
  such as known hazards in the use of a particular drug as well as the requirements for pregnancy
  and lactation information in such labeling. We then discuss labeling for products made available
  under an EUA and explain why a contraindication for use in pregnant women was not included
  in the labeling for the Authorized COVID-19 Vaccines. This section concludes with an
  explanation for why Petitioner’s requests for a contraindication for use during pregnancy in the
  labeling for the Authorized COVID-19 Vaccines – and BioNTech’s COVID-19 vaccine
  (COVID-19 Vaccine, mRNA; Comirnaty) - is denied.

  107
     FDA, Pfizer-BioNTech COVID-19 Vaccine EUA Amendment Decision Memorandum for Authorization in
  Individuals 12-15 Years of Age (May 10, 2021), https://www.fda.gov/media/148542/download; FDA, Pfizer-
  BioNTech COVID-19 Vaccine EUA Amendment Decision Memorandum for Authorization of an Additional Dose
  in Certain Immunocompromised Individuals (August 12, 2021), https://www.fda.gov/media/151613/download;
  FDA, Moderna COVID-19 Vaccine EUA Amendment Decision Memorandum for Authorization of an Additional
  Dose in Certain Immunocompromised Individuals (August 12, 2021),
  https://www.fda.gov/media/151611/download; FDA, Janssen COVID-19 Vaccine EUA Decision Memorandum
  (Feb. 27, 2021), https://www.fda.gov/media/146338/download.

                                                                                                       43
  84 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 84 of 116 PageID #:
Case
                                     96
                                 1. COVID-19 in Pregnancy
  As a preliminary matter, we note that COVID-19 poses significant risks to pregnant women.
  CDC explains that “observational data regarding COVID-19 during pregnancy demonstrate that
  pregnant people with COVID-19 have an increased risk of severe illness, including illness
  resulting in intensive care admission, mechanical ventilation, extracorporeal membrane
  oxygenation, or death, though the absolute risk for these outcomes is low. Additionally, they are
  at increased risk of preterm birth and might be at an increased risk of adverse pregnancy
  complications and outcomes, such as preeclampsia, coagulopathy, and stillbirth.” 108

                                 2. Certain Content and Format Requirements for Prescription
                                    Drug Labeling for Products Approved Under NDAs or BLAs
  As FDA explains in the draft guidance for industry, Pregnancy, Lactation, and Reproductive
  Potential: Labeling for Human Prescription Drug and Biological Products – Content and Format,
  (“Pregnancy and Lactation Guidance”) “[p]rescription drug labeling is a communication tool. Its
  principal objective is to make available to health care providers the detailed prescribing
  information necessary for the safe and effective use of a drug, in a manner that is clear and useful
  to providers when prescribing for and counseling patients.” 109 In order to achieve this objective,
  prescription labeling must be based on scientific data, and it must not be inaccurate, false, or
  misleading. 110

  FDA regulations govern the content and format of prescription drug labeling for approved drugs
  and biological products (see, e.g., §§ 201.56 and 201.57 (21 CFR 201.57); see also 21 CFR
  201.100(c)). The regulations are intended to organize labeling information to more effectively
  communicate to health care professionals the “information necessary for the safe and effective
  use of prescription drugs.” 111 FDA regulations require that the labeling of most prescription drug
  products include Highlights of Prescribing Information, which are intended to summarize the
  information that is most important for prescribing the drug safely and effectively and to facilitate
  access to the more detailed information within product labeling (see § 201.57(a)). FDA
  regulations further require that the labeling for most prescription drugs include, among other
  information, the following sections: Contraindications; Warnings and Precautions; Adverse
  108
      CDC, Interim Clinical Considerations for Use of COVID-19 Vaccines Currently Authorized in the United States,
  Vaccination of Pregnant or Lactating People, https://www.cdc.gov/vaccines/covid-19/clinical-considerations/covid-
  19-vaccines-us.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fvaccines%2Fcovid-19%2Finfo-by-
  product%2Fclinical-considerations.html#pregnant.
  109
      Pregnancy, Lactation, and Reproductive Potential: Labeling for Human Prescription Drug and Biological
  Products - Content and Format Guidance for Industry, Draft Guidance, July 2020, at 2,
  https://www.fda.gov/media/90160/download.
  110
      21 CFR § 201.56(a)(2) “The labeling must be informative and accurate and neither promotional in tone nor false
  or misleading in any particular. In accordance with §§ 314.70 and 601.12 of this chapter, the labeling must be
  updated when new information becomes available that causes the labeling to become inaccurate, false, or
  misleading.”
  111
      Preamble to final rule, “Requirements on Content and Format of Labeling for Human Prescription Drug and
  Biological Products” (71 FR 3922 at 3928, January 24, 2006) (Physician Labeling Rule). For the content and format
  requirements for the labeling of older prescription drug products that are not subject to the labeling requirements in
  § 201.57, see § 201.80 (21 CFR 201.80). The specific labeling requirements for older drug products differ in certain
  respects, and generally are not referenced in this response.

                                                                                                                     44
  85 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 85 of 116 PageID #:
Case
                                     97
  Reactions; and Use in Specific Populations, which includes a subsection on Pregnancy (see §
  201.57(c)(1), (5), (6), (7), and (9)(i)).

                                    a. Contraindications
  The Contraindications section must describe any situations in which the drug should not be used
  because the risk of use “clearly outweighs any possible therapeutic benefit” (§ 201.57(c)(5)).
  This section should include observed and anticipated risks, but not theoretical risks. 112 This
  could include, for example, a situation where animal data raise substantial concern about the
  potential for occurrence of the adverse reaction in humans (e.g., animal data demonstrate that the
  drug has teratogenic effects) and those risks do not outweigh any potential benefit of the drug to
  any patient. 113

                                    b. Pregnancy
  The Pregnancy subsection is located under the Use in Specific Populations section (see §
  201.57(c)(9)(i)). On December 4, 2014, FDA issued a final rule amending the regulations on the
  requirements for pregnancy and lactation information in prescription drug and biological product
  labeling (Pregnancy and Lactation Labeling Rule (PLLR)). 114 The PLLR revisions to the
  regulations were intended “to create a consistent format for providing information about the
  effects of a drug on pregnancy and lactation that would be useful for decision making by health
  care providers and their patients.” 115 The labeling content and format requirements in §
  201.57(c)(9)(i), as revised by the PLLR, took effect on June 30, 2015, with a phased
  implementation schedule for drugs (including biological products) that are the subject of NDAs,
  BLAs, and efficacy supplements that had been approved on or after June 30, 2001. 116 The PLLR
  also requires for all human prescription drug and biological products, including those for which
  an application was approved before June 30, 2001, that the Pregnancy subsection of labeling be
  revised to remove the pregnancy letter categories A, B, C, D, and X. 117
  Information in the Pregnancy subsection of labeling may present, in greater detail, a topic that is
  briefly summarized in another section of labeling (e.g., Warnings and Precautions). 118 FDA has
  explained that when a topic is discussed in more than one section of labeling, the section
  containing the most important information relevant to prescribing should typically include a
  succinct description and should cross-reference sections that contain additional detail. 119


  112
      See § 201.57(c)(5); see also FDA guidance for industry, Warnings and Precautions, Contraindications, and
  Boxed Warning Sections of Labeling for Human Prescription Drug and Biological Products - Content and Format;
  Guidance for Industry, October 2011 (Warnings Guidance), at 8, https://www.fda.gov/media/71866/download.
  113
      See Warnings Guidance at 8.
  114
      Final rule, “Content and Format of Labeling for Human Prescription Drug and Biological Products;
  Requirements for Pregnancy and Lactation Labeling” (PLLR) (79 FR 72064, December 4, 2014),
  https://www.federalregister.gov/documents/2014/12/04/2014-28241/content-and-format-of-labeling-for-human-
  prescription-drug-and-biological-products-requirements-for.
  115
      Id. at 72066.
  116
      See §§ 201.56(b) and 201.57(c)(9)(i).
  117
      §§ 201.57(c)(9) and 201.80; see also 79 FR 72064 at 72095 (December 4, 2014).
  118
      PLLR, 79 FR 72064 at 72085 (December 4, 2014).
  119
      See FDA guidance for industry, Labeling for Human Prescription Drug and Biological Products - Implementing
  the PLR Content and Format Requirements; Guidance for Industry, February 2013,
  https://www.fda.gov/media/71836/download.

                                                                                                               45
  86 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 86 of 116 PageID #:
Case
                                     98
  Under current labeling requirements, information in the Pregnancy subsection of labeling is
  presented under the following subheadings: Pregnancy Exposure Registry; Risk Summary;
  Clinical Considerations; and Data. 120 The labeling for the Authorized COVID-19 Vaccines
  includes the Pregnancy Exposure Registry and the Risk Summary subheadings. We briefly
  describe these subheadings below.

                                         i. Pregnancy Exposure Registry
  If there is a scientifically acceptable pregnancy exposure registry for the drug, the labeling must
  state that fact and provide contact information needed for enrolling in or obtaining information
  about the registry.

                                        ii. Risk Summary
  The Risk Summary subheading is required under the Pregnancy subsection because certain
  statements must be included even when no product-specific data are available, given that all
  pregnancies have a background risk of birth defect, loss, or other adverse outcomes. 121 The Risk
  Summary must contain risk statement(s) that describe for the drug the risk of adverse
  developmental outcomes based on all relevant human data, animal data, and/or the drug’s
  pharmacology. 122 When multiple data sources are available, the risk statements are required to be
  presented in the following order: human, animal, and pharmacologic. 123
  When human data are available that establish the presence or absence of any adverse
  developmental outcome(s) associated with maternal use of the drug, a risk statement based on
  human data must summarize the specific developmental outcome(s) and include its incidence
  and the effects of dose, duration of exposure, and gestational timing of exposure. 124 If human
  data indicate that there is an increased risk for a specific adverse developmental outcome in
  infants born to women exposed to the drug during pregnancy, the risk summary must contain a
  quantitative comparison of that risk to the risk for the same outcome in infants born to women
  who were not exposed to the drug, but who have the disease or condition for which the drug is
  indicated to be used. 125 When risk information is not available for women with the disease or
  condition(s) for which the drug is indicated, the risk summary must contain a comparison of the
  specific outcome in women exposed to the drug during pregnancy against the rate at which the
  outcome occurs in the general population. 126
  When animal data are available, the risk statement based on such data must describe the potential
  risk for adverse developmental outcomes in humans and summarize the available data. 127 This
  statement must include: the number and type(s) of species affected; timing of exposure; animal
  doses expressed in terms of human dose or exposure equivalents; and outcomes for pregnant
  animals and offspring. 128


  120
      § 201.57(c)(9)(i).
  121
      § 201.57(c)(9)(i)(B).
  122
      Id.
  123
      Id.
  124
      § 201.57(c)(9)(i)(B)(1).
  125
      Id.
  126
      Id.
  127
      § 201.57(c)(9)(i)(B)(2).
  128
      Id.

                                                                                                    46
  87 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 87 of 116 PageID #:
Case
                                     99
  With respect to pharmacology, when the drug has a well-understood pharmacologic mechanism
  of action that may result in adverse developmental outcomes, the Risk Summary must explain
  the mechanism of action and the potential associated risks. 129

                               3. Inclusion of Contraindications and Pregnancy Information in
                                  the Labeling for the Authorized COVID-19 Vaccines
  For the emergency use of an unapproved product, section 564(e)(1)(A)(i) of the FD&C Act
  requires that FDA must—to the extent practicable given the applicable circumstances of the
  emergency, and as FDA finds necessary and appropriate to protect the public health—establish
  appropriate conditions designed to ensure that health care professionals administering the
  authorized product are informed:
          • That FDA has authorized the emergency use of the product (including the product name
          and an explanation of its intended use);
          • Of the significant known and potential benefits and risks of the emergency use of the
          product, and the extent to which such benefits and risks are unknown; and
          • Of available alternatives and their benefits and risks.

  Therefore, as explained in the EUA Guidance, FDA recommends that “a request for an EUA
  include a ‘Fact Sheet’ for health care professionals or authorized dispensers that includes
  essential information about the product. In addition to the required information, Fact Sheets
  should include . . . any contraindications or warnings.” 130 The EUA guidance also recommends
  that, for unapproved drugs that do not have “FDA-approved labeling for any indication . . . in
  addition to the brief summary information found in a Fact Sheet, the sponsor also develop more
  detailed information similar to what health care professionals are accustomed to finding in FDA-
  approved package inserts.” 131

  The sponsors for all the Authorized COVID-19 Vaccines submitted such prescribing information
  in the EUA requests, and FDA reviewed and authorized this labeling. The Fact Sheets for
  Healthcare Providers Administering Vaccine for all of the Authorized COVID-19 Vaccines
  contain Contraindications and Warnings and Precautions sections because FDA determined that
  sufficient data existed for inclusion of such information in the authorized labeling for these
  vaccines. 132

  FDA did not, however, require inclusion of a contraindication for pregnancy in the authorized
  labeling. The authorized COVID-19 vaccines are authorized for use in an age range that includes
  women of childbearing age and are not contraindicated for use in pregnant women because FDA

  129
      § 201.57(c)(9)(i)(B)(3).
  130
      EUA Guidance at 22.
  131
      EUA Guidance at 23.
  132
      Janssen COVID-19 Vaccine Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination Providers),
  Sections 5.2 and 5.3 Warnings and Precautions Regarding Thrombosis with Thrombocytopenia and GBS,
  https://www.fda.gov/media/146304/download; Pfizer-BioNTech COVID-19 Vaccine Fact Sheet for Healthcare
  Providers Administering Vaccine (Vaccination Providers), Section 5.2, Warning and Precautions Regarding
  Myocarditis and Pericarditis, https://www.fda.gov/media/144413/download Moderna COVID-19 Vaccine Fact
  Sheet for Healthcare Providers Administering Vaccine (Vaccination Providers), Section 5.2, Warning and
  Precautions Regarding Myocarditis and Pericarditis, https://www.fda.gov/media/144637/download.

                                                                                                              47
  88 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 88 of 116 PageID #:
Case
                                    100
  is not aware of any evidence that suggests the risk of use of the Authorized COVID-19 Vaccines
  in pregnant women would clearly outweigh any possible therapeutic benefit. 133 Nor has the
  Petitioner presented any such evidence in the Petition. Accordingly, this request is denied.

                               4. Inclusion of Contraindications and Pregnancy Information in
                                  the Labeling for Licensed COVID-19 Vaccines
  With respect to Petitioner’s request that FDA “immediately revoke tacit approval that pregnant
  women may receive any EUA or licensed COVID vaccines and immediately issue public
  guidance to that effect” (Petition at 1; emphasis added), as explained above in this section, FDA
  regulations require the Contraindications section of the labeling for an approved drug or
  biological product to describe any situations in which the drug or biological product should not
  be used because the risk of use “clearly outweighs any possible therapeutic benefit” (§
  201.57(c)(5)). This section should include observed and anticipated risks, but not theoretical
  risks. 134 The approved COVID-19 vaccine (COVID-19 Vaccine, mRNA; Comirnaty) is indicated
  for use in an age range that includes women of childbearing age and is not contraindicated for
  use in pregnant women because FDA is not aware of any evidence that suggests the risk of use of
  BioNTech’s COVID-19 vaccine in pregnant women would clearly outweigh any possible
  therapeutic benefit, 135 nor has the Petitioner presented any such evidence in the Petition.

  In its review of a BLA for any future COVID-19 vaccine candidate, FDA will apply the
  regulatory standards outlined above in determining, on a case-by-case basis, whether to include a
  contraindication in pregnancy, or any other contraindications, in the approved labeling for such a
  vaccine. Accordingly, Petitioner’s request is denied.

                  iv.    Petitioner’s Request that FDA Immediately Amend its Guidance
                         regarding Certain Approved Drugs [chloroquine drugs, ivermectin,
                         “and any other drugs demonstrated to be safe and effective against
                         COVID”]
  Petitioner requests that the Agency “immediately amend its existing guidance for the use of the
  chloroquine drugs, ivermectin, and any other drugs demonstrated to be safe and effective against
  COVID, to comport with current scientific evidence of safety and efficacy at currently used
  doses and immediately issue notifications to all stakeholders of this change.” Petition at 2. FDA
  has not issued “guidance for the use of chloroquine drugs, ivermectin, and other drugs




  133
      FDA’s decision memoranda for the Authorized COVID-19 Vaccines discuss FDA’s analysis of all available data
  regarding the use of the Authorized COVID-19 Vaccines in pregnancy. See, FDA, Pfizer-BioNTech COVID-19
  Vaccine EUA Decision Memorandum (Dec. 11, 2020), https://www.fda.gov/media/144416/download; FDA,
  Moderna COVID-19 Vaccine EUA Decision Memorandum (Dec. 18, 2020),
  https://www.fda.gov/media/144673/download; FDA, Janssen COVID-19 Vaccine EUA Decision Memorandum
  (Feb. 27, 2021), https://www.fda.gov/media/146338/download.
  134
      See § 201.57(c)(5); see also Warnings Guidance at 8.
  135
      See FDA's Summary Basis for Regulatory Action (SBRA) for the BioNTech BLA. This memorandum will be
  posted on www.fda.gov.

                                                                                                              48
  89 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 89 of 116 PageID #:
Case
                                    101
  demonstrated to be safe and effective against COVID.” 136 FDA has, however, analyzed adverse
  event information and made publicly available safety issues regarding the use of
  hydroxychloroquine and chloroquine to treat patients with COVID-19. 137 FDA has also informed
  the public that it has received multiple reports of patients who have required medical support and
  been hospitalized after self-medicating with ivermectin intended for horses, that taking large
  doses of ivermectin can cause serious harm, that ivermectin is not authorized or approved by
  FDA to treat COVID-19, and that using any treatment for COVID-19 that is not approved or
  authorized by the FDA, unless part of a clinical trial, can cause serious harm. 138 You have not
  provided any evidence to suggest that the safety information in these communications is
  inaccurate. Thus, to the extent you are requesting that FDA withdraw or revise these previous
  safety communications, that request is denied.

                      v. Petitioner’s Request that FDA Issue Guidance to the Secretary of
                         Defense and the President

  Petitioner requests that FDA “issue guidance to the Secretary of the Defense and the President
  not to grant an unprecedented Presidential waiver of prior consent regarding COVID vaccines
  for Servicemembers under 10 U.S.C. § 1107(f) or 10 U.S.C. § 1107a.” Petition at 2.

  FDA denies this request because FDA, an agency within the U.S. Department of Health and
  Human Services, does not issue guidance of the type requested to the President of the United
  States or to other Departments in the executive branch of the U.S. federal government.




  136
      Under FDA’s good guidance practices regulations, a “guidance document” is defined as “documents prepared for
  FDA staff, applicants/sponsors, and the public that describe the agency’s interpretation of or policy on a regulatory
  issue.” 21 CFR 10.115(a)(b)(1). The regulation provides further that “[g]uidance documents include, but are not
  limited to, documents that relate to: The design, production, labeling, promotion, manufacturing, and testing of
  regulated products; the processing, content, and evaluation or approval of submissions; and inspection and
  enforcement policies.” Importantly, the provision at 21 CFR 10.115(b)(3), excludes from the definition of “guidance
  document” general information documents provided to consumers or health professionals, such as those
  communications that have been provided to the public regarding the use of hydroxychloroquine, chloroquine, and
  ivermectin to treat patients with COVID-19. 21 CFR 10.115(b)(3) states: “[g]uidance documents do not include:
  Documents relating to internal FDA procedures, agency reports, general information documents provided to
  consumers or health professionals, speeches, journal articles and editorials, media interviews, press materials,
  warning letters, memoranda of understanding, or other communications directed to individual persons or firms.”
  (Emphasis added.)
  137
      FDA Drug Safety Communication, FDA cautions against use of hydroxychloroquine or chloroquine for COVID-
  19 outside of the hospital setting or a clinical trial due to risk of heart rhythm problems, April 24, 2020, updated
  June 15, 2020 and July 1, 2020, https://www.fda.gov/drugs/drug-safety-and-availability/fda-cautions-against-use-
  hydroxychloroquine-or-chloroquine-covid-19-outside-hospital-setting-or; FDA, CDER Office of Surveillance and
  Epidemiology Pharmacovigilance Memorandum, May 19, 2020,
  https://www.accessdata.fda.gov/drugsatfda_docs/nda/2020/OSE%20Review_Hydroxychloroquine-
  Cholorquine%20-%2019May2020_Redacted.pdf.
  138
      FDA Consumer Update, Why You Should Not Use Ivermectin to Treat or Prevent COVID-19, March 5, 2021,
  https://www.fda.gov/consumers/consumer-updates/why-you-should-not-use-ivermectin-treat-or-prevent-covid-
  19; FDA Letter to Stakeholders, Do Not Use Ivermectin Intended for Animals as Treatment for COVID-19 in
  Humans, April 10, 2020, https://www.fda.gov/animal-veterinary/product-safety-information/fda-letter-stakeholders-
  do-not-use-ivermectin-intended-animals-treatment-covid-19-humans.

                                                                                                                    49
  90 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 90 of 116 PageID #:
Case
                                    102
                      vi. Petitioner’s Request that FDA Issue Guidance to Stakeholders
                          Regarding the Option to Refuse or Accept Administration of
                          Investigational COVID-19 Vaccines

  Petitioner requests that FDA “issue guidance to all stakeholders in digital and written formats to
  affirm that all citizens have the option to accept or refuse administration of investigational
  COVID vaccines without adverse work, educational or other non-health related consequences,
  under 21 U.S.C. § 360bbb-3(e)(1)(a)(ii)(III) 1 and the informed consent requirements of the
  Nuremberg Code.” 139 We interpret this request to relate to the Authorized COVID-19 Vaccines
  and third parties’ decisions with respect to unvaccinated individuals’ participation in certain
  activities. Such decisions by third parties with respect to employment, education, and other non-
  FDA-regulated activities would not be within FDA’s purview. Accordingly, FDA denies
  Petitioner’s request.

                      vii. Petitioner’s Request that FDA Issue Guidance Regarding Marketing
                           and Promotion of COVID-19 Vaccines

  FDA notes that your Petition discusses statements made by CDC. For requests intended for
  CDC, you should contact CDC directly.

  As explained above in section III.b.i.1.b of this response, the EUA revocation standard in section
  564(g)(2) of the FD&C Act is not met for any of the Authorized COVID-19 Vaccines. With
  respect to Petitioner’s request to issue guidance pending revocation of the EUAs for the
  Authorized COVID-19 Vaccines, we note that the EUA Guidance contains a section regarding
  advertising for EUA products. As explained in the EUA guidance, FDA may, under section
  564(e)(1)(B) of the FD&C Act, on a case-by-case basis and to the extent feasible given the
  circumstances of a particular public health emergency, establish certain additional conditions that
  FDA finds to be necessary or appropriate to protect the public health. 140 The EUA guidance
  explains that, under section 564(e)(4) of the FD&C Act, FDA may place conditions on
  “advertisements and other promotional descriptive printed matter (e.g., press releases issued by
  the EUA sponsor) relating to the use of an EUA product, such as requirements applicable to
  prescription drugs under section 502(n) . . . .” 141 FDA’s authority under section 564(e)(4)
  ordinarily does not extend to statements by third parties who have no direct connection with the
  EUA sponsor.

  For the Authorized COVID-19 Vaccines, FDA has determined that such conditions are necessary
  to protect the public health. Accordingly, the Letter of Authorization for each of the Authorized
  COVID-19 Vaccines contains conditions related to printed matter, advertising, and promotion. 142
  Given the current public health emergency, FDA does not see a need to expend the resources

  139
      Concerns about potential State vaccine requirements are better directed to the States. FDA does not mandate use
  of vaccines.
  140
      EUA Guidance at 26.
  141
      Id. at 27.
  142
      FDA, Pfizer-BioNTech COVID-19 Vaccine Letter of Authorization (Aug. 12, 2021),
  https://www.fda.gov/media/150386/download; FDA, Moderna COVID-19 Vaccine Letter of Authorization (Aug.
  12, 2021), https://www.fda.gov/media/144636/download; FDA, Janssen COVID-19 Vaccine Letter of
  Authorization (June 10, 2021), https://www.fda.gov/media/146303/download.

                                                                                                                   50
  91 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 91 of 116 PageID #:
Case
                                    103
  necessary to develop and issue additional guidance on this topic. Thus, because FDA has already
  issued guidance addressing advertising and promotion of EUA products, and because FDA has
  established conditions related to printed matter, advertising, and promotion for all of the
  Authorized COVID-19 Vaccines, FDA denies Petitioner’s request to issue additional guidance
  on this issue.

         c. Conclusion
  FDA has considered Petitioner’s requests as they relate to the Authorized COVID-19 Vaccines
  and the approved COVID-19 Vaccine. For the reasons given in this letter, FDA denies the
  requests in Petitioner’s citizen petition. Therefore, we deny the Petition in its entirety.

                                              Sincerely,




                                              Peter Marks, MD, PhD
                                              Director
                                              Center for Biologics Evaluation and Research


  cc: Dockets Management Staff




                                                                                                51
  92 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 92 of 116 PageID #:
Case
                                    104
            Appendix I: Aspects of Vaccine Development and Process for Licensure

  A.     Vaccines are Biologics and Drugs
  Vaccines are both biological products under the Public Health Service Act (PHS Act) (42 U.S.C.
  § 262) and drugs under the Federal Food, Drug, and Cosmetic Act (FD&C Act) (21 U.S.C. §
  321). The PHS Act defines a “biological product” as including a “vaccine…or analogous
  product…applicable to the prevention, treatment, or cure of a disease or condition of human
  beings.” 42 U.S.C. § 262(i)(1). The FD&C Act defines drug to include “articles intended for
  use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man.” 21 U.S.C. §
  321(g)(1)(B).
  Under the PHS Act, a biological product may not be introduced or delivered for introduction into
  interstate commerce unless a biologics license is in effect for the product. 42 U.S.C. §
  262(a)(1)(A).
  B.     Clinical Investigations of Vaccines
  Before a vaccine is licensed (approved) by FDA and can be used by the public, FDA requires
  that it undergo a rigorous and extensive development program that includes laboratory research,
  animal studies, and human clinical studies to determine the vaccine’s safety and effectiveness.
  The PHS Act and the FD&C Act provide FDA with the authority to promulgate regulations that
  provide a pathway for the study of unapproved new drugs and biologics. 42 U.S.C. §
  262(a)(2)(A) and 21 U.S.C. § 355(i). The regulations on clinical investigations require the
  submission of an Investigational New Drug application (IND), which describes the protocol, and,
  among other things, assures the safety and rights of human subjects. These regulations are set
  out at 21 CFR Part 312. See 21 CFR § 312.2 (explaining that the IND regulations apply to
  clinical investigations of both drugs and biologics).
  The regulations provide that, once an IND is in effect, the sponsor may conduct a clinical
  investigation of the product, with the investigation generally being divided into three phases.
  With respect to vaccines, Phase 1 studies typically enroll fewer than 100 participants and are
  designed to look for very common side effects and preliminary evidence of an immune response
  to the candidate vaccine. Phase 2 studies may include up to several hundred individuals and are
  designed to provide information regarding the incidence of common short-term side effects, such
  as redness and swelling at the injection site or fever, and to further describe the immune response
  to the investigational vaccine. If an investigational new vaccine progresses past Phase 1 and
  Phase 2 studies, it may progress to Phase 3 studies. For Phase 3 studies, the sample size is often
  determined by the number of subjects required to establish the effectiveness of the new vaccine,
  which may be in the thousands or tens of thousands of subjects. Phase 3 studies are usually of
  sufficient size to detect less common adverse events.
  If product development is successful and the clinical data are supportive of the proposed
  indication, the completion of all three phases of clinical development can be followed by
  submission of a Biologics License Application (BLA) pursuant to the PHS Act (42 U.S.C. §
  262(a)), as specified in 21 CFR § 601.2.




                                                                                                  52
  93 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 93 of 116 PageID #:
Case
                                    105
  C.         Biologics License Applications
  A BLA must include data demonstrating that the product is safe, pure, and potent and that the
  facility in which the product is manufactured “meets standards designed to assure that the
  biological product continues to be safe, pure, and potent.” 42 U.S.C. § 262(a)(2)(C)(i). FDA
  does not consider an application to be filed until FDA determines that all pertinent information
  and data have been received. 21 CFR § 601.2. FDA’s filing of an application indicates that the
  application is complete and ready for review but is not an approval of the application.
  Under § 601.2(a), FDA may approve a manufacturer’s application for a biologics license only
  after the manufacturer submits an application accompanied by, among other things, “data derived
  from nonclinical laboratory and clinical studies which demonstrate that the manufactured
  product meets prescribed requirements of safety, purity, and potency.” The BLA must provide
  the multidisciplinary FDA reviewer team (medical officers, microbiologists, chemists,
  biostatisticians, etc.) with the Chemistry, Manufacturing, and Controls (CMC) 143 and clinical
  information necessary to make a benefit-risk assessment, and to determine whether “the
  establishment(s) and the product meet the applicable requirements established in [FDA’s
  regulations].” 21 CFR § 601.4(a).
  FDA generally conducts a pre-license inspection of the proposed manufacturing facility, during
  which production of the vaccine is examined in detail. 42 U.S.C. § 262(c). In addition, FDA
  carefully reviews information on the manufacturing process of new vaccines, including the
  results of testing performed on individual vaccine lots.
  FDA scientists and physicians evaluate all the information contained in a BLA, including the
  safety and effectiveness data and the manufacturing information, to determine whether the
  application meets the statutory and regulatory requirements. FDA may also convene a meeting
  of its advisory committee to seek input from outside, independent, technical experts from various
  scientific and public health disciplines that provide input on scientific data and its public health
  significance.
  As part of FDA’s evaluation of a vaccine as a whole, FDA takes all of a vaccine’s ingredients
  into account (including preservatives and adjuvants). FDA licenses a vaccine only after the
  Agency has determined that the vaccine is safe and effective for its intended use, in that its
  benefits outweigh its potential risks.




  143
        Also referred to as Pharmaceutical Quality/CMC.

                                                                                                   53
  94 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 94 of 116 PageID #:
Case
                                    106
           EXHIBIT 5
  95 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 95 of 116 PageID #:
Case
                                    107
  Our STN: BL 125742/0                                                    BLA APPROVAL

  BioNTech Manufacturing GmbH                                          August 23, 2021
  Attention: Amit Patel
  Pfizer Inc.
  235 East 42nd Street
  New York, NY 10017

  Dear Mr. Patel:

  Please refer to your Biologics License Application (BLA) submitted and received on
  May 18, 2021, under section 351(a) of the Public Health Service Act (PHS Act) for
  COVID-19 Vaccine, mRNA.

  LICENSING

  We are issuing Department of Health and Human Services U.S. License No. 2229 to
  BioNTech Manufacturing GmbH, Mainz, Germany, under the provisions of section
  351(a) of the PHS Act controlling the manufacture and sale of biological products. The
  license authorizes you to introduce or deliver for introduction into interstate commerce,
  those products for which your company has demonstrated compliance with
  establishment and product standards.

  Under this license, you are authorized to manufacture the product, COVID-19 Vaccine,
  mRNA, which is indicated for active immunization to prevent coronavirus disease 2019
  (COVID-19) caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)
  in individuals 16 years of age and older.

  The review of this product was associated with the following National Clinical Trial
  (NCT) numbers: NCT04368728 and NCT04380701.

  MANUFACTURING LOCATIONS

  Under this license, you are approved to manufacture COVID-19 Vaccine, mRNA drug
  substance at (b) (4)
                             The final formulated product will be manufactured, filled,
  labeled and packaged at Pfizer (b) (4)

             . The diluent, 0.9% Sodium Chloride Injection, USP, will be manufactured at
  (b) (4)



  U.S. Food & Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993
  w ww.fda.gov
  96 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 96 of 116 PageID #:
Case
                                    108
  Page 2 – STN BL 125742/0 – Elisa Harkins


  You may label your product with the proprietary name, COMIRNATY, and market it in
  2.0 mL glass vials, in packages of 25 and 195 vials.
  We did not refer your application to the Vaccines and Related Biological Products
  Advisory Committee because our review of information submitted in your BLA, including
  the clinical study design and trial results, did not raise concerns or controversial issues
  that would have benefited from an advisory committee discussion.

  DATING PERIOD

  The dating period for COVID-19 Vaccine, mRNA shall be 9 months from the date of
  manufacture when stored between -90ºC to -60ºC (-130ºF to -76ºF). The date of
  manufacture shall be no later than the date of final sterile filtration of the formulated
  drug product (at (b) (4)                                                            , the date
  of manufacture is defined as the date of sterile filtration for the final drug product; at
  Pfizer (b) (4)                                          , it is defined as the date of the (b) (4)

                       Following the final sterile filtration, (b)   (4)
                                                                            , no
  reprocessing/reworking is allowed without prior approval from the Agency. The dating
  period for your drug substance shall be (b) (4) when stored at (b) (4)            We have
  approved the stability protocols in your license application for the purpose of extending
  the expiration dating period of your drug substance and drug product under 21 CFR
  601.12.

  FDA LOT RELEASE

  Please submit final container samples of the product in final containers together with
  protocols showing results of all applicable tests. You may not distribute any lots of
  product until you receive a notification of release from the Director, Center for Biologics
  Evaluation and Research (CBER).

  BIOLOGICAL PRODUCT DEVIATIONS

  You must submit reports of biological product deviations under 21 CFR 600.14. You
  should identify and investigate all manufacturing deviations promptly, including those
  associated with processing, testing, packaging, labeling, storage, holding and
  distribution. If the deviation involves a distributed product, may affect the safety, purity,
  or potency of the product, and meets the other criteria in the regulation, you must
  submit a report on Form FDA 3486 to the Director, Office of Compliance and Biologics
  Quality, electronically through the eBPDR web application or at the address below.
  Links for the instructions on completing the electronic form (eBPDR) may be found on
  CBER's web site at https://www.fda.gov/vaccines-blood-biologics/report-problem-center-
  biologics-evaluation-research/biological-product-deviations:

         Food and Drug Administration
         Center for Biologics Evaluation and Research
         Document Control Center


  97 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 97 of 116 PageID #:
Case
                                    109
  Page 3 – STN BL 125742/0 – Elisa Harkins


         10903 New Hampshire Ave.
         WO71-G112
         Silver Spring, MD 20993-0002

  MANUFACTURING CHANGES

  You must submit information to your BLA for our review and written approval under 21
  CFR 601.12 for any changes in, including but not limited to, the manufacturing, testing,
  packaging or labeling of COVID-19 Vaccine, mRNA, or in the manufacturing facilities.

  LABELING

  We hereby approve the draft content of labeling including Package Insert, submitted
  under amendment 74, dated August 21, 2021, and the draft carton and container labels
  submitted under amendment 63, dated August 19, 2021.

  CONTENT OF LABELING

  As soon as possible, but no later than 14 days from the date of this letter, please submit
  the final content of labeling (21 CFR 601.14) in Structured Product Labeling (SPL)
  format via the FDA automated drug registration and listing system, (eLIST) as described
  at http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/
  default.htm. Content of labeling must be identical to the Package Insert submitted on
  August 21, 2021. Information on submitting SPL files using eLIST may be found in the
  guidance for industry SPL Standard for Content of Labeling Technical Qs and As at
  http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guida
  nces/UCM072392.pdf.

  The SPL will be accessible via publicly available labeling repositories.

  CARTON AND CONTAINER LABELS

  Please electronically submit final printed carton and container labels identical to the
  carton and container labels submitted on August 19, 2021, according to the guidance
  for industry Providing Regulatory Submissions in Electronic Format — Certain Human
  Pharmaceutical Product Applications and Related Submissions Using the eCTD
  Specifications at https://www.fda.gov/regulatory-information/search-fda-guidance-
  documents/providing-regulatory-submissions-electronic-format-certain-human-
  pharmaceutical-product-applications.

  All final labeling should be submitted as Product Correspondence to this BLA STN BL
  125742 at the time of use and include implementation information on Form FDA 356h.


  ADVERTISING AND PROMOTIONAL LABELING




  98 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 98 of 116 PageID #:
Case
                                    110
  Page 4 – STN BL 125742/0 – Elisa Harkins


  You may submit two draft copies of the proposed introductory advertising and
  promotional labeling with Form FDA 2253 to the Advertising and Promotional Labeling
  Branch at the following address:
                       Food and Drug Administration
                       Center for Biologics Evaluation and Research
                       Document Control Center
                       10903 New Hampshire Ave.
                       WO71-G112
                       Silver Spring, MD 20993-0002

  You must submit copies of your final advertising and promotional labeling at the time of
  initial dissemination or publication, accompanied by Form FDA 2253 (21 CFR
  601.12(f)(4)).

  All promotional claims must be consistent with and not contrary to approved labeling.
  You should not make a comparative promotional claim or claim of superiority over other
  products unless you have substantial evidence or substantial clinical experience to
  support such claims (21 CFR 202.1(e)(6)).

  ADVERSE EVENT REPORTING

  You must submit adverse experience reports in accordance with the adverse
  experience reporting requirements for licensed biological products (21 CFR 600.80),
  and you must submit distribution reports at monthly intervals as described in 21 CFR
  600.81. For information on adverse experience reporting, please refer to the guidance
  for industry Providing Submissions in Electronic Format —Postmarketing Safety
  Reports for Vaccines at https://www.fda.gov/regulatory-information/search-fda-
  guidance-documents/providing-submissions-electronic-format-postmarketing-safety-
  reports-vaccines. For information on distribution reporting, please refer to the guidance
  for industry Electronic Submission of Lot Distribution Reports at
  http://www.fda.gov/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInformation
  /Post-MarketActivities/LotReleases/ucm061966.htm.

  PEDIATRIC REQUIREMENTS

  Under the Pediatric Research Equity Act (PREA) (21 U.S.C. 355c), all applications for
  new active ingredients, new indications, new dosage forms, new dosing regimens, or
  new routes of administration are required to contain an assessment of the safety and
  effectiveness of the product for the claimed indication in pediatric patients unless this
  requirement is waived, deferred, or inapplicable.

  We are deferring submission of your pediatric studies for ages younger than 16 years
  for this application because this product is ready for approval for use in individuals 16
  years of age and older, and the pediatric studies for younger ages have not been
  completed.




  99 1:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 99 of 116 PageID #:
Case
                                    111
   Page 5 – STN BL 125742/0 – Elisa Harkins


   Your deferred pediatric studies required under section 505B(a) of the Federal Food,
   Drug, and Cosmetic Act (FDCA) are required postmarketing studies. The status of
   these postmarketing studies must be reported according to 21 CFR 601.28 and section
   505B(a)(4)(C) of the FDCA. In addition, section 506B of the FDCA and 21 CFR 601.70
   require you to report annually on the status of any postmarketing commitments or
   required studies or clinical trials.

   Label your annual report as an “Annual Status Report of Postmarketing Study
   Requirement/Commitments” and submit it to the FDA each year within 60 calendar
   days of the anniversary date of this letter until all Requirements and Commitments
   subject to the reporting requirements under section 506B of the FDCA are released or
   fulfilled. These required studies are listed below:

      1. Deferred pediatric Study C4591001 to evaluate the safety and effectiveness of
         COMIRNATY in children 12 years through 15 years of age.

         Final Protocol Submission: October 7, 2020

         Study Completion: May 31, 2023

         Final Report Submission: October 31, 2023

      2. Deferred pediatric Study C4591007 to evaluate the safety and effectiveness of
         COMIRNATY in infants and children 6 months to <12 years of age.

         Final Protocol Submission: February 8, 2021

         Study Completion: November 30, 2023

         Final Report Submission: May 31, 2024

      3. Deferred pediatric Study C4591023 to evaluate the safety and effectiveness of
         COMIRNATY in infants <6 months of age.

         Final Protocol Submission: January 31, 2022

         Study Completion: July 31, 2024

         Final Report Submission: October 31, 2024

   Submit the protocols to your IND 19736, with a cross-reference letter to this BLA STN
   BL 125742 explaining that these protocols were submitted to the IND. Please refer to
   the PMR sequential number for each study/clinical trial and the submission number as
   shown in this letter.
   Submit final study reports to this BLA STN BL 125742. In order for your PREA PMRs to
   be considered fulfilled, you must submit and receive approval of an efficacy or a labeling




   1001:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 100 of 116 PageID #:
Case
                                      112
   Page 6 – STN BL 125742/0 – Elisa Harkins


   supplement. For administrative purposes, all submissions related to these required
   pediatric postmarketing studies must be clearly designated as:

      •   Required Pediatric Assessment(s)

   We note that you have fulfilled the pediatric study requirement for ages 16 through 17
   years for this application.

   POSTMARKETING REQUIREMENTS UNDER SECTION 505(o)

   Section 505(o) of the Federal Food, Drug, and Cosmetic Act (FDCA) authorizes FDA to
   require holders of approved drug and biological product applications to conduct
   postmarketing studies and clinical trials for certain purposes, if FDA makes certain
   findings required by the statute (section 505(o)(3)(A), 21 U.S.C. 355(o)(3)(A)).

   We have determined that an analysis of spontaneous postmarketing adverse events
   reported under section 505(k)(1) of the FDCA will not be sufficient to assess known
   serious risks of myocarditis and pericarditis and identify an unexpected serious risk of
   subclinical myocarditis.

   Furthermore, the pharmacovigilance system that FDA is required to maintain under
   section 505(k)(3) of the FDCA is not sufficient to assess these serious risks.

   Therefore, based on appropriate scientific data, we have determined that you are
   required to conduct the following studies:

      4. Study C4591009, entitled “A Non-Interventional Post-Approval Safety Study of
         the Pfizer-BioNTech COVID-19 mRNA Vaccine in the United States,” to evaluate
         the occurrence of myocarditis and pericarditis following administration of
         COMIRNATY.

          We acknowledge the timetable you submitted on August 21, 2021, which states
          that you will conduct this study according to the following schedule:

          Final Protocol Submission: August 31, 2021

          Monitoring Report Submission: October 31, 2022

          Interim Report Submission: October 31, 2023

          Study Completion: June 30, 2025

          Final Report Submission: October 31, 2025

      5. Study C4591021, entitled “Post Conditional Approval Active Surveillance Study
         Among Individuals in Europe Receiving the Pfizer-BioNTech Coronavirus



   1011:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 101 of 116 PageID #:
Case
                                      113
   Page 7 – STN BL 125742/0 – Elisa Harkins


         Disease 2019 (COVID-19) Vaccine,” to evaluate the occurrence of myocarditis
         and pericarditis following administration of COMIRNATY.

         We acknowledge the timetable you submitted on August 21, 2021, which states
         that you will conduct this study according to the following schedule:

         Final Protocol Submission: August 11, 2021

         Progress Report Submission: September 30, 2021

         Interim Report 1 Submission: March 31, 2022

         Interim Report 2 Submission: September 30, 2022

         Interim Report 3 Submission: March 31, 2023

         Interim Report 4 Submission: September 30, 2023

         Interim Report 5 Submission: March 31, 2024

         Study Completion: March 31, 2024

         Final Report Submission: September 30, 2024

      6. Study C4591021 substudy to describe the natural history of myocarditis and
         pericarditis following administration of COMIRNATY.

         We acknowledge the timetable you submitted on August 21, 2021, which states
         that you will conduct this study according to the following schedule:

         Final Protocol Submission: January 31, 2022

         Study Completion: March 31, 2024

         Final Report Submission: September 30, 2024

      7. Study C4591036, a prospective cohort study with at least 5 years of follow-up for
         potential long-term sequelae of myocarditis after vaccination (in collaboration
         with Pediatric Heart Network).

         We acknowledge the timetable you submitted on August 21, 2021, which states
         that you will conduct this study according to the following schedule:

         Final Protocol Submission: November 30, 2021

         Study Completion: December 31, 2026




   1021:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 102 of 116 PageID #:
Case
                                      114
   Page 8 – STN BL 125742/0 – Elisa Harkins


          Final Report Submission: May 31, 2027

      8. Study C4591007 substudy to prospectively assess the incidence of subclinical
         myocarditis following administration of the second dose of COMIRNATY in a
         subset of participants 5 through 15 years of age.

          We acknowledge the timetable you submitted on August 21, 2021, which states
          that you will conduct this assessment according to the following schedule:

          Final Protocol Submission: September 30, 2021

          Study Completion: November 30, 2023

          Final Report Submission: May 31, 2024

      9. Study C4591031 substudy to prospectively assess the incidence of subclinical
         myocarditis following administration of a third dose of COMIRNATY in a subset of
         participants 16 to 30 years of age.

          We acknowledge the timetable you submitted on August 21, 2021, which states
          that you will conduct this study according to the following schedule:

          Final Protocol Submission: November 30, 2021

          Study Completion: June 30, 2022

          Final Report Submission: December 31, 2022

   Please submit the protocols to your IND 19736, with a cross-reference letter to this BLA
   STN BL 125742 explaining that these protocols were submitted to the IND. Please refer
   to the PMR sequential number for each study/clinical trial and the submission number
   as shown in this letter.

   Please submit final study reports to the BLA. If the information in the final study report
   supports a change in the label, the final study report must be submitted as a
   supplement to this BLA STN BL 125742. For administrative purposes, all submissions
   related to these postmarketing studies required under section 505(o) must be submitted
   to this BLA and be clearly designated as:

      •   Required Postmarketing Correspondence under Section 505(o)
      •   Required Postmarketing Final Report under Section 505(o)
      •   Supplement contains Required Postmarketing Final Report under Section
          505(o)

   Section 505(o)(3)(E)(ii) of the FDCA requires you to report periodically on the status of
   any study or clinical trial required under this section. This section also requires you to
   periodically report to FDA on the status of any study or clinical trial otherwise


   1031:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 103 of 116 PageID #:
Case
                                      115
   Page 9 – STN BL 125742/0 – Elisa Harkins


   undertaken to investigate a safety issue. In addition, section 506B of the FDCA and 21
   CFR 601.70 require you to report annually on the status of any postmarketing
   commitments or required studies or clinical trials.

   You must describe the status in an annual report on postmarketing studies for this
   product. Label your annual report as an Annual Status Report of Postmarketing
   Requirements/Commitments and submit it to the FDA each year within 60 calendar
   days of the anniversary date of this letter until all Requirements and Commitments
   subject to the reporting requirements of section 506B of the FDCA are fulfilled or
   released. The status report for each study should include:

      •   the sequential number for each study as shown in this letter;
      •   information to identify and describe the postmarketing requirement;
      •   the original milestone schedule for the requirement;
      •   the revised milestone schedule for the requirement, if appropriate;
      •   the current status of the requirement (i.e., pending, ongoing, delayed, terminated,
          or submitted); and,
      •   an explanation of the status for the study or clinical trial. The explanation should
          include how the study is progressing in reference to the original projected
          schedule, including, the patient accrual rate (i.e., number enrolled to date and the
          total planned enrollment).

   As described in 21 CFR 601.70(e), we may publicly disclose information regarding
   these postmarketing studies on our website at http://www.fda.gov/Drugs/Guidance
   ComplianceRegulatoryInformation/Post-marketingPhaseIVCommitments/default.htm.

   We will consider the submission of your annual report under section 506B of the FDCA
   and 21 CFR 601.70 to satisfy the periodic reporting requirement under section
   505(o)(3)(E)(ii) provided that you include the elements listed in section 505(o) and 21
   CFR 601.70. We remind you that to comply with section 505(o), your annual report
   must also include a report on the status of any study or clinical trial otherwise
   undertaken to investigate a safety issue. Failure to periodically report on the status of
   studies or clinical trials required under section 505(o) may be a violation of FDCA
   section 505(o)(3)(E)(ii) and could result in regulatory action.

   POSTMARKETING COMMITMENTS SUBJECT TO REPORTING REQUIREMENTS
   UNDER SECTION 506B

   We acknowledge your written commitments as described in your letter of
   August 21, 2021 as outlined below:

      10. Study C4591022, entitled “Pfizer-BioNTech COVID-19 Vaccine Exposure during
          Pregnancy: A Non-Interventional Post-Approval Safety Study of Pregnancy and
          Infant Outcomes in the Organization of Teratology Information Specialists
          (OTIS)/MotherToBaby Pregnancy Registry.”

          Final Protocol Submission: July 1, 2021


   1041:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 104 of 116 PageID #:
Case
                                      116
   Page 10 – STN BL 125742/0 – Elisa Harkins



          Study Completion: June 30, 2025

          Final Report Submission: December 31, 2025

      11. Study C4591007 substudy to evaluate the immunogenicity and safety of lower
         dose levels of COMIRNATY in individuals 12 through <30 years of age.

          Final Protocol Submission: September 30, 2021

          Study Completion: November 30, 2023

          Final Report Submission: May 31, 2024

      12. Study C4591012, entitled “Post-emergency Use Authorization Active Safety
          Surveillance Study Among Individuals in the Veteran’s Affairs Health System
          Receiving Pfizer-BioNTech Coronavirus Disease 2019 (COVID-19) Vaccine.”

          Final Protocol Submission: January 29, 2021

          Study Completion: June 30, 2023

          Final Report Submission: December 31, 2023

      13. Study C4591014, entitled “Pfizer-BioNTech COVID-19 BNT162b2 Vaccine
          Effectiveness Study - Kaiser Permanente Southern California.”

          Final Protocol Submission: March 22, 2021

          Study Completion: December 31, 2022

          Final Report Submission: June 30, 2023

   Please submit clinical protocols to your IND 19736, and a cross-reference letter to this
   BLA STN BL 125742 explaining that these protocols were submitted to the IND. Please
   refer to the PMC sequential number for each study/clinical trial and the submission
   number as shown in this letter.

   If the information in the final study report supports a change in the label, the final study
   report must be submitted as a supplement. Please use the following designators to
   prominently label all submissions, including supplements, relating to these
   postmarketing study commitments as appropriate:

      •   Postmarketing Commitment – Correspondence Study Update
      •   Postmarketing Commitment – Final Study Report
      •   Supplement contains Postmarketing Commitment – Final Study Report



   1051:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 105 of 116 PageID #:
Case
                                      117
   Page 11 – STN BL 125742/0 – Elisa Harkins


   For each postmarketing study subject to the reporting requirements of 21 CFR 601.70,
   you must describe the status in an annual report on postmarketing studies for this
   product. Label your annual report as an Annual Status Report of Postmarketing
   Requirements/Commitments and submit it to the FDA each year within 60 calendar
   days of the anniversary date of this letter until all Requirements and Commitments
   subject to the reporting requirements of section 506B of the FDCA are fulfilled or
   released. The status report for each study should include:

      •   the sequential number for each study as shown in this letter;
      •   information to identify and describe the postmarketing commitment;
      •   the original schedule for the commitment;
      •   the status of the commitment (i.e., pending, ongoing, delayed, terminated, or
          submitted); and,
      •   an explanation of the status including, for clinical studies, the patient accrual rate
          (i.e., number enrolled to date and the total planned enrollment).

   As described in 21 CFR 601.70(e), we may publicly disclose information regarding
   these postmarketing studies on our website at http://www.fda.gov/Drugs/Guidance
   ComplianceRegulatoryInformation/Post-marketingPhaseIVCommitments/default.htm.

   POST APPROVAL FEEDBACK MEETING

   New biological products qualify for a post approval feedback meeting. Such meetings
   are used to discuss the quality of the application and to evaluate the communication
   process during drug development and marketing application review. The purpose is to
   learn from successful aspects of the review process and to identify areas that could
   benefit from improvement. If you would like to have such a meeting with us, please
   contact the Regulatory Project Manager for this application.

   Sincerely,




   Mary A. Malarkey                                      Marion F. Gruber, PhD
   Director                                              Director
   Office of Compliance                                  Office of Vaccines
    and Biologics Quality                                 Research and Review
   Center for Biologics                                  Center for Biologics
    Evaluation and Research                               Evaluation and Research




   1061:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 106 of 116 PageID #:
Case
                                      118
           EXHIBIT 6
   1071:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 107 of 116 PageID #:
Case
                                      119
                            012ÿ456ÿ75896 ÿ7ÿ9ÿ82
  !ÿ#$%%&''((()*+),-'-../0123! +23/!,/.'41,50%2624151%23412.7/40%62-.502+124072.0%421!2.-/+289:
;<=ÿ?@?ÿABCÿDEFÿGHH@ICÿGAÿABCÿ?CJ@K@<LÿA<ÿGMMH<ICÿN<O@HLGAPÿQNRSTEUVWÿSGJJ@LCÿOXYFZ[ÿ\BGAÿ@Kÿ?@]]CHCLAÿL<=
=BCLÿJ<OMGHC?ÿA<ÿABCÿECJCO^CHÿ_`_`ÿGaAB<H@bGA@<Lÿ<]ÿc]@bCHUd@<YeCJBÿNRSTEUVWÿSGJJ@LC[
fghÿjklmnjopmÿqÿorkskntrÿpuqvnqowklÿkxÿorpÿmqoqÿqlmÿwlxksyqowklÿzn{ywoopmÿwlÿorpÿ|wkvktwjzÿ}wjplzpÿh~~vwjqowklÿ|}hÿxks
kywslqoÿ{pxkspÿyqwltÿqÿmpopsywlqowklÿorqoÿorpÿuqjjwlpÿwzÿzqxpÿqlmÿpxxpjowupÿwlÿ~spuplowltÿ gÿwlÿwlmwuwmnqvzÿÿpqszÿkxÿqtp
qlmÿkvmps
rpÿhÿroo~zxmqtkulpzpuploz~spzzqllknljpyplozxmqoqpzpqjowklxwtroqtqwlzojkuwmwzznwltpypstplj
nzpqnorkswqowklxwszojkuwmÿxksÿorpÿxwps|wkpjrÿ gÿqjjwlpÿxksÿwlmwuwmnqvzÿÿpqszÿkxÿqtpÿqlmÿkvmpsÿqzÿ{qzpmÿkl
zqxpoÿqlmÿpxxpjowuplpzzÿmqoqÿxskyÿqÿsqlmkywpmÿjkloskvvpmÿ{vwlmpmÿkltkwltÿjvwlwjqvÿoswqvÿwlÿq~~skwyqopvÿÿwlmwuwmnqvzÿrk
spjpwupmÿorpÿuqjjwlpÿqlmÿq~~skwyqopvÿÿrkÿspjpwupmÿqÿ~vqjp{kÿrpÿuqjjwlpÿqzÿÿpxxpjowupÿwlÿ~spuplowltÿ g
mwzpqzpÿqykltÿorpzpÿjvwlwjqvÿoswqvÿ~qsowjw~qlozÿworÿpwtroÿ gÿjqzpzÿwlÿorpÿuqjjwlpÿtskn~ÿqlmÿÿwlÿorpÿ~vqjp{kÿtskn~ÿrp
mnsqowklÿkxÿzqxpoÿxkvvkn~ÿxksÿorpÿuqjjwlqopmÿqlmÿ~vqjp{kÿ~qsowjw~qlozÿqzÿqÿypmwqlÿkxÿokÿyklorzÿqxopsÿspjpwuwltÿorpÿzpjklmÿmkzpÿ
fkvvkn~ÿmqoqÿxskyÿorwzÿkltkwltÿjvwlwjqvÿoswqvÿqzÿqlqvpmÿ{ÿfghÿokÿmpopsywlpÿorpÿzqxpoÿqlmÿpxxpjowuplpzzÿkxÿkywslqoÿrp
n~mqopmÿqlqvzwzÿokÿmpopsywlpÿpxxpjowuplpzzÿxksÿwlmwuwmnqvzÿÿpqszÿkxÿqtpÿqlmÿkvmpsÿwljvnmpmÿq~~skwyqopvÿÿkywslqoÿqlm
ÿ~vqjp{kÿspjw~wplozÿrkÿmwmÿlkoÿrqupÿpuwmpljpÿkxÿhk ÿwlxpjowklÿorskntrÿzpuplÿmqzÿqxopsÿorpÿzpjklmÿmkzpÿÿupsqvvÿorp
uqjjwlpÿqzÿÿpxxpjowupÿworÿÿjqzpzÿkxÿ gÿkjjnsswltÿwlÿorpÿuqjjwlpÿtskn~ÿqlmÿÿ gÿjqzpzÿwlÿorpÿ~vqjp{kÿtskn~
rpÿzqxpoÿqzÿpuqvnqopmÿwlÿq~~skwyqopvÿÿkywslqoÿqlmÿÿ~vqjp{kÿspjw~wplozÿÿpqszÿkxÿqtpÿqlmÿkvmpsÿ kspÿorqlÿrqvx
kxÿorpÿuqjjwlpÿqlmÿ~vqjp{kÿspjw~wplozÿpspÿxkvvkpmÿxksÿzqxpoÿxksÿqoÿvpqzoÿxknsÿyklorzÿqxopsÿorpÿzpjklmÿmkzpÿhxopsÿwzznqljpÿkxÿorp
hÿ~qsowjw~qlozÿpspÿnl{vwlmpmÿwlÿqÿ~rqzpmÿyqllpsÿkupsÿqÿ~pswkmÿkxÿyklorzÿokÿkxxpsÿ~vqjp{kÿ~qsowjw~qlozÿkywslqoÿÿupsqvvÿwl
{vwlmpmÿqlmÿnl{vwlmpmÿxkvvkn~ÿq~~skwyqopvÿÿkywslqoÿspjw~wplozÿrqupÿ{pplÿxkvvkpmÿxksÿqoÿvpqzoÿÿyklorz
\BGAÿGHCÿABCÿO<KAÿJ<OO<L¡PÿHCM<HAC?ÿK@?CÿC]]CJAKÿ^PÿAB<KCÿ=B<ÿHCJC@IC?ÿN<O@HLGAPÿQNRSTEUVWÿSGJJ@LCÿOXYFZ[
rpÿykzoÿjkyyklvÿsp~ksopmÿzwmpÿpxxpjozÿ{ÿorkzpÿjvwlwjqvÿoswqvÿ~qsowjw~qlozÿrkÿspjpwupmÿkywslqoÿpspÿ~qwlÿspmlpzzÿqlmÿzpvvwlt
qoÿorpÿwl¢pjowklÿzwopÿxqowtnpÿrpqmqjrpÿynzjvpÿ~qwlÿÿjrwvvzÿ¢kwloÿ~qwlÿqlmÿxpups
;<=ÿKG]CÿGL?ÿC]]CJA@ICÿ@KÿN<O@HLGAPÿQNRSTEUVWÿSGJJ@LCÿOXYFZ[ÿ
upsqvvÿorpÿuqjjwlpÿqzÿÿpxxpjowupÿwlÿ~spuplowltÿ gÿmwzpqzpÿworÿÿjqzpzÿkxÿ gÿkjjnsswltÿwlÿorpÿuqjjwlpÿtskn~ÿqlm
ÿ gÿjqzpzÿwlÿorpÿ~vqjp{kÿtskn~
rpÿykzoÿjkyyklvÿsp~ksopmÿzwmpÿpxxpjozÿ{ÿorkzpÿjvwlwjqvÿoswqvÿ~qsowjw~qlozÿrkÿspjpwupmÿkywslqoÿpspÿ~qwlÿspmlpzzÿqlmÿzpvvwlt
qoÿorpÿwl¢pjowklÿzwopÿxqowtnpÿrpqmqjrpÿynzjvpÿ~qwlÿjrwvvzÿ¢kwloÿ~qwlÿqlmÿxpups
rpÿfghÿjklmnjopmÿqÿswtksknzÿpuqvnqowklÿkxÿorpÿkxÿ~kzoqnorkswqowklÿzqxpoÿznsupwvvqljpÿmqoqÿ~psoqwlwltÿokÿykjqsmwowzÿqlm
~pswjqsmwowzÿxkvvkwltÿqmywlwzosqowklÿkxÿxwps|wkpjrÿ gÿqjjwlpÿqlmÿmpopsywlpmÿorqoÿorpÿmqoqÿmpyklzosqopÿwljspqzpm
swzzÿ~qsowjnvqsvÿworwlÿorpÿzpuplÿmqzÿxkvvkwltÿorpÿzpjklmÿmkzpÿrpÿk{zpsupmÿswzÿwzÿrwtrpsÿqykltÿyqvpzÿnlmpsÿ£ÿpqszÿkxÿqtp
jky~qspmÿokÿxpyqvpzÿqlmÿkvmpsÿyqvpzÿrpÿk{zpsupmÿswzÿwzÿrwtrpzoÿwlÿyqvpzÿÿorskntrÿÿpqszÿkxÿqtpÿhuqwvq{vpÿmqoqÿxskyÿzrkso
opsyÿxkvvkn~ÿznttpzoÿorqoÿykzoÿwlmwuwmnqvzÿrqupÿrqmÿspzkvnowklÿkxÿzy~okyzÿ¤kpupsÿzkypÿwlmwuwmnqvzÿsp¥nwspmÿwloplzwupÿjqsp
zn~~ksoÿlxksyqowklÿwzÿlkoÿpoÿquqwvq{vpÿq{knoÿ~koplowqvÿvkltopsyÿrpqvorÿknojkypzÿÿrpÿkywslqoÿspzjsw{wltÿlxksyqowkl
ypmwqmklvkqmÿwljvnmpzÿqÿqslwltÿq{knoÿorpzpÿswzz
\@¡¡ÿABCÿCOCH¦CLJPÿaKCÿGaAB<H@bGA@<LÿQ§¨FZÿ]<Hÿc]@bCHUd@<YeCJBÿNRSTEUVWÿSGJJ@LCÿHCOG@Lÿ@LÿC]]CJAÿG]ACHÿABC
GMMH<IG¡[
rpÿhÿwvvÿjklowlnpÿokÿjkupsÿqmkvpzjplozÿÿorskntrÿÿpqszÿkxÿqtpÿroo~zxmqtkulpzpuploz~spzz
qllknljpyplozjksklquwsnzjkuwmn~mqopxmqqnorkswpz~xwps{wklopjrjkuwmuqjjwlppypstpljnzpÿqlmÿorp
qmywlwzosqowklÿkxÿqÿorwsmÿmkzpÿokÿjpsoqwlÿwyynlkjky~skywzpmÿwlmwuwmnqvzÿÿpqszÿkxÿqtpÿqlmÿkvmpsÿhmmwowklqvvÿxksÿvktwzowjqv ©ÿ
                                                                                                                              «ÿ#:
    1081:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 108 of 116 PageID #:
 Case
                                       120
01234536ÿ891ÿ ÿÿ45851ÿ84ÿ410ÿ891ÿ31ÿ4ÿ891ÿ10419ÿÿÿ251ÿ5ÿ5!!23ÿ"ÿ#1203ÿ4ÿ2$1ÿ25!ÿ4!10%
893ÿ31ÿ3ÿ234ÿ54 ÿ2&&041!'
()*ÿ,-ÿ.)/,01234ÿ5.6789:;<ÿ7=..8>?@ÿ/A>=Bÿ0CD23CEÿ3)ÿ3FCÿGH8I?A:J86>K?.(ÿ.6789:;<ÿ7=..8>?L
91ÿM 2&&041!ÿ10419ÿ&04!8ÿ4N0528#ÿOP2513Q44!Q44$3P4N0528#RÿOÿ2516ÿNS Rÿ25!ÿ891
M 289401!ÿ10419ÿÿ251ÿ5!10ÿ ÿ921ÿ891ÿ32N1ÿ40N2845ÿ25!ÿ25ÿQ1ÿ31!ÿ5810925$12Q#ÿ84
&04!1ÿ891ÿÿ252845ÿ31013ÿ8948ÿ&0131585$ÿ25#ÿ3218#ÿ40ÿ11815133ÿ451053'ÿÿ91014016ÿ&04!103ÿ25ÿ31ÿ!4313
!380Q81!ÿ5!10ÿ ÿ84ÿ2!N53810ÿ891ÿ252845ÿ31013ÿ23ÿÿ891ÿ!4313ÿ101ÿ891ÿ1531!ÿ251'ÿM40ÿ&0&4313ÿ4ÿ2!N538028456
!4313ÿ!380Q81!ÿ5!10ÿ891ÿ ÿ201ÿ5810925$12Q1ÿ89ÿ891ÿ1531!ÿ!4313'ÿ91ÿ251ÿ540N2845ÿM28ÿT9118ÿ40ÿS1&1583ÿ25!
201$103ÿOPN1!2PUUUUP!4 542!Rÿ&04!13ÿ2!!8452ÿ540N2845ÿ2Q48ÿQ489ÿ891ÿ2&&041!ÿ25!ÿ289401!ÿ251'ÿ
=V3C0ÿH9=ÿW0213CEÿ3FCÿC/C0WC1X4ÿY-Cÿ2Y3F)0,Z23,)1ÿ)Vÿ3FCÿGV,ZC0ÿJ,)>KCXFÿ.6789:;<ÿ72XX,1Cÿ*C0CÿXD,1,X2Dÿ30,2D
[203,X,[213-ÿY1\D,1ECEÿ-)ÿ3F23ÿ3FCÿ[D2XC\)ÿ0CX,[,C13-ÿX)YDEÿ\Cÿ)VVC0CEÿ3FCÿ]2XX,1CL
^13'ÿ810ÿ33251ÿ4ÿ891ÿ 6ÿ52ÿ802ÿ&208&2583ÿ101ÿ5Q5!1!ÿ5ÿ2ÿ&9231!ÿN25510ÿ410ÿ2ÿ&104!ÿ4ÿN45893ÿ84ÿ410ÿ891
289401!ÿ10419ÿÿ251ÿ84ÿ&21Q4ÿ&208&2583'ÿÿ9131ÿ&208&2583ÿ101ÿ44 1!ÿ40ÿ3218#ÿ484N13'ÿ
1026ÿ5ÿQ5!1!ÿ25!ÿ5Q5!1!ÿ44 &6ÿ2&&04_N281#ÿ`6aaaÿ10419ÿÿ251ÿ01&1583ÿ921ÿQ115ÿ44 1!
40ÿ28ÿ1238ÿ"ÿN45893'
ÿ




                                                                                                                             bÿ
                                                                                                                            defÿhi
    1091:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 109 of 116 PageID #:
 Case
                                       121
           EXHIBIT 7
   1101:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 110 of 116 PageID #:
Case
                                      122
  012341256277           892126                  ÿ0


                                                                                                                    7#$*111
08ÿ92ÿÿ012341256277ÿÿ2 4ÿ127ÿÿ0ÿ2456277ÿ465ÿ892126 ÿ012341256277ÿ080
  ÿÿ080ÿ ÿ 7
ÿÿ                                                                                                               ghigÿklmÿ
                                                                                                                             &,8*ÿ'#" ÿ#"
ÿÿÿ!""ÿ!ÿ#""$ ÿ#ÿ%$%ÿÿ!ÿ&'(&ÿ)*!ÿ#"ÿ$+,!-ÿ#."ÿ+,!ÿ$/ÿ!ÿ/#,#*!,$            (/$*-ÿ&$5#$"
",!$-0ÿ!ÿ#!*#$ÿ*//,!-0ÿ#"ÿ!#!ÿ#"ÿ*#ÿ%$/!ÿ*#1ÿÿ2!ÿÿ!ÿ#ÿ3#,!%ÿ$%ÿÿ!ÿ&'(&ÿ)*!4 9&'(&:ÿ)*!ÿn%$%
5$%ÿÿ#ÿ*!3!ÿ$ÿ#ÿ5$!*ÿ$ÿ!ÿ6674ÿ/5/!#!ÿÿ!ÿ&'(&ÿ)*!1ÿÿ2ÿ#""!0ÿ!$ÿ#ÿ5$!*!      &'(&ÿ)*!ÿo #$-ÿÿ$/
/#-ÿ8ÿ#%##8ÿ#!ÿ!ÿ"$#0ÿ!#!0ÿ#"ÿ*#ÿ%$/!ÿ%1ÿ                                                          &'(&ÿ)*!ÿp,!ÿ#"
                                                                                                                             )$
ÿ&,8*ÿ'#" ÿ#"ÿ(/$*-ÿ&$5#$" ÿ)*!ÿ9&'(&ÿ)*!:;
    #""ÿÿ#ÿ#,!$!ÿ!ÿ!ÿ&,8*ÿ6#!ÿ7$%*ÿ9&67:ÿ)*!                                                         qrstuÿkvmwxyzmzr{
    ÿ5$%"ÿ#8!-ÿ//,!-ÿ$#!"ÿ!ÿ!ÿ/#,#*!,$0ÿ!!0ÿ"%5/!0ÿ"!$8,!0ÿ#"/!$#!ÿ#"ÿ,ÿ
    /"*#ÿ*,!$/#,$ÿ##!ÿ*/*#0ÿ8*#0ÿ$#"*#ÿ#"ÿ,*#$ÿ#!ÿÿ!$$$/0ÿ5"/*0ÿ#"             c#ÿ),!$!ÿn%$%
    5#"/*ÿ                                                                                                                c#ÿ),!$!-ÿÿ!
    #""ÿ#,!$!-ÿ!ÿ!#8ÿ#ÿ5$$#/ÿ!ÿ*/5#!ÿ8ÿ"%",#ÿÿ,$ÿ<,$ÿ$/ÿ#"/!$#!ÿ$ÿ,           7*$!#$-
    ÿ5$",*!ÿ*%$"ÿ8-ÿ!ÿ&'(&ÿ)*!4ÿ//,!-ÿ5$%                                                                    &,8*ÿ6#!ÿ(/$*-
                                                                                                                             9&6(:ÿ>*#$#!
ÿ&'(&ÿ)*!ÿ#,!$=ÿ!ÿ7*$!#$-ÿÿ!ÿ>5#$!/!ÿÿ6#!ÿ#"ÿ6,/#ÿ7$%*ÿ97*$!#$-:ÿ9667:ÿ!ÿ ,ÿ#               &6(ÿ_$+,!-ÿ) ."
&'(&ÿ)*!ÿ>*#$#!ÿ9?>*#$#!@:ÿ!#!ÿ5$%"ÿ//,!-ÿ$/ÿ#8!-ÿ$ÿ#-ÿ ÿ*#,"0ÿ#$ÿ,!ÿ0ÿ$#!ÿ!0ÿ$  p,!
$,!ÿ$/ÿ#"/!$#!ÿ$ÿ,ÿÿ*,!$/#,$ÿ!ÿ"#0ÿ!$#!ÿ#"ÿ*"!ÿ"!$/"ÿÿ!ÿ>*#$#!ÿ! ZZ^eÿ[#%$
*!!,!ÿ#ÿ5$!ÿ$ÿ*$"8ÿ$.ÿÿ#ÿ,!,$ÿ5,8*ÿ#!ÿ/$*-1ÿ                                                     (/$*-ÿS ÿ),!$=#!
                                                                                                                             &#"/*ÿ#"ÿ)|6#=#$"
                                                                                                                             &$5#$" ÿ)*!ÿÿ]}}~
ABCDBEBFGÿIJJKLBFGÿCLMÿNOJPQLRCFBOL                                                                                          &#"/*ÿ#"ÿ)|6#=#$"
                                                                                                                             &$5#$" ÿ#"ÿ)"%#*
2ÿ$#0ÿ!ÿ#8!-ÿ//,!-ÿ#55ÿ!ÿ!!ÿ#"ÿ"%",#ÿ%%"ÿÿ!ÿ"%5/!0ÿ/#,#*!,$0ÿ!!0        2%#!ÿ)*!ÿ9&)6&)2):ÿ
"!$8,!0ÿ#"/!$#!0ÿ#"ÿ,ÿÿ/"*#ÿ*,!$/#,$ÿ"*$8"ÿÿ#ÿ>*#$#!1ÿÿÿ-ÿ!#!,!$-ÿ3*5!ÿ! ]}Zb
!ÿ//,!-ÿÿ$ÿ#*!ÿ$ÿ#,$ÿ!ÿ#*!ÿ!#!ÿ*!!,!ÿ,ÿ/*",*!1ÿ                                               &#"/*ÿ#"ÿ)|6#=#$"
ÿ&'(&ÿ)*!ÿ#ÿ#,!$=ÿ#ÿS!"ÿ7!#!ÿ$#,$-ÿ,"ÿ!#!ÿ*/5#!ÿ8ÿ"%",#ÿ$ÿ$,ÿ5-*#                  &$5#$"
<,$ÿ$ÿ"#!ÿ"$*!-ÿ*#,"ÿ8-ÿ#"/!$#!ÿ$ÿ,ÿÿ#ÿ*,!$/#,$ÿ*%$"ÿ8-ÿ!ÿ>*#$#!1                        '#,!$=#!ÿ)*!ÿÿ]}Z^

TUVTÿWQXECYCFBOL
 Z1ÿ[#!ÿ2$/#!ÿÿ2*,""ÿÿ#ÿ&'(&ÿ)*!ÿ>*#$#!\
 ]1ÿ[$ÿÿ!ÿ>*#$#!ÿ&,8"\
 ^1ÿ[#!ÿ_#*!$ÿ)$ÿ̀"$"ÿ8-ÿ!ÿ7*$!#$-\
 a1ÿ6ÿÿ#ÿ&'(&ÿ)*!ÿ>*#$#!ÿ>$!ÿ$/ÿ#ÿ>*#$#!ÿÿ&,8*ÿ6#!ÿ(/$*-ÿ,"$ÿ*!ÿ^Zbÿÿ!ÿ&,8*
    6#!ÿ7$%*ÿ)*!\

IJJKLBFG
 Z1ÿ[#!ÿÿ2//,!-ÿ$/ÿc#8!-\
 ]1ÿ[ÿd#-ÿ8ÿ)$""ÿ2//,!-ÿ$/ÿc#8!-ÿ,"$ÿ#ÿ&'(&ÿ)*!ÿ>*#$#!\
 ^1ÿ)$ÿ$ÿ)-ÿc/!#!ÿÿ2//,!-ÿ$/ÿc#8!-\
 a1ÿ[#!ÿ̀,!$/#,$ÿd#-ÿ8ÿ̀%$"ÿ8-ÿ2//,!-ÿ$/ÿc#8!-\
 e1ÿ[ÿ>ÿ2//,!-ÿS"$ÿ!ÿ&'(&ÿ)*!ÿf*/ÿ)%##8\

NECBJRÿCLMÿNOJPQLRCFBOL
 Z1ÿ2ÿ$ÿ)-ÿ̀/5#!ÿ$ÿ2<,$-\
 ]1Case
   ÿ6ÿ111
        >1:21-cv-00200-DCLC-CHS
             ÿ#ÿ2"%",#ÿ_ÿ#ÿ̀#/ÿ$ÿf!\ Document 1-1 Filed 08/31/21 Page 111 of 116 PageID #:
                                                                          123
 01ÿ3456ÿ7869 ÿ ÿ5 ÿ ÿ 995ÿ45ÿ9ÿ  ÿ45ÿ 6ÿ  ÿ64ÿ 8 569 ÿ 61ÿ5 ÿÿ9
     9ÿ8996ÿ9ÿ5 64ÿ5

!"#$
 %1ÿ&5ÿ64ÿ' ÿ5 ÿ969569 ÿ56 ÿ6ÿ64ÿ()*(ÿ+6
ÿ

,-.,ÿ0123"4"#$
 56ÿ89:;ÿ<=>?@A:;B?=ÿBCÿ<=DEFGHGÿB=ÿ:ÿIJKIÿLD;ÿMHDE:@:;B?=N
      +ÿO5569 ÿ9 P
         +ÿ69569 ÿ6456ÿ5ÿ95ÿÿ4564ÿ 969 ÿÿ6456ÿ6ÿ4564ÿ 6966ÿ5ÿ8'9ÿ4564
          Qÿÿ6456ÿ64ÿ9ÿ5ÿ 9'ÿ9Rÿ6456ÿ96ÿ9ÿ9ÿ64ÿ6ÿ 6966ÿ5 ÿ S
         T4ÿ56 ÿÿ95Qÿ4564ÿ 969 Qÿÿ4564ÿ6456ÿÿ494ÿ5 996569 ÿ5 ÿÿÿ64
          65ÿ9ÿ  1ÿO9ÿ64ÿ69ÿ89 ÿ ÿ'ÿ64ÿO5569 Qÿ96ÿ9ÿ8 ÿ6456
         64ÿ  ÿ 65S
         T4ÿ69ÿ69ÿ89 ÿU64ÿV65ÿ5ÿ89ÿ5 ÿW6  ÿ69ÿ89 ÿÿ5 56ÿ6
           98 ÿÿ64ÿ 65ÿ5 ÿÿ64ÿ6ÿ5ÿ5 996569 ÿ5 ÿÿÿ64ÿ 65XS
         T4ÿ8 8569 ÿÿ9 995ÿ99ÿ64ÿ 65ÿ5 ÿ64ÿ 5849ÿ55ÿÿ5 996569
         5 ÿÿÿ64ÿ 65ÿÿ494ÿ9 96ÿÿ95'996ÿ9ÿ9ÿ6ÿÿ85ÿ85 ÿ5
         Y599 ÿ8 ÿU5 56ÿ5 ÿ969'6ÿ5ÿ89 ÿ95'996ÿ9 96ÿ5 ÿÿ4
         9ÿ64ÿ 65ÿÿ4ÿ96ÿ9ÿ5 996 ÿÿ XS
         Z996569 ÿU9ÿ5 Xÿ ÿ64ÿ 5849ÿ55ÿÿ55ÿÿ494ÿ9 96ÿ9ÿ9ÿ6ÿ964ÿ86ÿ6
         5 996569 ÿÿÿÿ64ÿ 65S
         Z996569 ÿU9ÿ5 Xÿ ÿ64ÿ5 ÿÿ969'69 S
         + ÿ5 969 5ÿ8 ÿ9 699 ÿ5ÿY599 ÿ6ÿ89'Qÿ98 Qÿÿ5 996ÿ64ÿ 65S
         5
         + ÿ64ÿ996569 ÿÿ 969 1
 [6ÿ89H@HÿBCÿ;9HÿMHDE:@:;B?=ÿIF\EBC9HGN
      T4ÿO5569 ÿ5 ÿ5 ÿ5  6ÿ5ÿ8'94 ÿ9ÿ64ÿ 5ÿ)961ÿ6ÿ9ÿ98 65 6ÿ6ÿ 6Qÿ4 Q
      6456ÿ  ÿ64ÿO5569 ÿ899ÿ649Qÿ96ÿ9ÿ69ÿ8 ÿ64ÿV65]ÿ9 56Qÿ 6ÿ8
      8'9569 ÿ9ÿ64ÿ 5ÿ)961
 ^6ÿ89:;ÿ_:D;?@CÿL@Hÿ̀?=CBGH@HGÿ\aÿ;9HÿbHD@H;:@aN
       ÿ99ÿ464ÿ6ÿ9 ÿ5ÿ()*(ÿ+6ÿO5569 Qÿ&&Vÿ6ÿ 9ÿ64ÿ95'996ÿÿ 59ÿ64
         9 Qÿ8 6Qÿ995ÿ669ÿÿ969569 Qÿ5 56Qÿ5'9Qÿ969'69 Qÿ569 Q
       85R59Qÿ5R69Qÿ8 69 Qÿ5Qÿ845Qÿ 569 Qÿ98 9Qÿ89'9Qÿ5 9969Qÿ9 9Q
       5 ÿÿÿ64ÿ 65ÿ  ÿ9ÿ64ÿO5569 1ÿ&&Vÿ5ÿ5 ÿ 9ÿ64ÿ5 6
       561
 c6ÿd?eÿBCÿ:ÿIJKIÿLD;ÿMHDE:@:;B?=ÿMB>>H@H=;ÿ>@?Aÿ:ÿMHDE:@:;B?=ÿ?>ÿIF\EBDÿdH:E;9ÿKAH@fH=DaÿF=GH@ÿCHD;B?=ÿ^5gÿ?>
    ;9HÿIF\EBDÿdH:E;9ÿbH@hBDHÿLD;N
      i ÿ69 ÿ0%jÿÿ64ÿ('9ÿ&564ÿV9ÿ+6Qÿ&&Vÿ5ÿ9 ÿ5ÿ5569 ÿÿ5ÿ8'9ÿ4564
       ÿ'5 ÿ8 ÿ5ÿ69569 ÿ6456ÿ5P
           95ÿÿ9 ÿ8 6ÿ5ÿ8'9ÿ4564ÿ Sÿ
         ÿ8'9ÿ4564ÿ Qÿ9 9ÿ9 995 6ÿ6'5Rÿÿ969ÿ95ÿÿ'9696ÿ5665RQ
          649ÿW961
       9ÿ5ÿ69 ÿ0%jÿ5569 Qÿ64ÿ&&Vÿ5 ÿ65Rÿ5ÿ'ÿÿ ÿ569 Qÿ9 9P
         3599ÿ659ÿk 95Qÿk 959QÿV656ÿ49 lÿ&564ÿ 5 ÿ(5Qÿ5 ÿ&564ÿ 5 
         ( 65'996ÿ5 ÿ+ 65'996ÿ+6ÿY9 6S
         +9ÿV656ÿ5 ÿ5969ÿ6ÿ68 59ÿ5 9 ÿ8 ÿ88 6 ÿ964ÿ 5ÿ ÿ9ÿ64
         89 ÿÿ64ÿ 1
      1121:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 112 of 116 PageID #:
   Case
                                         124
      0ÿ234356789478ÿ ÿ9ÿ 7ÿ394ÿ363538ÿ7ÿ2735384ÿ56ÿ9ÿÿ04ÿ23959478ÿÿ3ÿ23959478ÿ953
      6923ÿ8ÿ2735384ÿ 7ÿ394ÿ234356789478ÿ982ÿ93ÿ2735384ÿ39ÿ3 34ÿÿÿ0ÿÿ04ÿ3959478ÿ69
      3ÿ6923ÿ78ÿ92983ÿ ÿ9ÿ 7ÿ394ÿ363538ÿ982ÿ69ÿ5723ÿ79774ÿ766 874ÿ 5ÿ9477473ÿ 4ÿ3 53
      982ÿ9435ÿ9ÿ239532ÿ 7ÿ394ÿ363538ÿÿ0ÿ3 95943ÿ23959478ÿ8235ÿ3478ÿÿ5ÿ435ÿ49443ÿ7
      8 4ÿ833232ÿ 5ÿ766 874ÿ8235ÿ43ÿÿ04ÿ4ÿ493ÿ3 34ÿ83ÿ43ÿÿ04ÿ3959478ÿ4943ÿ494ÿ9
        7ÿ394ÿ5ÿ435ÿ363538ÿ3959478ÿ7ÿ833232ÿ4ÿ45735ÿ766 874

                                                                                                                 ! !
"##$%&'(
 )*ÿ,-./ÿ01ÿ233450/6ÿ7893ÿ:0.;0<0/6=
      >66 874ÿ6398ÿ494ÿ 54ÿ6 4ÿ2767ÿ976ÿ5 4ÿ99784ÿ98ÿ38474ÿ5ÿ782772 9ÿ3532ÿÿ43ÿ
      04ÿÿ?976ÿ494ÿ 54ÿ6 4ÿ2767ÿ7823ÿ976ÿ 5ÿ98ÿÿ494ÿ7ÿ539432ÿ4ÿ98ÿ493ÿ ÿ2378
      233 6384ÿ43478ÿ698 9453ÿ9378ÿ27457 478ÿ 56 9478ÿ9378ÿ9978ÿ6953478
       56 478ÿ93ÿ 593ÿ2 89478ÿ273878ÿ535778ÿ926787459478ÿ73878ÿ5ÿ3ÿ ÿ9
       843563953ÿ536638232ÿ78ÿ9ÿ3959478ÿÿ7ÿ7823ÿ 4ÿ7ÿ8 4ÿ767432ÿ4ÿ976ÿ 5@
          2394A
            79ÿ63849ÿ5ÿ36 4789ÿ78B5ÿ783ÿ279774ÿ5ÿ827478ÿ5ÿ395ÿ ÿ98ÿÿ78B5ÿ783
          279774ÿ5ÿ827478A
          98ÿ8332ÿ 5ÿ63279ÿ6 874578Aÿ5
            5 354ÿ29693ÿ5ÿÿ78278ÿ 783ÿ784355 478ÿ
      3ÿ8ÿ3C3 478ÿ7ÿ 5ÿ976ÿ ÿD7ÿ6782 4ÿÿEF33ÿG 3478@ÿ053ÿ353ÿ08ÿH76749478ÿ8ÿ>66 874
      I56ÿH79774JK
 L*ÿ,-9ÿM.6ÿ;NÿO7798PNPÿ233450/6ÿ7893ÿ:0.;0<0/6ÿ45PN8ÿ.ÿQRSQÿOT/ÿUNT<.8./095=
      0ÿ3959478ÿ69ÿ5723ÿ79774ÿ766 874ÿ 5ÿ3532ÿ358ÿÿ? 3532ÿ358ÿ69ÿ7823ÿ94ÿ43
      F353495Vÿ2753478@
         W98 94535ÿ ÿ 843563953A
         7457 45ÿ ÿ 843563953A
         5596ÿ98835ÿ73ÿ782772 9ÿ982ÿ3847473ÿ7832ÿ78ÿ98878ÿ92678743578ÿ5ÿ 35778
          5596ÿ 5ÿ27457 478ÿ ÿ9ÿ 843563953ÿE3ÿF4943ÿ5ÿ9ÿ 3586384ÿ>82798ÿ4573ÿ5ÿ57943
         345ÿ36 35ÿ5ÿ66 874ÿ5 ÿ494ÿ3497ÿ53X 7536384ÿ5ÿ5723ÿ 72983ÿ43879ÿ5
         738477ÿ9273ÿ5ÿ974983ÿ5ÿ5723ÿ9ÿ9774KA
         G 97732ÿ358ÿ73ÿ358ÿD ÿ53573ÿ926787435ÿ5ÿ27383ÿ 843563953ÿÿ9
         394953ÿ982ÿ435ÿ57235ÿ5ÿ435ÿ943 573ÿ ÿ358ÿ89632ÿ78ÿ9ÿ3959478ÿ3ÿ84335A
         Y 779ÿ9384ÿ982ÿ36 33ÿ ÿ98ÿ ÿ433ÿ3847473ÿ5ÿ358Aÿ982
         3ÿZ87432ÿF4943ÿ
 [*ÿO8Nÿ\-N8NÿO56ÿ:030/./0951ÿ95ÿ233450/6ÿ7893ÿ:0.;0<0/6=
      >66 874ÿ56ÿ79774ÿ8235ÿ43ÿÿ04ÿ7ÿ8 4ÿ99793ÿ 5ÿ2394ÿ5ÿ357 ÿ79ÿ78B5ÿ9 32ÿÿD7
      6782 4ÿÿ0ÿ]357 ÿ79ÿ78B5^ÿ7ÿ83ÿ494ÿ7ÿ73!453943878ÿ5ÿ534ÿ78ÿ5ÿ53X 753ÿ63279ÿ5
      579ÿ7843538478ÿ4ÿ5323ÿ35698384ÿ76 9756384ÿ ÿ9ÿ 2ÿ 8478ÿ5ÿ534ÿ78ÿ35698384ÿ29693ÿ4
      9ÿ 2ÿ45453ÿÿ_7ÿ6782 4ÿ7ÿ6782 4ÿ494ÿ7ÿ539435ÿ498ÿ98ÿ 56ÿ ÿ53383ÿ5
      837383ÿÿ>4ÿ7ÿ237832ÿ78ÿ43ÿÿ04ÿ9ÿ98ÿ94ÿ5ÿ9753ÿ4ÿ94ÿ494ÿ7ÿ4938@
         784384789ÿ4ÿ9733ÿ9ÿD58 ÿ 5 3A
           8 D78ÿD74 4ÿ39ÿ5ÿ949ÿB4779478Aÿ982
         78ÿ2753952ÿ ÿ9ÿ8 D8ÿ5ÿ7 ÿ57ÿ494ÿ7ÿÿ5394ÿ9ÿ4ÿ693ÿ74ÿ7ÿ593ÿ494ÿ43ÿ956ÿD7
             4D37ÿ43ÿ38374ÿÿ0ÿ4533ÿ ÿ433ÿ827478ÿ6 4ÿ3ÿ538ÿD74ÿ395ÿ982ÿ87878ÿ372383ÿ
         _7ÿ6782 4ÿ988 4ÿ3ÿ 82ÿ99784@
         0ÿ698 94535ÿ5ÿ27457 45ÿ 5ÿ9478ÿ53 9432ÿÿ̀`Fÿ8235ÿ43ÿ 7ÿ̀394ÿF3573ÿ04ÿ5ÿ43
         I32359ÿI 2ÿ5ÿ982ÿ? 6347ÿ04ÿ7ÿ̀`Fÿ 3ÿ8 4ÿ4ÿ493ÿ98ÿ38 536384ÿ9478ÿ99784ÿ43
         698 94535ÿ5ÿ27457 45ÿ5ÿ7ÿ̀`Fÿ435678943ÿ5ÿ3443ÿ98ÿ38 536384ÿ9478ÿD74 4ÿ76 78ÿ9
         576789ÿ77ÿ5ÿ926787459473ÿ3894Aÿ5
         0ÿ5596ÿ98835ÿ5ÿX 97732ÿ358ÿD ÿ94ÿ78ÿ952983ÿD74ÿ9 793ÿ2753478ÿ 723783ÿ5
         53663829478ÿ732ÿÿ43ÿ̀`Fÿ5395278ÿ926787459478ÿ982ÿ3ÿ ÿ9ÿ 843563953ÿ9ÿ8ÿ9
         ``Fÿ5ÿ43ÿÿF4943ÿ5ÿ9ÿ394ÿ9 4 574ÿ7ÿ8 47732ÿ9 4ÿ43ÿ357 ÿ78B5ÿ5ÿ2394ÿD7478ÿ338ÿ29
            ÿ74ÿ2735
     1131:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 113 of 116 PageID #:
  Case
                                        125
      ÿ12ÿ344565728ÿ599 256ÿ5ÿ276ÿ3353ÿ7ÿ359 ÿ34ÿ72ÿ365565ÿ636ÿ3ÿ7 654ÿ6ÿ7ÿ7ÿ6ÿ353
      336572ÿÿ ÿ454ÿ7ÿÿ2ÿ7ÿ199 256ÿ24ÿ6ÿ !ÿ6ÿ"79ÿ 353#$%8ÿ6
      336572ÿ32ÿ5ÿ6ÿ72456572ÿ24ÿ5ÿ3ÿ336572ÿ5ÿ754ÿ599 2568ÿ ÿ3ÿ6ÿ65
      436ÿ324ÿ&7&35ÿ33ÿ7ÿ5ÿ599 256ÿ5ÿÿ3353ÿÿ199 256ÿ5ÿ276ÿ3353ÿ7ÿ359 ÿ636ÿ3
      7 654ÿ6ÿ72456572
      199 256ÿ5ÿ276ÿ3353ÿ7ÿ359 ÿ7ÿ7 ÿ2364ÿ67ÿ6ÿ45&28ÿ479268ÿ6652&8ÿ932 368
      4565 65728ÿ79 365728ÿ352&8ÿ3'3&52&8ÿ93'652&8ÿ79765728ÿ38ÿ 38ÿ472365728ÿ45252&8
      552&8ÿ3495256365728ÿ5252&ÿ7ÿ ÿ7ÿ3ÿ7 2693 ÿ799244ÿ52ÿ3ÿ336572
      199 256ÿ79ÿ53556ÿ37ÿ5ÿ276ÿ3353ÿ7ÿ75&2ÿ359 ÿÿ6ÿ(ÿ3ÿ27ÿ)5456572ÿÿ199 256ÿ93
      ÿ3353ÿ7ÿ349525636572ÿ7ÿ ÿ7ÿ3ÿ7 2693 ÿ7 654ÿ6ÿ2564ÿ(636ÿ5ÿ6ÿ359ÿ5ÿ34ÿ72
      26ÿ636ÿ63'ÿ3ÿ52ÿ(ÿ6567ÿ7ÿ6ÿ5ÿ3276ÿ52'ÿ67ÿ6ÿ(ÿ636ÿ93'ÿ56ÿ3723ÿ67ÿ3
      (ÿ3ÿ67ÿ6ÿ359
      12ÿ344565728ÿ599 256ÿ5ÿ276ÿ3353ÿ7ÿ359 ÿ34ÿ72ÿ365565ÿ636ÿ3ÿ7 654ÿ6ÿ7ÿ7ÿ6ÿ353
      336572ÿÿ ÿ454ÿ7ÿÿ2ÿ7ÿ199 256ÿ24ÿ6ÿ !ÿ6ÿ"79ÿ 353#$%8ÿ6
      336572ÿ32ÿ5ÿ6ÿ72456572ÿ24ÿ5ÿ3ÿ336572ÿ5ÿ754ÿ599 2568ÿ ÿ3ÿ6ÿ65
      436ÿ324ÿ&7&35ÿ33ÿ7ÿ5ÿ599 256ÿ5ÿÿ3353ÿÿ199 256ÿ5ÿ276ÿ3353ÿ7ÿ359 ÿ636ÿ3
      7 654ÿ6ÿ72456572
 *+ÿ-./0ÿ123405675/83658ÿ9/:ÿ;5ÿ12<565=ÿ;:ÿ>7734?0:ÿ@627ÿA?/;?B?0:C
      ÿ74ÿ7 2693 $ÿ93ÿD
          ÿE 3554ÿ32495ÿ7ÿ5495ÿ74 6F
          ÿ56ÿ7 2693 F
          2ÿ2374ÿ4&8ÿ577&53ÿ74 68ÿ7ÿ45ÿ 4ÿ24ÿ32ÿ!9&2ÿ ÿ 675G36572ÿ!   !%
          5 4ÿÿHF
          2ÿ374ÿ4&8ÿ577&53ÿ74 68ÿ7ÿ45ÿÿ 4ÿ  326ÿ67ÿH43ÿ3ÿ52ÿ72456572ÿ636ÿ3ÿ52ÿ
          725626ÿ56ÿ56ÿ373ÿFÿ7
          2ÿ2374ÿ4&8ÿ577&53ÿ74 68ÿ7ÿ458ÿ7ÿ32ÿ374ÿ4&8ÿ577&53ÿ74 68ÿ7ÿ45
          526244ÿ7ÿ32ÿ2374ÿ 8ÿ636ÿ5ÿ526244ÿ7ÿ9&2ÿ ÿ324ÿ54ÿ324ÿ4ÿÿ3
          &72926ÿ3&2ÿ7ÿ7972ÿ7'52&ÿ72ÿ636ÿ3&2Iÿ3ÿ7ÿÿ ÿ72ÿ2ÿ636ÿ ÿ5
          3 675G4
      12ÿ&238ÿ6ÿ3ÿ74 6ÿ636ÿ3ÿ3748ÿ348ÿ7ÿ524ÿÿHFÿ3 675G4ÿ7ÿ5265&365723
         8ÿ5ÿ32ÿ1265&365723ÿJÿ&ÿ1J$%ÿ7ÿ1265&365723ÿ5ÿ!K96572ÿ1!$%8ÿÿH8ÿ3 675G4
        24ÿ32ÿ!ÿ
                  !ÿH8ÿ7ÿ765ÿ95664ÿ67ÿÿ4ÿ7ÿ 4ÿ7ÿ9&2ÿ ÿ52ÿ37432ÿ56
      H43ÿ3ÿÿL78ÿ3ÿ3ÿ3ÿ55ÿ&3ÿ45256572ÿÿ(ÿ6ÿ !ÿ6ÿM7 3ÿ7ÿ97ÿ527936572
 N+ÿ-.54ÿO258ÿ>7734?0:ÿP4=56ÿ0.5ÿQRSQÿTU0ÿV5U275ÿT</?B/;B5C
      199 256ÿ24ÿ6ÿ !ÿ6ÿ79ÿ3353ÿ2ÿLL(ÿ5 ÿ3ÿ3365728ÿ&52252&ÿ72ÿ6ÿ65
      436ÿ7ÿ76ÿ65&&52&ÿ26ÿ6364ÿ52ÿ6ÿ336572ÿÿH7ÿK398ÿ6ÿ336572ÿ93ÿ5ÿ636
      365565ÿ ÿ3ÿ932 36ÿ324ÿ6652&ÿ3ÿ74ÿ72ÿ6ÿ65ÿ436ÿ7ÿ6ÿ3365728ÿ 6ÿ9&2
        ÿ ÿ3ÿ93 ÿ45252&ÿ3ÿ74ÿ7752&ÿ3ÿ434ÿ 5ÿ36ÿ7ÿ76ÿ9&2

                                                                                                                     WX7W
YZ[\]^ÿ[`aÿYb]cd`^[e\b`
 f+ÿ>8ÿg.565ÿT4:ÿ127h548/0?24ÿ@26ÿ>4i36:C
      Xÿ !ÿ6ÿ3 675G4ÿ3ÿj74ÿj7 2693 ÿ7 ÿH 24$ÿ67ÿ79236ÿ5&5ÿ524554 3
      7ÿ ÿ52)5ÿ3ÿ6ÿ456ÿ 6ÿ7ÿ3ÿ7 2693 ÿ34952564ÿ7ÿ 4ÿ24ÿ6ÿ336572ÿ
      H 24ÿ9 6ÿÿ375364ÿÿj72& ÿ5267ÿ65ÿ37 26ÿ67ÿ3ÿ359 ÿÿ1ÿ24ÿ3ÿ3753648
      79236572ÿ7ÿ57 ÿ 53ÿ52)5ÿ93ÿ62ÿÿ3353ÿ67ÿ5&5ÿE 6ÿ24ÿ6ÿL (I
      j7 2693 ÿ12)ÿj79236572ÿ7&39ÿj1j%ÿÿE 6ÿ7ÿ"256ÿ9 6ÿÿ934ÿ67ÿL (I
      j1jÿÿ
      (57 ÿ 53ÿ52)ÿ932ÿ32ÿ52)ÿ636ÿ33264ÿ75635G36572ÿ6ÿ7ÿ276ÿ6ÿ72ÿ3ÿ363
      75635G4%ÿ7ÿ636ÿ4ÿ67ÿ3ÿ5&255326ÿ7 ÿ7ÿ26572ÿ7ÿ453556ÿÿXÿj1jÿ3 ÿ3723ÿ324
      2 3ÿ9453ÿ2568ÿ324k7ÿ76ÿ3&ÿ7ÿ5&5ÿ52)4ÿ7 2693 ÿ5526ÿÿ36ÿ256
      93ÿ37ÿÿ3353ÿ67ÿ6352ÿ 57ÿ7ÿ5&5ÿ524554 3ÿ7ÿ454ÿ3ÿ3ÿ456ÿ 6ÿ7ÿ6
      349525636572ÿ7ÿ ÿ7ÿ3ÿ74ÿ7 2693 ÿ
     1141:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 114 of 116 PageID #:
  Case
                                        126
      012ÿ4546ÿ78ÿ9 2ÿÿ8ÿ28 ÿ8ÿ2278ÿ 2ÿ22ÿÿ12ÿ 8ÿ9 2ÿÿÿ12ÿ97ÿ
      972ÿ179 ÿ9 28ÿ81ÿ8ÿ12 1ÿ78 2ÿÿ 28ÿ9287ÿÿ012ÿ2 78
      79227 ÿ12ÿ4546ÿ 2ÿÿ!"ÿ4#$ÿ9 ÿ%%&
 '(ÿ*+,ÿ-+./ÿ01ÿ2134543607ÿ847.ÿ0ÿ9704:ÿ;+<ÿ=.1.;4>/?
      @ÿ777 ÿ1 ÿ ÿ1 2ÿ822ÿÿ8278ÿ9187ÿ7A ÿ ÿ12ÿ778 7ÿ ÿ82ÿÿ
      22 82ÿ2ÿÿB2 7ÿ ÿ822ÿ9287ÿÿ77 ÿÿ$2C28ÿ ÿD2278ÿ71ÿ12ÿ4546ÿ
      @ÿ$2C28ÿ ÿD2278ÿ ÿ8ÿ2ÿ72ÿ717ÿ2ÿ2 ÿÿ2277 ÿ12ÿ22 82ÿ
      @ÿ2 ÿ ÿ928 ÿ2928272ÿ ÿ72ÿÿ12ÿ777 8ÿ21 ÿÿ78ÿ22 ÿ ÿ2C72ÿ288ÿ12
      7A2ÿ928ÿ78ÿÿ7 ÿ ÿÿÿ1 ÿ8ÿ2 ÿ9 7ÿÿ2272ÿ9 28ÿÿ5ÿ12ÿ7A2ÿ928ÿ1 8
      72ÿ2 288ÿÿ82ÿÿ2 1ÿ12ÿ2E2 ÿ ÿ778  ÿÿ12ÿ282ÿ ÿ72ÿ ÿ2278ÿÿ21 
        ÿ12ÿ282ÿÿ5ÿ12ÿ7A2ÿ928ÿ72ÿ8ÿÿ72ÿ28ÿÿ2277 ÿ12ÿ22 82ÿ27ÿ87 8
       ÿ72ÿÿ2C28ÿ ÿ2 1ÿ2278ÿ
      @8ÿ2ÿ8ÿ77 ÿÿ$2C28ÿ ÿD2278ÿ# ÿ12ÿ2C282ÿ8ÿ87ÿÿ2C72ÿ27ÿ2 8ÿ
        12ÿ899 7 ÿ 27ÿÿ#12ÿ7  7ÿÿ77 ÿÿ$2C28ÿ ÿD2278ÿ78ÿ72ÿÿ12
      45468ÿ2872ÿ
 F(ÿGH0>ÿIJ>4+1/ÿ3+./ÿ01ÿ21K6<.3ÿ2134543607ÿH05.ÿ4;ÿ9+1L<.//ÿH0/ÿ1+>ÿ;613.3ÿ>H.ÿ9+:J.1/0>4+1ÿ8613?
      5ÿ ÿ8ÿ1 2ÿ22ÿ99 972ÿÿ12ÿ9287ÿ9 ÿ ÿ12ÿM22 ÿ 28ÿ ÿ 2ÿÿ7 
      227 7ÿÿ12ÿ777 8ÿ2C28ÿ717ÿ"!&ÿ 8ÿ ÿ12ÿ777 ÿ2728ÿ ÿÿ29ÿ12
      9287ÿ12ÿ7A2ÿ777 ÿ ÿ178ÿ2928272ÿ ÿ982ÿÿ ÿ7ÿ7ÿ12ÿN72ÿM28ÿB787
      4 ÿ ÿ12ÿB787ÿÿ4 7ÿÿÿ7ÿ12ÿ7ÿ728ÿ7ÿ78ÿÿ228ÿ12ÿ12
       2C7228ÿ ÿ87ÿ2ÿ12ÿ6$O6ÿ@ÿ5ÿ12ÿ777 ÿ298ÿ9287ÿ ÿ12ÿ4546ÿ ÿ7ÿ122ÿ78
       ÿ7ÿ78ÿ12ÿ777 ÿ 28ÿ ÿ1 2ÿÿ ÿ7ÿ1 ÿÿ2ÿ72ÿ7ÿÿN72ÿM28ÿ#22 ÿ ÿ
      M2ÿ
      @ÿ ÿ78ÿ22ÿÿ97ÿ ÿ972ÿ78 2ÿ ÿ 28ÿ9287ÿ72ÿÿ12ÿ7A2
      777 ÿÿ@ 8ÿ ÿ 2 7ÿ  28ÿ81ÿ8ÿ9 7ÿ827 ÿ9187ÿ79 72ÿ2ÿ 781
        ÿ88ÿÿ8 7ÿ 2ÿ8ÿ772ÿ

                                                                                                                 09
PQRQSTRQUV
 W(ÿ*0/ÿ>H.<.ÿX..1ÿ01Yÿ74>4L0>4+1ÿ<.70>.3ÿ>+ÿ>H.ÿZ[\Zÿ]^>?
    _ÿ̀ 22ÿ"%ÿ"&%"ÿ12ÿ@9922ÿB7787ÿÿ12ÿ̀2ÿa ÿM922ÿ4 ÿ7ÿbcdefdÿhiÿjkiÿlcmdfnof
    pqrnksÿbrtuvoÿwfcukxÿyfzcdk{fnkÿ%&"ÿ@B|ÿ%!&ÿ"&%"ÿ912ÿ6$O6ÿ@ÿ9 278ÿ ÿÿÿ1 
    2ÿÿ81 ÿ 82ÿ7 7ÿ77ÿ7ÿ289 82ÿÿ12ÿ}%`%ÿ2 
    B7 ÿ12ÿ77ÿÿ82ÿ29 2ÿÿMÿ~ 22ÿ4 ÿ7 22ÿ7 2ÿÿ72 22ÿ7ÿ12
      822ÿÿ9 2ÿ7 2ÿ82ÿÿ012ÿ178ÿ 12ÿ72ÿ87ÿ 7 ÿ1 ÿ12ÿÿ1 ÿ72
    2 722ÿÿ 2 ÿÿ012ÿÿ 2ÿÿ78788ÿ12ÿ97ÿÿ12ÿ 878ÿ1 ÿ12ÿ7ÿ 8
    92292ÿ2ÿ12ÿ6$O6ÿ@ÿÿ012ÿ2ÿÿ272ÿ12ÿ22 8ÿ 7ÿÿ78788ÿ8827 ÿ1 ÿ12
    6$O6ÿ@ÿ 8ÿ ÿ722ÿÿ4  288ÿÿ9 2ÿ 78ÿ78ÿ 787 ÿ ÿ72ÿÿ7ÿ7 2
    82ÿ012ÿÿ992 2ÿÿ12ÿN72ÿM28ÿ872ÿÿ78ÿ72ÿ899 7 ÿ12ÿ
    012ÿ9922ÿÿ787882ÿ12ÿ9778ÿ78ÿ77 ÿ1 ÿ12ÿ22 ÿ6$O6ÿ@ÿ92292ÿ12ÿ78
    2ÿ82ÿÿÿ1 ÿ12ÿ2 1ÿÿ777ÿ77ÿ9 72ÿ2ÿ12ÿ6$O6ÿ@ÿ922ÿ12ÿ9778
    78ÿÿ2 722ÿÿ 2 ÿÿ012ÿÿ 2ÿ12ÿ2 72ÿ22ÿ9 72ÿÿ12ÿ22 82
    7A ÿ9287ÿ9 ÿÿ12ÿ9 88777ÿÿÿ22 ÿ82ÿÿ7ÿ ÿ7ÿ78ÿ78
    012ÿ927ÿ ÿ992 ÿÿ12ÿ82ÿ1 8ÿ2E972
    5ÿ 12ÿ82ÿfxufdÿhiÿwqqÿ"&%"ÿ~ÿ%!"ÿOB ÿ9778ÿ2 2ÿ1 ÿ12ÿ91877ÿÿ12
    29 7 ÿ1 897ÿ22ÿ2 72ÿ7ÿ77 ÿÿ7ÿ12ÿÿ9 728ÿ7 2ÿ82ÿÿÿ8ÿ ÿ
    892778ÿ97 ÿÿ12ÿ778 7ÿÿ12ÿ7 7ÿ171ÿ282ÿ7ÿÿ8222ÿ82ÿÿ 8282ÿ 2778
    ÿ12ÿ9 72ÿÿÿ88ÿÿ8 7ÿÿ12ÿ89 82ÿÿB22 8ÿ12ÿ  1ÿ17ÿ9 ÿ9 
    77772ÿÿ ÿ78ÿ 78ÿ12ÿ 2
    012ÿ9 728ÿ7ÿ ÿ7892ÿ1 ÿ12ÿ 2ÿ 8ÿ9 22ÿÿ12ÿ6$O6ÿ@ÿ ÿ7ÿ12ÿ2 2ÿ1 ÿ7
    2 2ÿ7ÿ7ÿ78ÿÿ@8ÿÿ28ÿ12ÿ22 ÿO 82ÿB787ÿ4 ÿÿ 7887ÿ787882ÿ12ÿ7
        78ÿ12ÿ 2ÿÿ#77 ÿ1 ÿ7ÿ1 ÿ ÿA7877ÿ2ÿ9778ÿ2 77 ÿ78ÿ12ÿ22 ÿ
     2
  Case   2ÿ12ÿ82ÿÿ82ÿÿ ÿ12ÿ872 7ÿÿ12ÿ9778ÿ78
       1151:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 115 of 116 PageID #:
                                                                         127
                                                                                                          01230
                                                                                                           4567ÿ9 ÿ 7ÿ6 ÿ ÿÿ

         2ÿÿ!ÿÿ"2#$%&$ÿ'(ÿÿ!ÿÿ)&&((*+*,*$-ÿÿ!ÿÿ./*0%&-ÿ.2,*&*(ÿÿ!ÿÿ1*(&,%*/ÿÿ!ÿÿ2ÿ3*4/(ÿ5ÿ.,%-/(ÿ!ÿÿ2ÿ.,%*#ÿ6%#78%7
           )((*($%#$ÿ2&/$%/-ÿ92/ÿ./3%/:#((ÿ%#:ÿ;(32#(ÿ<)2.;=>ÿ?@@ÿA#:3#:#&ÿ)0B>ÿ2C>ÿC%(D*#7$2#>ÿ1"ÿ?@?@E
         'B2Bÿ13%/$#$ÿ29ÿ%,$Dÿ%#:ÿ8%#ÿ2/0*&(ÿÿ!ÿÿ'2)B720ÿ!ÿÿF2+*/#2'2)B720ÿ!ÿÿ%,$D"%/B720ÿ*#ÿG$D/ÿ6%#78%7(




   1161:21-cv-00200-DCLC-CHS Document 1-1 Filed 08/31/21 Page 116 of 116 PageID #:
Case
                                      128
